PRODUCTION SHARING CONTRACT
AIN SIFNI BLOCK
KURDISTAN REGION
BETWEEN
THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ
AND
HUNT OIL COMPANY OF THE KURDISTAN REGION

AND

IMPULSE ENERGY CORPORATION

MEDI:5400.22

h ‘ a>
\ CV var oe rte a

J
TABLE OF CONTENTS

PREAMBLE

Article 1 DEFINITIONS

Article 2 SCOPE OF THE CONTRACT

Article 3 CONTRACT AREA

Article 4 GOVERNMENT PARTICIPATING INTEREST
Article 5 OPERATOR

Article 6 TERM OF THE CONTRACT

Article 7 RELINQUISHMENTS

Article 8 MANAGEMENT COMMITTEE

Article 9 GUARANTEES

Article 10 MINIMUM EXPLORATION WORK OBLIGATIONS.
Article 11 EXPLORATION WORK PROGRAMS AND BUDGETS
Article 12 DISCOVERY AND DEVELOPMENT

Article 13 DEVELOPMENT AND PRODUCTION WORK PROGRAMS AND
BUDGETS

Article 14 NATURAL GAS

Article 15 ACCOUNTING AND AUDITS

Article 16 CONTRACTOR'S RIGHTS AND OBLIGATIONS
Article 17 USE OF LAND AND EXISTING INFRASTRUCTURE
Article 18 ASSISTANCE FROM THE GOVERNMENT

Article 19 EQUIPMENT AND MATERIALS

Article 20 TITLE TO THE ASSETS

Article 21 USE OF THE ASSETS

Article 22 SUBCONTRACTING

Article 23 PERSONNEL TRAINING AND TECHNOLOGICAL ASSISTANCE
Article 24 ROYALTY

22

\c\m.
Article 25
Article 26
Article 27
Article 28
Article 29
Article 30
Article 31
Article 32
Article 33
Article 34
Article 35
Article 36
Article 37
Article 38
Article 39
Article 40
Article 41
Article 42
Article 43

Article 44
Article 45
Article 46
Article 47
Annex A

Annex B

RECOVERY OF PETROLEUM COSTS

SHARING OF PROFIT PETROLEUM

VALUATION AND METERING OF CRUDE OIL AND NATURAL GAS

DOMESTIC MARKET - SALE OF GOVERNMENT SHARE

FINANCIAL PROVISIONS

CUSTOMS PROVISIONS
TAX PROVISIONS
BONUSES

PIPELINES
UNITISATION

LIABILITY AND INSURANCE

INFORMATION AND CONFIDENTIALITY

ENVIRONMENTAL PROVISIONS

DECOMMISSIONING

ASSIGNMENT AND CHANGE OF CONTROL

FORCE MAJEURE

WAIVER OF SOVEREIGN IMMUNITY

ARBITRATION AND EXPERT DETERMINATION

GOVERNING LAW,
VALIDITY

TERMINATION

FISCAL.

STABILITY, AMENDMENTS AND

APPLICATION OF CORRUPTION LAWS

EFFECTIVE DATE

CONTRACT AREA MAP AND LIST OF COORDINATES

ACCOUNTING PROCEDURE

3/12
PRODUCTION SHARING CONTRACT
BETWEEN

The KURDISTAN REGIONAL GOVERNMENT OF IRAQ (hereafter referred to as the
“GOVERNMENT”), duly represented by the Minister of Natural Resources;

AND

HUNT OIL COMPANY OF THE KURDISTAN REGION, a company established and
existing under the laws of the Cayman Islands, whose registered office is at 1445 Ross at
Field, Dallas, Texas 75202 U.S.A., duly represented by Mr. Ken Topolinsky;

AND

IMPULSE ENERGY CORPORATION, a company established and existing under the laws
of the British Virgin Islands, whose registered office is at Palm Grove House, PO Box 3190,
Road Town, Tortula, British Virgin Islands, duly represented by Marcel Daoud.

(hereafter collectively referred to as the “CONTRACTOR”)
WHEREAS

(A) The GOVERNMENT wishes to develop the petroleum wealth of the Kurdistan
Region (as defined in this Contract) in a way that achieves the highest benefit to the
people of the Kurdistan Region and all of Iraq, using the most advanced techniques of
market principles and encouraging investment, consistent with the Constitution of Iraq
including Article 112 thereof:

(B) In accordance with the Constitution of Iraq, the prevailing law of the Kurdistan
Region is the Kurdistan Region Law (as defined in this Contract), except with regard
to a matter wholly within the exclusive jurisdiction of the Government of Iraq;

(C) The National Assembly of the Kurdistan Region approved the Oil and Gas Law of the
Kurdistan Region - Iraq (Law No. 22 of 2007) which law regulates Petroleum
Operations, including production sharing contracts; and

(D) Each CONTRACTOR Entity is a company,

0) with the financial capability, and the technical knowledge and technical ability,
to carry out Petroleum Operations in the Contract Area (as defined in this
Contract) under the terms of this Contract;

(ii) having a record of compliance with the principles of good corporate citizenship;
and

(iii) _ willing to cooperate with the GOVERNMENT by entering into this Contract,
thereby assisting the GOVERNMENT to develop the Kurdistan Region
petroleum industry, thereby promoting the economic development of the
Kurdistan Region and Iraq and the social welfare of its people.

KM. A we
NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS

CM.

ARTICLE 1 — DEFINITIONS

Capitalised terms and expressions in this Contract shall have the following meaning,
unless otherwise specified:

Abroad means outside of the Kurdistan Region and other parts of Iraq.
Access Authorisation is defined in Article 17.9.
Accounts is defined in Article 15.1.

Accounting Procedure means the Accounting Procedure attached to this Contract as
Annex B and constituting an integral part of this Contract.

Adjacent Contract Area is defined in Article 34.1.
Adjustment Date is defined in Article 27.6.

Affiliated Company or Affiliate means, as regards any of the companies or entities
constituting the CONTRACTOR, a company or other legal entity which:

(a) controls a CONTRACTOR Entity; or
(b) is controlled by a CONTRACTOR Entity; or

(c) controls or is controlled by a company or entity which controls a
CONTRACTOR Eatity,

but shall not include the GOVERNMENT in respect of the Public Company. For the
purpose of this definition, “controf” means direct or indirect ownership or control of
the majority of the voting rights of the applicable entity at its shareholders* mectings
or their equivalent.

Agreed Terms is defined in Article 14.10(a).

Appraisal Area means the area defined in Article 12.2.

Appraisal Work Program and Budget is defined in Article 12.2.

Appraisal Report is defined in Article 12.4.

Appraisal Well means a well drilled for the purpose of evaluating the commercial
potential of a geological feature or a geological structure in which Petroleum has been
discovered,

Arm's-Length Sales means sales of Petroleum in freely convertible currencies
between sellers and buyers having no direct or indirect relationship or common

interest whatsoever with cach other that could reasonably influence the sales price.
Such Arm's- Length Sales shall exclude:

S/N
(a) sales between or among any of the CONTRACTOR Entities and their
respective Affiliates;

(b) sales involving the GOVERNMENT or the Goverment of Iraq; and

(c) sales involving exchanges and any transactions not relating to normal
commercial practices.

Assets means all land, platforms, pipelines, plant, equipment, machinery, wells,
facilities and all other installations and structures and all Materials and Equipment,

Associated Natural Gas means (i) any Natural Gas dissolved in Crude Oil under
reservoir conditions and (ii) any residue gas remaining after the extraction of Crude
Oil from a reservoir.

Audit Request Period is defined in Article 15.3(a).

Available Associated Natural Gas is defined in Article 25.1.
Available Crude Oil is defined in Article 25.1.

Available Non-Associated Natural Gas is defined in Article 25.1.
Available Petroleum is defined in Article 25.1,

Barrel means a quantity of forty-two (42) US gallons as a unit to measure liquids, at a
temperature of sixty degrees (60°) Fahrenheit and pressure of fourteen point seven
(14.7) psi.

Budgets means any budgets prepared by, or on behalf of, the CONTRACTOR
pursuant to this Contract and forming part of an Exploration Work Program and
Budget and/or an Appraisal Work Program and Budget and/or a Gas Marketing Work
Program and Budget and/or a Development Work Program and Budget and/or a
Production Work Program and Budget.

Calendar Year means a period of twelve (12) consecutive Months, commencing |
January and ending on 31 December of the same year.

Chairman is defined in Article 8.1.

Commercial Discovery means a Discovery which is potentially commercial when
taking into account all technical, operational, commercial and financial data collected
when carrying out appraisal works or similar operations, including recoverable
reserves of Petroleum, sustainable regular production levels and other material
technical, operational, commercial and financial parameters, all in accordance with
prudent international petroleum industry practice.

Commercial Production means the production of Petroleum from the Production
Area in accordance with annual Production Work Program and Budget.

Constitution of Iraq means the permanent constitution of Iraq approved by the people
of Iraq in the general referendum of 15 October 2005.

6/112

Contract means this production sharing contract, including its Annexes A and B that
are an integral part hereof, as well as any extension, renewal, substitution or
amendment of this production sharing contract that may be agreed in writing by the
Parties in accordance with Article 43.7 and the contemporaneous written agreement
referred to in Article 43,8,

Contract Area means the area described and defined in Annex A attached to this
Contract and constituting an integral part of this Contract, and any modifications
made to that Annex in accordance with the provisions of this Contract, through
amendments, surrender, withdrawal, extension or otherwise.

Contract Year means a period of twelve (12) consecutive Months starting from the
Effective Date or any anniversary of the said Effective Date.

CONTRACTOR includes and comprises each and all CONTRACTOR Entities,
including any Public Company nominated by the GOVERNMENT pursuant to
Article 4, and/or any assignee of all or part of the rights and obligations under this
Contract in accordance with Article 39,

CONTRACTOR Entity means any Person which is for the time being a component of
the CONTRACTOR, and/or any assignee of all or part of the rights and obligations of
such Person under this Contract in accordance with Article 39.

Crude Oil means all liquid hydrocarbons in their unprocessed state or obtained from
Natural Gas by condensation or any other means of extraction.

Decommissioning Costs means all the costs and expenditures incurred by the
CONTRACTOR when carrying out Decommissioning Operations, including those
defined in the Accounting Procedure.

Decommissioning Operations means any works, together with all related and
auxiliary activities, for decommissioning and/or removal and/or abandonment and
making safe all of the Assets and site restoration and remediation related thereto in
relation to any Production Area.

Decommissioning Plan is defined in Article 38.7.

Decommissioning Reserve Fund is defined in Article 38.1 and includes all
contributions paid into such fund and all interest accumulated such fund.

Deductible Amount is defined in Article 35.12.

Delivery Point means the point after extraction, specified in the approved Development
Plan for a Production Area, at which the Crude Oil, Associated Natural Gas and/or Non-
Associated Natural Gas is metered for the purposes of Article 27.7, valued for the
purposes of Article 27.1 and ready to be taken and disposed of, consistent with prudent
international petroleum industry practice, and at which a Party may acquire title to its
share of Petroleum under this Contract or such other point which may be agreed by the
Parties,

\.- “fy fw WAI2
Development Costs means all the costs and expenditures incurred by the
CONTRACTOR when carrying out Development Operations, including those
defined in the Accounting Procedure.

Development Operations means all development operations or works conducted in
accordance with a Development Plan up to the Delivery Point with a view to
developing a Production Area, including: drilling of wells; primary and subsequent
recovery projects and pressure maintenance; survey, engineering, building and
erecting or laying of production plants and facilities (including: separators;
compressors; generators; pumps and tankage; gathering lines; pipelines and all
facilities required to be installed for production, pressure maintenance, and treatment,
storage and transportation of Petroleum); obtaining of such materials, equipment,
machinery, items and supplies as may be required or expedient for the foregoing
activities; and all auxiliary operations and activities required or expedient for the
production of Petroleum from the Production Area.

Development Period is defined in Article 6.

Development Plan means a plan for development defined in Article 12.8.
Development Well means any well drilled after the date of approval of the
Development Plan for the purpose of producing Petroleum, increasing or accelerating

production of Petroleum, including injection wells and dry holes. Any well drilled
within a Production Area shall be deemed a Development Well.

Development Work Program and Budget means the development work program
and budget prepared pursuant to Article 13.2,

Discovery means a discovery of Petroleum within the limits of the Contract Area
resulting from Petroleum Operations carried out under this Contract, provided such
Petroleum is recoverable at the surface with a measurable flow utilising techniques
used in prudent international petroleum industry practice.

Dispute is defined in Article 42.1.

Dollar (US$) means the legal currency (dollar) of the United States of America
(USA).

Effective Date means the date on which the conditions referred to in Article 47 have
been fulfilled.

Environment Fand is defined in Article 23.9.

Equipment and Materials is defined in Article 19.1.

Exploration Costs means all the costs and expenditure incurred by the
CONTRACTOR when carrying out Exploration Operations, including those defined
in the Accounting Procedure,

Exploration Operations means any and all operations conducted with a view to

discovering Petroleum, including: any activities necessary to commence operations;
any topographical, hydrographical, geological, geophysical, aerial and other surveys

)SWM. 4 fe
and activities (including interpretations, analyses and related studies) to investigate
the subsurface for the location of Petroleum; drilling of shot holes, core holes and
stratigraphic test holes; spud, drilling, testing, coring, logging and equipping of
Exploration Wells or Appraisal Wells; procurement of such services, material,
equipment, machinery, items and supplies as may be required or expedient for the
foregoing activities; and all auxiliary operations and activities required or expedient
for the conduct of the foregoing activities,

Exploration Period is defined in Article 6.

Exploration Rental is defined in Article 6.3.

Exploration Well means any well drilled for the purpose of confirming a geological
structure or stratigraphic unit in which no Discovery has previously been made by the
CONTRACTOR,

Exploration Work Program and Budget means the exploration work program and
budget prepared pursuant to Article 11.1.

Export Crude Oil is defined in Article 24.2.

Export Non-Associated Natural Gas is defined in Article 24.2.

Export Petroleum is defined in Article 24.2.

First Commercial Declaration Date is defined in Article 4.1.

First Exploration Well is defined in Article 10.2 (e).

First Production means the moment when Commercial Production of Crude Oil or
Non-Associated Natural Gas (as the case may be) first commences, by flowing at the rate
forecast in the Development Plan without interruption for a minimum of forty eight (48)
hours.

Force Majeure is defined in Article 40.2.

Gas Development is defined in Article 14.10.

Gas Marketing Costs means all costs and expenditure incurred by the
CONTRACTOR when carrying out Gas Marketing Operations, including those
defined in the Accounting Procedure.

Gas Marketing Operations means any and all of the activitics and operations
contemplated by Article 14.6.

Gas Marketing Work Program and Budget means the marketing work program and
budget prepared pursuant to Article 14.8,

Government Interest is defined in Article 4.1.

Government of Iraq means the Federal Government of the Republic of Iraq, which
holds office under the Constitution of Iraq and any minister, ministry, department,

O12
sub-division, agency, authority, council, committee, or other constituent element
thereof and shall, without limitation, include any corporation owned and/or controlled
by the any of the foregoing.

International Market Price is defined in Article 27.2.
Iraq means the entirety of the Republic of Iraq, including the Kurdistan Region.

Joint Operating Agreement means any agreement executed by the
CONTRACTOR Entities at any time for the purpose of regulating between such
entities the terms under which the Petroleum Operations will be conducted, which
agreement shall be: (a) consistent with prudent international petroleum industry
practice; (b) as between such entities, supplementary to this Contract: and (c)
consistent with the provisions of the Contract,

Kurdistan Region means the Federal Region of Kurdistan recognised by the
Constitution of Iraq and has the same meaning as the term “Region” in the Kurdistan
Region Oil and Gas Law,

Kurdistan Region Law means all statutes, decrees, edicts, codes, orders, rules,
ordinances and regulations of the GOVERNMENT or of any other local, municipal,
territorial, provincial, or any other duly constituted governmental authority or agency
in the Kurdistan Region,

Kurdistan Region Oil and Gas Law means the Oil and Gas Law of the Kurdistan
Region — Iraq (Law No. 22 of 2007) as the same may be amended.

Law means all applicable laws including the following: constitutional law, civil law,
common law, international law, equity, treaties. statutes, decrees, edicts, codes,
orders, judgements, rules, ordinances and regulations of any local, municipal,
territorial, provincial, federated, national or any other duly constituted governmental
authority or agency.

LCIA is defined in Article 42.1(b).

LIBOR means the London Inter-Bank Offered Rate at which Dollar deposits for one
(1) month are offered in the inter-bank market in London, as quoted in the Financial
Times of London for the day in question. In the event that such rate is not published in
the Financial Times, it shall mean the London Inter-bank Offered Rate at which
Dollar deposits for one month are offered for the nearest day as quoted by National
Westminster Bank ple.

Management Committee is defined in Article 8.
Maximum Efficient Rate (MER) is defined in Article 16,12.
Minimum Exploration Obligations is defined in Article 10.1.

O/112
Minimum Financial Commitment means:

(a) in respect of the First Sub-Period, the total of the amounts set out in Articles
10.2(d) and 10.2(c); and

(b) in respect of the Second Sub-Period, the amount set out in Article 10.3(b).
Month means a calendar month according to the Gregorian calendar,
Natural Gas means all gaseous Petroleum and inerts,

Non-Associated Natural Gas means any Natural Gas which is not any Associated
Natural Gas.

Notice of Dispute is defined in Article 42.1.

Operator means the entity designated by the CONTRACTOR pursuant to Article 5
which, in the name and on behalf of the CONTRACTOR, shall carry out all
Petroleum Operations, If at any time there exists more than one (1) Operator under
this Contract, any reference herein to the term ‘Operator’ shall be to each Operator with
respect to the parts of the Contract Area in which such Operator conducts Petroleum
Operations.

Option to Participate is defined in Article 4.1.

Party or Parties means the GOVERNMENT and/or each CONTRACTOR Entity
and/or the CONTRACTOR.

Permits means all licences, permits, consents, authorisations or other permissions, as
the context requires.

Person shall include natural and juristic persons (including corporations and
governmental agencies).

Petroleum means:
(a) any naturally occurring hydrocarbon in a gaseous or liquid state;
(b) any mixture of naturally occurring hydrocarbons in a gaseous or liquid state; or

(c) any Petroleum (as defined in paragraphs (a) and (b) above) that has been
retumed to a Reservoir.

Petroleum Costs means all costs and expenditure incurred by the CONTRACTOR
for the Petroleum Operations, and which the CONTRACTOR is entitled to recover
under this Contract and its Accounting Procedure, including Decommissioning Costs,
Development Costs, Exploration Costs, Gas Marketing Costs and Production Costs,

Petroleum Field means a Reservoir or group of Reservoirs within a common geological
structure or stratigraphic unit, which may become part of a Production Area pursuant to
a Development Plan.

1Wi12

CP
\M.

Petroleum Operations means all Exploration Operations, Gas Marketing Operations,
Development Operations, Production Operations and Decommissioning Operations,
as well as any other activities or operations directly or indirectly related or connected
with the said operations (including health, safety and environmental operations and
activities) and authorised or contemplated by, or performed in accordance with, this
Contract,

Pipeline Costs is defined in Article 33.5.

Production Area means such arcas within the Contract Area designated as a
production area in an approved Development Plan prepared pursuant to Article 12.
For the avoidance of doubt, all superjacent or subjacent strata of the Reservoir in
which a Commercial Discovery is located are automatically included in the relevant
Production Area.

Production Bonus means any bonus due pursuant to Article 32.3 or 32.4.

Production Costs means all the costs and expenditure incurred by the
CONTRACTOR in carrying out the Production Operations, including those defined
in the Accounting Procedure.

Production Operations means any works, together with all related and auxiliary
activities, for the production of Petroleum from the start of Commercial Production,
including: extraction, injection, stimulation, pumping, treatment, storage, engineering,
operating, servicing, repairing, and maintaining any wells, plants, equipment,
pipelines, terminals and any other installations and facilities, and any related
operations and auxiliary operations, and storage and transportation of Petroleum from
the Production Area to the Delivery Point.

Production Rental is defined in Article 13.10.

Production Work Program and Budget shall mean the production work program
and budget prepared pursuant to Article 13.6.

Profit Crude Oil is defined in Article 26.1.

Profit Natural Gas is defined in Article 26.1.

Profit Petroleum is defined in Article 26.1.

Proposed Contract is defined in Article 14.10(a).

Public Company means a public company duly registered and incorporated in the
Kurdistan Region and regulated by the GOVERNMENT under the Kurdistan Region
Oil and Gas Law.

Public Officer means a civil servant, including a member or employee of a public entity,
a member of the Kurdistan National Assembly or a member of the GOVERNMENT.

Quarter means a period of three (3) consecutive Months starting on the first day of
January, April, July or October respectively.

12/112
Reservoir means a subsurface rock formation containing an individual and separate
natural accumulation of producible Petroleum characterised by a single natural pressure
system.

“R” Factor is defined in Article 26.4.
Royalty is defined in Article 24.
Second Exploration Wells is defined in Article 10.3 (b).

Semester means a period of six (6) consecutive Months starting from the first day of
January or July respectively.

Senior Representatives is defined in Article 42.1(a).

Subcontractor means any entity of any contracting tier providing services and/or
undertaking works relating to the Petroleum Operations directly or indirectly on
behalf of, the CONTRACTOR or any CONTRACTOR Entity.

Sub-Period and Sub-Periods are defined in Article 6.2.

Taxes means all current or future levies, duties, payments, charges, impositions,
imposts, withholdings, fees, taxes (including value added tax or other sales or
transaction based tax, corporation tax, income tax, capital gains tax, stamp duty, land
tax, registration tax, capital and wealth tax, profit tax, dividend tax or withholdings,
transfer tax, customs duties, branch or permanent establishment tax or withholdings,
tax on income from movable capital and fixed tax on transfers) or contributions
payable to or imposed by the GOVERNMENT or any applicable governmental
agencies, authorities or bodies, courts or political subdivisions.

Work Program mcans any work program prepared by, or on behalf of, the
CONTRACTOR pursuant to this Contract and forming part of an Exploration Work
Program and Budget and/or an Appraisal Work Program and Budget and/or a Gas
Marketing Work Program and Budget and/or a Development Work Program and
Budget and/or a Production Work Program and Budget.

Vice-Chairman is defined in Article 8.1.

In this Contract, unless the context otherwise requires or is specifically otherwise
stated:

(a) headings are to be ignored;
(b) “including” and similar words do not imply any limitations;
(c) singular includes plural and vice versa; and

(d) reference to an “Article” is to an article of this Contract and to a “Paragraph”
is to a paragraph in the Accounting Procedure.

13/112
2.1

2.2

ARTICLE 2 — SCOPE OF THE CONTRACT

This Contract is a production-sharing arrangement with respect to the Contract Area.
The GOVERNMENT represents and warrants that it has the right, pursuant to the
Constitution of Iraq, to regulate and oversee Petroleum Operations within the Contract
Area and to enter into this Contract and perform its obligations hereunder.

‘The purpose of this Contract is to define the respective rights and obligations of the
Parties and the terms and conditions under which the CONTRACTOR shall carry out
all the Petroleum Operations,

By entering into this Agreement, the GOVERNMENT grants the CONTRACTOR
the exclusive right and authority to conduct all Petroleum Operations in the Contract
Area as detailed in Article 3.

Upon the CONTRACTOR's request, the GOVERNMENT shall provide and/or
procure all Permits relating to the Petroleum Operations required by the
CONTRACTOR to fulfil its obligations under this Contract, including those relating
to any extension and renewal periods and including those required by the Government
of Iraq. The GOVERNMENT (i) represents and warrants to the CONTRACTOR
that it has not done and has not omitted to do anything that would cause the
cancellation or suspension of this Contract or any Permit granted under this Article
2.2 or pursuant to this Contract; and (ii) covenants that it will not do, or omit to do,
anything that would cause the cancellation or suspension of this Contract or any
Permit granted under this Article 2.2 or pursuant to this Contract. For the avoidance
of doubt, nothing in this Article shall affect the rights and obligations of the Parties
pursuant to Article 43.

The CONTRACTOR shall conduct all Petroleum Operations within the Contract
Area at its sole cost, risk and peril on behalf of the GOVERNMENT, pursuant to this
Contract, including the following operations:

(a) Technical Services

Implementation of all technical, human and material resources reasonably
required for execution of the Petroleum Operations, in accordance with
prudent international petroleum industry practice.

(b) Financial Services
‘The responsibility for funding the Exploration Operations and, in the event of
a Commercial Discovery, Development, Production and Decommissioning
Operations, pursuant to this Contract.

For the funding of Petroleum Operations, cach CONTRACTOR Entity shall
be entitled to have recourse to external financing from either its Affiliated
Companies or from any third parties.

14/112
24

2.5

2.6

at

28

(c) Administrative Services

Implementation of all appropriate management and administration techniques
for execution of the Petroleum Operations under this Contract, in accordance
with prudent international petroleum industry practice.

During the term of this Contract, the CONTRACTOR shall be responsible to the
GOVERNMENT for the conduct of Petroleum Operations within the Contract Area
pursuant to the terms of this Contract.

Natural resources other than Petroleum shall be excluded from the scope of this
Contract, even if the CONTRACTOR discovers any such resources when executing
its obligations pursuant to this Contract.

The CONTRACTOR shall only be entitled to recover Petroleum Costs incurred
under this Contract in the event of a Commercial Discovery. Recovery of Petroleum
Costs shall occur within the limits provided under Article 25.

During the term of this Contract, Profit Crude Oil and/or Profit Natural Gas produced
from Petroleum Operations shall be shared between the Parties in accordance with the
provisions of Article 26.

For the execution of Petroleum Operations under this Contract, the CONTRACTOR
shall have the right to:

(a) freely access and operate within the Contract Arca, as well as any facilities
associated with the Petroleum Operations, wherever they may be located;

{b) freely use access roads located within the Contract Area and outside the
Contract Area for the construction, installation, maintenance, operation and
removal of pipelines and other facilities required for the Petroleum
Operations:

(c) freely use sand, watcr, electricity and any other natural resources located
inside or outside the Contract Area for the Petroleum Operations;

(d) use any qualified foreign and local personnel and/or Subcontractors required
for the conduct of Petroleum Operations in accordance with Articles 22 and
23. Any foreign personnel working in the Kurdistan Region shall require prior
authorisation of the GOVERNMENT (such authorisation not to be
unreasonably delayed or withheld) and the GOVERNMENT shall obtain any
authorisation required by the Government of Iraq;

(e) import any goods, materials, equipment and/or services required for the
Petroleum Operations in accordance with Articles 19, 22 and 30; and

(h freely use land or property belonging to the Kurdistan Region, and the

GOVERNMENT will assist the CONTRACTOR with facilitating the use by
the CONTRACTOR of any private property in the Kurdistan Region.

15/112

ARTICLE 3 - CONTRACT AREA

‘The initial Contract Area covers the Ain Sifni Block and extends over an area of eight
hundred forty square kilometres (840 km’), as detailed and indicated on the map attached in
Annex A and is delimited by the following coordinates:

Point | Latitude (deg min | Longitude ed bay est
min sec)

sec)
36 44 05

42 59 04 | 320 042 [ 4067 331

36 44 18 43 1420 | 342 768 | 4067 294
36 45 13 431445 | 343 406 | 4068 983

A
8
c
D 3643.56 43:19 48 [350 884 | 4066 467
E 36 4423 43:39 04 | 379 577 | 4066 846
F 36 36 44 4333 20 | 370 830 ~ | 4082821
c 36 3205 43:29 51 | 365 500 4044 300
4 36 35 39 43:17:33 347 260 4051 194
1 | 363951 42.59 09 [320 006 4069 500

The GOVERNMENT, by execution of this Contract, hereby validates and approves the
foregoing co-ordinates of the Contract Area.

‘The total area of the Contract Area may be reduced only in accordance with the provisions of
this Contract.

41

42

ARTICLE 4—- GOVERNMENT PARTICIPATING INTEREST

The GOVERNMENT shall through a Public Company duly authorised by the
GOVERNMENT (and notified to the CONTRACTOR) have the option of
participating in this Contract, in respect of the entire Contract Area, as a
CONTRACTOR Entity, with an undivided interest in the Petroleum Operations and
all the other rights, duties, obligations and liabilities of the CONTRACTOR, under
this Contract in respect of the Contract Area, of up to twenty-five per cent (25%) (the
“Government Interest”), such option being referred to herein as the “Option to
Participate”. The Public Company shall be entitled to exercise the Option to
Participate by notifying the CONTRACTOR in writing of such election and the size
of the Government Interest (which shall not be less than a five per cent (5%)
participating interest) at any time in the period commencing on the Effective Date and
ending one hundred and eighty (180) days after the date on which CONTRACTOR
declares the first Commercial Discovery (which date of declaration is referred to
herein as the “First Commercial Declaration Date”). If the Public Company does
not notify the CONTRACTOR of such clection within such period, the Option to
Participate shall be deemed to have becn waived.

If the Public Company exercises the Option to Participate in accordance with
Article 4.1:

(a) the effective date of such participation shall be the date of the notice by which
the Public Company exercises its Option to Participate or the First
Commercial Declaration Date, whichever is the earlier;

16/112
43

(b)

(c)

(d)

{e)

the Public Company shall participate as a CONTRACTOR Entity under this
Contract from such effective date, with all its rights, duties, obligations and
liabilities under this Contract, save as provided in and subject to the provisions
of this Article 4;

the Public Company shall not have any liability to the other CONTRACTOR
Entities to contribute its Government Interest share of all Petroleum Costs
incurred before the First Commercial Declaration Date and its Government
Interest share of such Petroleum Costs shall be the responsibility of the other
CONTRACTOR Entities, provided always that such other CONTRACTOR
Entities shall be entitled (through the CONTRACTOR) to recover all such
Petroleum Costs in accordance with Article 25;

if, pursuant to the terms of the Joint Operating Agreement, the Public
Company participates in the development of the Commercial Discovery, it
shall be liable to the other CONTRACTOR Entities to contribute its
Government Interest share of all Petroleum Costs incurred on or after the First
Commercial Dectaration Date, with the exception of the Production Bonuses
referred to in Article 32 and shall be entitled (through the CONTRACTOR)
to recover all such Petroleum Costs in accordance with Article 25, including
the Petroleum Costs which it has reimbursed pursuant to Article 4.2 (e):

if such Option to Participate is exercised on or after the First Commercial
Declaration Date, the Public Company shall, within thirty (30) days of the date
of so notifying the CONTRACTOR of its election, reimburse the other
CONTRACTOR Entities for all Petroleum Costs for which it is liable
pursuant to Article 4.2(d) and which have been incurred by such other
CONTRACTOR Entities on or after the First Commercial Declaration Date
but prior to and including the date of the notice pursuant to which it exercises
its Option to Participate. From the date of such notice, the Public Company
shall pay the Government Interest share of such Petroleum Costs directly; and

for the purposes of Article 37 of the Kurdistan Region Oil and Gas Law, the
Government Interest so assigned shall deemed to be held by the
GOVERNMENT and in accordance with the principle in Article 16.13, the
Public Company will be individually and separately liable (and not jointly and
severally liable with the other CONTRACTOR Entities) to the
GOVERNMENT for its obligations, duties and liabilities under this Contract
as a CONTRACTOR Entity and the provisions of Article 4.4 shall apply.

The Public Company may, at its discretion, assign part or all of its Government
Interest to a third party or parties which is another Public Company duly authorised
by the GOVERNMENT, provided that in no event shall a transfer be made which
would result in the transferor or transferee holding less than a five per cent (5%)
participating interest.

In the event of such an assignment to another Public Company, for the purposes of
Article 37 of the Kurdistan Region Oil and Gas Law, the Government Interest so
assigned shall deemed to be held by the GOVERNMENT and in accordance with the
principle in Article 16.13, the Public Company to which such Government Interest is
transferred will be individually and separately liable (and not jointly and severally

17/112
44

45

46

47

liable with the other CONTRACTOR Entities) to the GOVERNMENT for its
obligations, duties and liabilities under this Contract as a CONTRACTOR Entity and
the provisions of Article 4.4 shall apply.

Any failure by the a Public Company to perform any of its obligations or to satisfy
any of its duties or liabilities under this Contract as a CONTRACTOR Entity shall
not be considered as a default of the other CONTRACTOR Entities and shall in no
case be invoked by the GOVERNMENT to terminate this Contract.

The capacity of a Public Company as a CONTRACTOR Entity, as it may arise
Pursuant to the provisions of this Contract, shall in no event cancel or affect the rights
of the other CONTRACTOR Entities to seck to settle a dispute or to refer such
dispute to arbitration or expert determination in accordance with the provisions of
Article 42.

A Public Company may assign part or all of its Government Interest to a third party
or parties (not being a Public Company) (and for the avoidance of doubt the
provisions of Articles 39.1, 39.2 and 39.3 shail not apply). Any such assignee shall be
jointly and severally liable with the other CONTRACTOR Entities.

For the avoidance of doubt, following any assignment by a Public Company of all or
part or all of a Government Interest to a third party which is not a Public Company, in
accordance with the provisions of this Article 4, the provisions of Articles 39.1, 39.2
and 39.3 shall apply to any subsequent assignment of such interest.

Where a Joint Operating Agreement has been executed by the CONTRACTOR
Entities prior to any exercise of the Option to Participate pursuant to this Article 4, the
Public Company which exercises the Option to Participate shall become a party to
such agreement, with any amendments necessary to be consistent with the principles
of this Article 4. Where a Joint Opcrating Agreement is not in place prior to the
exercise of the Option to Participate pursuant to this Article 4, the Public Company
and the other CONTRACTOR Entities shall, within a reasonable period of time,
negotiate in good faith and enter into a Joint Operating Agreement and shall during
the period between the exercising of the Option to Participate and the execution of the
Joint Operating Agreement, comply with Article 4.7(a) and (b) as if they were
provisions of this Contract.

Any Joint Operating Agreement entered into in relation to this Contract shall be
consistent with the principles of this Article 4 and shall provide as follows:

(a) all decisions of any operating committee established under such Joint
Operating Agreement shall require the affirmative vote of an agreed
percentage of participating interests held thereunder, which in any event shall
be not more than seventy five per cent (75%); and

(b) _ in the event of a proposed transter by any CONTRACTOR Entity of part of a
participating interest under such Joint Operating Agreement, including any
Government Interest:

(i) no transfer may be made which would result in the transferor or
transferee holding less than a five per cent (5%) participating interest;

18/112

Ko
48

3.1

$2

5.3

61

(ii) the proposed third party assignee must demonstrate to the reasonable
satisfaction of each of the extant CONTRACTOR Entities that it has
the financial capability to perform its payment obligations under the
Contract and under the Joint Operating Agreement; and

(iii) the proposed third party assignee shall enter into an instrument
satisfactory to cach of the extant CONTRACTOR Entities so as to
assume and to perform the obligations of the transferor.

For the avoidance of doubt, there shall be no right of assignment in respect of the
Option to Participate.

ARTICLE 5 - OPERATOR

The CONTRACTOR hereby designates Hunt Oil Company of the Kurdistan Region
to act as the Operator on behalf of the CONTRACTOR for the execution of the
Petroleum Operations. The CONTRACTOR shall at any time have the right to
appoint another entity as the Operator, upon giving the GOVERNMENT not less
than thirty (30) days prior written notice of such appointment.

The CONTRACTOR shall submit to the GOVERNMENT for comment any agreement
regarding or regulating the Operator's appointment and its conduct of Petroleum
Operations on behalf of the CONTRACTOR pursuant to this Contract prior to
execution of such agreement.

In the event of the occurrence of either of the following, the GOVERNMENT may
require the CONTRACTOR to appoint another entity as Operator as soon as is
reasonably practicable;

(a) __ if an order has been passed in court declaring the bankruptcy, liquidation, or
dissolution of the Operator; or

(b) if the Operator terminates the activities under this Contract delegated to it by the
CONTRACTOR or a material proportion thereof, and, as a result the
CONTRACTOR fails to fulfil its obligations under the Contract.

ARTICLE 6 — TERM OF THE CONTRACT

This Contract comprises an Exploration Period and a Development Period, as defined
below:

Exploration Period

62

‘The Exploration Period shall be for an initial term of five (5) Contract Years,
extendable on a yearly basis (as provided in Articles 6.5 and 6.6) up to a maximum
period of seven (7) Contract Years starting from the Effective Date. The initial term
of five (5) years shall be subdivided in two (2) sub-periods as follows:

(a) an initial sub-period of three (3) Contract Years (“First Sub-Period”); and

19/112

bo go
63

64

6.5

6.6

(b) a second sub-period of two (2) Contract Years (“Second Sub-Period”),
each a “Sub-Period” and collectively “Sub-Periods”.

Tt is understood that the right of the CONTRACTOR to accede to the next Sub-Period
or any extension thereof shall be subject to fulfilment of the Minimum Exploration
Obligations or minimum work obligations applicable to the previous Sub-Period or
extension thereof (as the case may be).

During the Exploration Period, the CONTRACTOR shall pay to the
GOVERNMENT, in arrears, an annual surface rental for the Contract Area, as may
be reduced by relinquishment from time to time pursuant to Article 7, of ten Dollars
(US$10) per square kilometre per Contract Year (“Exploration Rental”). Such
Exploration Rental shall be considered as a Petroleum Cost and shall be recovered by the
CONTRACTOR in accordance with the provisions of Articles 1 and 25,

Ifthe CONTRACTOR decides not to enter into the Second Sub-Period, it shall notify
the GOVERNMENT at Icast thirty (30) days prior to the expiry of the First Sub-
Period and, provided that the data from the First Exploration Well demonstrates that
there is no reasonable technical case for drilling the Second Exploration Well in the
Contract Area, the Exploration Period shall expire at the end of the First Sub-Period,
unless the First Sub-Period has been extended pursuant to Article 6.5 and/or Article 6.6.

Ifthe CONTRACTOR has fulfilled its Minimum Exploration Obligations for a Sub-
Period of the Exploration Period but considers that additional work is required prior:

{a) to deciding to submit an Appraisal Work Program and Budget as provided
under Article 12.2 in respect of a Discovery, or

(b) to deciding to declare a Discovery as a Commercial Discovery in accordance
with Article 12.6(a) or 14.5(a), which additional work may include the
preparation and/or execution of an Appraisal Work Program and Budget as
provided under Article 12.2 and/or Gas Marketing Operations,

the CONTRACTOR will automatically be entitled to extensions, each of one (1)
Contract Year, of the then current Sub-Period, up to the end of the maximum
Exploration Period of seven (7) Contract Years, (as provided in Article 6.2). The
CONTRACTOR ’s notification of its intention to exercise such extension and its
duration shall be submitted in writing to the GOVERNMENT at least thirty (30)
days prior to the end of the then current Sub-Period or the end of the then current
extension (as the case may be).

Without prejudice to Article 6.5, upon expiry of the initial term of the Exploration
Period, if it considers it has not completed its exploration evaluation of the Contract
Area, the CONTRACTOR shall be entitled to an extension of the Second Sub-
Period, provided it notifies the GOVERNMENT in writing at least thirty (30) days
prior to the end of such Sub-Period, together with a proposal for a minimum work
obligation for such extension. Any such extension shall not exceed one (1) Contract
Year. Upon the expiry of such extension, if it considers it has still not completed its
evaluation of the Contract Area, the CONTRACTOR shall be entitled to a further
extension of one (1) Contract Year provided that it notifies the GOVERNMENT in

20/112

an Z
writing at least thirty (30) days prior to the end of the original extension. The right of
the CONTRACTOR to accede to the further extension shall be subject to fulfilment
of the minimum work obligations applicable to the original extension.

6.7 Subject to Article 6.4, at any time during the Exploration Period, upon thirty (30) days
prior notice to the GOVERNMENT, the CONTRACTOR shall have the right to
withdraw from this Contract provided that the outstanding Minimum Exploration
Obligations relating to the then current Sub-Period have been completed in
accordance with the Contract, or it has paid to the GOVERNMENT the amounts
specified in Article 10.2 or Article 10.3, whichever is applicable to the then current Sub-
Period.

68 — If no Commercial Discovery has been made at the end of the Exploration Period
(including any extensions thereof) this Contract shall terminate.

6.9 — Ifa Discovery is made within the maximum Exploration Period of seven (7) Contract
Years (as provided in Article 6.2), and if the CONTRACTOR considers it has not
had time to complete sufficient Gas Marketing Operations to declare the Discovery a
Commercial Discovery pursuant to Article 12.6(a) or 14.5(a), the CONTRACTOR
shall be entitled to request an extension of the Exploration Period (notwithstanding
the maximum period provided in Article 6.2), provided it so requests the
GOVERNMENT in writing at Icast thirty (30) days prior to the end of the maximum
Exploration Period, together with a proposal for Gas Marketing Operations to be
undertaken during such extension. If granted by the GOVERNMENT, any such
extension shall not exceed two (2) Contract Years, Upon the expiry of such extension,
if it considers it has still not completed its Gas Marketing Operations relating to such
Discovery, the CONTRACTOR shall be entitled to request a further extension of two
(2) Contract Years provided that it so requests the GOVERNMENT in writing at
least thirty (30) days prior to the end of the original extension, together with a
proposal for Gas Marketing Operations to be undertaken during such extension.

wel mt

6.10 Ifthe CONTRACTOR considers that a Discovery of Crude Oil and any Associated
Natural Gas is a Commercial Discovery, the CONTRACTOR shall have the
exclusive right to develop and produce such Commercial Discovery, pursuant to the
terms of this Contract. The Development Period for a Commercial Discovery of Crude
Oil and any Associated Natural Gas shall be twenty (20) years commencing on the
declaration of such Commercial Discovery by CONTRACTOR, in accordance with
Article 12.6(a), with an automatic right to a five (5) year extension.

6.11 Ifthe CONTRACTOR considers that a Discovery of Non-Associated Natural Gas is
a Commercial Discovery, the CONTRACTOR shall have the exclusive right to
develop and produce such Commercial Discovery, pursuant to the terms of this
Contract. The Development Period for a Commercial Discovery of Non-Associated
Natural Gas shall be twenty (20) years, commencing on the declaration of such
Commercial Discovery by CONTRACTOR, in accordance with Article 12.6(a) or
Article 14.5(a), with an automatic right to a five (5) year extension.

6.12 If Commercial Production from a Production Arca is still possible at the end of its
Development Period as defined in Articles 6.10 or 6.11 then, upon its request, the

2112
6.13

71

72

73

74

CONTRACTOR shall be entitled to an extension of such Development Period under
the same terms as those provided in this Contract. Such request shall be made in
writing by the CONTRACTOR at least six (6) Months before the end of the said
Development Period.

The term of any such extension of the Development Period shall be:
(a) _ five (5) Years for Crude Oil and any Associated Natural Gas, and/or
(b) _ five (5) Years for Non-Associated Natural Gas.

The CONTRACTOR shall have the right to terminate Production Operations for any
Production Area at any time during the term of this Contract, subject to giving
notice to the GOVERNMENT of at least ninety (90) days. This Contract shall
terminate on the expiry date of the last Production Area or when Production
Operations for all Production Areas have terminated.

ARTICLE 7 —- RELINQUISHMENTS

Subject to the provisions of Articles 7.2 and 7,3, the CONTRACTOR shall surrender
portions of the Contract Area as follows:

(a) at the end of the initial term of the Exploration Period referred to in Article
6.2, twenty five per cent (25%) of the net area determined by subtracting the
Production Areas from the initial Contract Area;

(b) _ at the end of the first extension period entered into under this Contract afer the
end of the initial term of the Exploration Period referred to in Article 6.2, an
additional twenty five per cent (25%) of the net area determined by subtracting
the Production Areas from the remaining part of the Contract Area; and

(c) at the end of the Exploration Period (including all extensions thereof), all of
the remaining area that is not in a Production Area.

For the application of Article 7.1:

(a) any areas already relinquished pursuant to Article 7.4 shall be deducted from
areas to be surrendered; and

(b) the CONTRACTOR shall have the right to determine the area, shape and
location of the Contract Area to be kept, provided that such surrendered portions
of the Contract Area shall be in contiguous blocks.

If the relinquishment referred to in Article 7.1 can only be achieved by including part
of an Appraisal Area, then these percentages shall be reduced to exclude such
Appraisal Area.

During the Exploration Period, the CONTRACTOR may at the end of each Contract
Year surrender all or any part of the Contract Area by written notice sent to the
GOVERNMENT at least thirty (30) days in advance of the proposed date of
surrender, subject to the provisions of this Article 7.4. Such voluntary surrenders

22/112

during the Exploration Period shall be deemed equal to the obligatory relinquishments
referred to under Article 7.1. This Contract shall terminate in the event of the surrender
of the entire Contract Area.

7.5 No surrender provided under Article 7.4 shall exempt the CONTRACTOR from its
outstanding obligations under this Contract. In the event the CONTRACTOR elects to
surrender the entire Contract Area without having fulfilled the Minimum Exploration
Obligations relating to the then current Sub-Period as provided in Article 10.2 or
Article 10.3, the CONTRACTOR shall pay to the GOVERNMENT the relevant
outstanding amount as detailed in Article 10.2 or Article 10.3, as the case may be.

7.6 The boundaries of the portion of the Contract Area to be relinquished by the
CONTRACTOR shall be communicated to the GOVERNMENT by written notice at
least thirty (30) days in advance of the relevant date for relinquishment, pursuant to
Article 7.1.

ARTICLE 8 - MANAGEMENT COMMITTEE

8.1 A Management Committee shall be established within thirty (30) days following the
Effective Date for the purpose of providing orderly direction of all matters pertaining
to the Petroleum Operations and the Work Programs. Within such period, cach of the
GOVERNMENT and the CONTRACTOR shall by written notice nominate its
respective members of the Management Committee and their deputies.

The Management Committee shall comprise two (2) members designated by the
GOVERNMENT and two (2) members designated by the CONTRACTOR,

Upon ten (10) days notice, cach of the GOVERNMENT and the CONTRACTOR
may substitute any of its members of the Management Committee. The chairman of
the Management Committee shall be one of the members designated by the
GOVERNMENT (the “Chairman”), The vice-chairman of the Management
Committee shall be one of the members designated by the CONTRACTOR (the
“Vice-Chairman”). In the absence of the Chairman, the Vice-Chairman shall chair
the mecting.

Each Party shall have the right to invite a reasonable number of observers as deemed
necessary to attend the mectings of the Management Committee in a non-voting
capacity.

8.2 The Management Committee shall review, deliberate, decide and give advice,
Suggestions and recommendations to the Parties regarding the following subject
matters:

(a) Work Programs and Budgets;
(b) the CONTRACTOR'S activity reports;

(c) production levels submitted by the CONTRACTOR, based on prudent
international petroleum industry practice;

(d) Accounts of Petroleum Costs;
23/112

“. ow 20
(e) procurement procedures for potential Subcontractors, submitted by the
CONTRACTOR in accordance with Article 19.3;

() Development Plan and Budget for each Production Arca;
(g) any matter having a material adverse affect on Petroleum Operations;

(h) any other subject matter of 2 material nature that the Parties are willing to
consider,

8.3 Each of the GOVERNMENT and the CONTRACTOR shall have one (1) vote in

the Management Committee. The Management Committee cannot validly deliberate

unless each of the GOVERNMENT and the CONTRACTOR is represented by at
least one (1) of its members or its deputy,

The Management Committee shall attempt to reach unanimous agreement on any
subject matter being submitted. In the event the Management Committee cannot
reach unanimous agreement, a second meeting shall be held within fourteen (14) days
to discuss the same subject matter and attempt to reach a unanimous decision.

Except as provided for in Article 8.4 and Article 8.5, in the event that no agreement is
reached at the second mecting, the Chairman shall have the tie-breaking vote.

8.4 Inthe event that, during the Exploration Period, no agreement is reached at the second
meeting of the Management Committee, as provided for in Article 8.3, or unanimous
approval is not obtained, as required pursuant to Article 8.5; then the proposal made
by the CONTRACTOR shall be deemed adopted by the Management Committee.

8.5 Notwithstanding the provisions of Article 8.3, and subject to Article 8.4, unanimous
approval of the Management Committee shall be required for:

(a) approval of, and any material revision to, any Exploration Work Program and
Budget prepared after the first Commercial Discovery in the Production Area
relating to such Commercial Discovery;

(b) approval of, and any material revision to, the Development Plan, the
production schedule, lifting schedule and Development and Production Work
Programs and Budgets;

(c) establishment of rules of procedure for the Management Committee;

(d) any insurance issues over which the Management Committee has authority;

(€) approval of, and any material revision to, procurement procedures for goods
andor services, submitted by the CONTRACTOR in accordance with Article
19.3 (unless such procedures have been deemed approved by the Management
Committee in accordance with Article 19.3);

(h approval of, and any material revision to, any proposed pipeline project,
submitted by CONTRACTOR in accordance with Article 33.3;

24/112
8.6

8.7

8.8

8.9

8.10

(g) approval of a first rate bank in which to place the Decommissioning Reserve
Fund, in accordance with Article 38.1;

(h) approval of, and any material revision to, any proposed Decommissioning Plan
submitted pursuant to Article 38.7 on any Decommissioning Work Program and
Budget or Gas Marketing Work Program and Budget;

0) any Terms of Reference which are required to be prepared and agreed for the
purposes of expert determination, pursuant to Article 42.2;

@ approval of any costs in excess of ten per cent (10%) above any Budget; and
(k) any matter having a material adverse effect on Petroleum Operations.

Ordinary meetings of the Management Committee shall take place in the Kurdistan
Region, alternately at the offices of the GOVERNMENT and those of the
CONTRACTOR, or at any other location agreed between Parties, at least twice a
Contract Year prior to the date of the first Commercial Discovery and three times a
Contract Year thereafter,

Kither the GOVERNMENT or the CONTRACTOR may call an extraordinary
meeting of the Management Committee to discuss important issues or developments
related to Petroleum Operations, subject to giving reasonable prior notice, specifying
the matters to be discussed at the meeting, to the other Party. The Management
Committee may from time to time make decisions by correspondence provided all the
members have indicated their approval of such decisions in such correspondence.

Unless at least one (1) member or its deputy of each of the GOVERNMENT and the
CONTRACTOR is present, the Management Committee shall be adjourned for a
period not to exceed eight (8) days. The Party being present shall then notify the other
Party of the new date, time and location for the meeting.

The agenda for meetings of the Management Committee shall be prepared by the
CONTRACTOR in accordance with instructions of the Chairman and communicated
to the Parties at least fifteen (15) days prior to the date of the mecting. The agenda
shall include any subject matter proposed by either the GOVERNMENT or the
CONTRACTOR. Decisions of the Management Committee will be made at the
mectings. The CONTRACTOR shall be responsible for preparing and keeping
minutes of the decisions made at the meetings, Copies of such minutes shall be
forwarded to each Party for review and approval. Each Party shall review and
approve such minutes within ten (10) days of receipt of the draft minutes. A Party
who fails to notify in writing its approval or disapproval of such minutes within such
ten (10) days shall be deemed to have approved the minutes.

If required, the Management Committee may request the creation of a technical sub-
committee or any other sub-committee to assist it. Any such sub-committee shall be
composed of a reasonable number of experts from the GOVERNMENT and the
CONTRACTOR. After each meeting, the technical sub-committee or any other sub-
committee shall deliver a written report to the Management Committee.

25/112

6 gg
Any costs and expenditure incurred by the CONTRACTOR for meetings of the
Management Committee or any technical sub-committee or any other sub-committee
shall be considered as Petroleum Costs and shall be recovered by the
CONTRACTOR in accordance with the provisions of Articles | and 25,

ARTICLE 9 ~ GUARANTEES

Each CONTRACTOR Entity shall provide the GOVERNMENT, if so required by
the latter pursuant to written notice received by the CONTRACTOR Entity within
thirty (30) days of the Effective Date, with a corporate guarantee in a form as shall be
agreed in good faith between the GOVERNMENT and each CONTRACTOR Entity
not later than ninety (90) days after the Effective Date, provided that such corporate
guarantee shall be given only in respect of the Minimum Financial Commitment for the
First Sub-Period and shall expire automatically upon completion of the performance of
the Minimum Exploration Obligations set out in Article 10.2(d) and (e) or expenditure of
such Minimum Financial Commitment, whichever is the earlier.

Not later than sixty (60) days after the commencement of the Second Sub-Period, each
CONTRACTOR Entity shall provide the GOVERNMENT, if so required by the
latter pursuant to written notice received by the CONTRACTOR Entity within thirty
(30) days of such commencement date, with a corporate guarantee in:

(a) the form substantially agreed between the GOVERNMENT and cach
CONTRACTOR Entity for the First Sub-Period, if any, subject to making the
changes necessary in order for the corporate guarantee to apply only to the
Second Sub-Period, or

(b) __ if there is no agreed form, in a form as shall be agreed in good faith between
the GOVERNMENT and each CONTRACTOR Entity not later than ninety
(90) days after the GOVERNMENT’s notice,

and provided in each case that such corporate guarantee shall be given only in respect
of the Minimum Financial Commitment for the Second Sub-Period and that such
corporate guarantee shall expire automatically upon completion of the performance of
the Minimum Exploration Obligations set out in Article 10.3 (b) or expenditure of
such Minimum Financial Commitment, whichever is the earlier.

In the event of an assignment by a CONTRACTOR Entity in accordance with
Article 39, the relevant third party assignee shall provide the GOVERNMENT, if so
required by the latter pursuant to written notice given to such assignee within thirty
(30) days of the Effective Date, with a corporate guarantee in the form agreed
pursuant to Article 9.1 or 9.2, as applicable to the then current Sub-Period or, in the
absence of any such agreed form of corporate guarantee, in a form as shall be agreed in
good faith between the GOVERNMENT and such assignee not later than ninety (90)
days after the effective date of the assignment, provided that such corporate guarantee
shall be given only in respect of the Minimum Financial Commitment for the then current
Sub-Period, and shall expire automatically upon completion of the performance of the
Minimum Exploration Obligations set out in Articles 10.2(d) and (e) or Article 10.3(b), as
the case may be, or expenditure of such Minimum Financial Commitment, whichever is
the earlier.

26/112

(an
10,

ARTICLE 10 —-MINIMUM EXPLORATION WORK OBLIGATIONS

1 The CONTRACTOR shall start Exploration Operations within thirty (30) days of
Management Committee approval of the Exploration Work Program and Budget in
accordance with Article 8. The CONTRACTOR shall perform geological,
geophysical and/or drilling works as provided under Articles 10.2 to 10.3 (the
“Minimum Exploration Obligations”). If applicable, the said Minimum Exploration
Obligations shall be performed during each Sub-Period in accordance with prudent
intemational petroleum industry practice,

10.2. During the First Sub-Period, the CONTRACTOR shall:

{a) carry out geological and geophysical studies, comprising the following:

(i) the compilation of a technical database:

{ii) the performance of a remote sensing study:

(iii) a field visit to verify initial geological and geophysical work and
remote sensing results and plan for two dimensional seismic
acquisition; and

(b) carry out a data search for existing data specific to this Contract Area,
comprising the following:

i) well data, if available, for example, electric logs;

(ii) seismic data and gravity data, if available; and

(iii) reprocess seismic data, if available;

{c) perform field work comprising structural, stratigraphic and lithologic mapping
and sampling;

(d) acquire, process and interpret one hundred (100) line kilometres of two
dimensional seismic data, committing for this purpose a minimum financial
amount of Three Million Five Hundred Thousand Dollars (US$3,500,000);
and

(e) drill one (1) Exploration Well (the “First Exploration Well”), committing for
this purpose a minimum financial amount of Seven Million Five Hundred
Thousand Dollars (US$7,500,000),

10.3. During the Second Sub-Period, the CONTRACTOR shall:

C\ Wy _ BV

(a) acquire, process and interpret further seismic data (being cither two
dimensional or three dimensional), if the CONTRACTOR considers that the
results from the First Exploration Well justify the acquisition of further
seismic data: and

(b) drill two (2) Exploration Wells (the “Second Exploration Wells”) committing
for this purpose a minimum financial amount of Fifteen Million Dollars

27/12
(US$15,000,000), untess the data from the First Exploration Well demonstrates
that there is not a reasonable technical case for drilling the Second Exploration
Wells in the Contract Area.

10.4 Notwithstanding the provisions in Articles 10.2 to 10.3, for the execution of the
Minimum Exploration Obligations under Articles 10.2 to 10.3, it is agreed as follows:

(a)

(b)

(c)

(d)

Minimum Exploration Obligations in the Second Sub-Period shall only apply in
the event the CONTRACTOR has not elected to notify the GOVERNMENT
that it will not enter into the Second Sub-Period, in accordance with and
subject to Article 6.4.

Subject to Article 10,4(a), the CONTRACTOR shall be required to meet its
Minimum Exploration Obligations for the applicable Sub-Period, even if this
entails exceeding the Minimum Financial Commitment for such Sub-Period. If the
CONTRACTOR has satisficd its Minimum Exploration Obligations without
having spent the total Minimum Financial Commitment for such Sub-Period, it
shall be deemed to have satisfied its Minimum Exploration Obligations for
such Sub-Period.

Each Exploration Well shall be drilled to the depth agreed by the Management
Committee unless:

) the formation is encountered at a lesser depth than originally
anticipated;

(ii) basement is encountered at a lesser depth than originally anticipated;

(iii) in the CONTRACTOR’s sole opinion continued drilling of the
relevant Exploration Well presents a hazard due to the presence of
abnormal or unforeseen conditions;

(iv) insurmountable technical problems are encountered rendering it
impractical to continue drilling with standard equipment; or

(v) petroleum formations are encountered whose penetration requires
laying protective casing that docs not enable the depth agreed by the
Management Committee to be reached.

If drilling is stopped for any of the foregoing reasons, the Exploration Well
shall be deemed to have been drilled to the depth agreed by the Management
Committee and the CONTRACTOR shall be deemed to have satisfied its
Minimum Exploration Obligations in respect of the Exploration Well.

Any geological or geophysical work carried out or any seismic data acquired,
processed or interpreted or any Exploration Well drilled or any other work
performed in excess of the Minimum Exploration Obligations and/or any
amounts spent in excess of the total Minimum Financial Commitment in any
given Sub-Period, shall be carried forward to the next Sub-Period or any
extension period and shall be taken into account to satisfy the Minimum
Exploration Obligations and/or the total Minimum Financial Commitment for
such subsequent Sub-Period or extension period.

28/112
(ec) For the avoidance of doubt, if: (i) in the First Sub-Period, the
CONTRACTOR performs any of the Minimum Exploration Obligations
prescribed for the Second Sub-Period in Article 10.3; and (ii) the
CONTRACTOR has not clected to notify the GOVERNMENT that it will
not enter into the Second Sub-Period (in accordance with and subject to Article
64), the performance of such Minimum Exploration Obligations shall be
deemed to satisfy the same Minimum Exploration Obligations for the Second
Sub-Period.

ARTICLE 11 - EXPLORATION WORK PROGRAMS AND BUDGETS

Within forty-five (45) days following the Effective Date, the CONTRACTOR shall
prepare and submit to the Management Committce a proposed work program and
budget relating to Exploration Operations (the “Exploration Work Program and
Budget”) for the remainder of the Calendar Year. Thereafter, no later than | October
in each Calendar Year, the CONTRACTOR shall submit a proposed Exploration

Work Program and Budget to the Management Committee for the following Calendar
Year.

Each Exploration Work Program and Budget shall include details of, but not be
limited to, the following:

(a) work to be undertaken;
(b) materials, goods and equipment to be acquired;

(c) cost estimate of services to be provided, including services by third parties
and/or Affiliated Companies of any CONTRACTOR Entity; and

(d) estimated expenditures, broken down by cost centre in accordance with the
Accounting Procedure.

The Management Committee shall meet within sixty (60) days following its receipt of
CONTRACTOR's proposal to examine and approve the Exploration Work Program
and Budget.

If the GOVERNMENT requests any modification to the Exploration Work Program
and Budget, the Management Committee shall meet to discuss the Exploration Work
Program and Budget and proposed modifications thereto within the sixty (60) day
period referred to in Article 11.3. The CONTRACTOR shall communicate its
comments on any such requested modifications to the GOVERNMENT at the
mecting of the Management Committee or in writing prior to such meeting.

The CONTRACTOR shall be authorised to make expenditures not budgeted in an
approved Exploration Work Program and Budget provided that the aggregate amount
of such expenditures shall not exceed ten per cent (10%) of the approved Exploration
Work Program and Budget in any Calendar Year and provided further that such
excess expenditures shall be reported as soon as is reasonably practicable to the
Management Committee. For the avoidance of doubt all excess expenditures shall be

29/112

y
11.6

12.1

recovered by the CONTRACTOR in accordance with the provisions of Articles 1
and 25, provided that any excess expenditures above the ten per cent (10%) limit shall
only be recovered with the unanimous approval of the Management Committee.

In cases of emergency, the CONTRACTOR may incur such additional expenditures
as it deems necessary to protect life, environment or property. Such additional
expenditures shall be reported promptly to the Management Committee. For the
avoidance of doubt, such additional expenditure shall be considered Petroleum Costs
and shall be recovered by the CONTRACTOR in accordance with the provisions of
Articles | and 25.

ARTICLE 12 - DISCOVERY AND DEVELOPMENT

If the drilling of an Exploration Well results in a Discovery, the CONTRACTOR
shall notify the GOVERNMENT within forty-eight (48) hours of completing tests
confirming the presumed existence of such Discovery or within such longer period as
the CONTRACTOR reasonably requires to determine whether or not there is a
Discovery. Within thirty (30) days following notification of the said Discovery, the
CONTRACTOR shall present to the Management Committee all technical data then
available together with its opinion on the commercial potential of the said Discovery
(the “Discovery Report”). The CONTRACTOR shall provide in a timely manner such
other information relating to the Discovery as the GOVERNMENT may reasonably
request.

Appraisal Work Program and Budget

12.2

If, pursuant to Article 12.1, the CONTRACTOR considers that the Discovery has
commercial potential it shall, within ninety (90) days following notification to the
GOVERNMENT of the Discovery, submit an appraisal program in respect of the
Discovery (the “Appraisal Work Program and Budget”) to the Management
Committee. The Management Committee shall examine the Appraisal Work Program
and Budget within thirty (30) days of its receipt. If the GOVERNMENT requests any
modification to the Appraisal Work Program and Budget, the Management
Committee shall meet to discuss the Appraisal Work Program and Budget and the
requested modifications thereto within sixty (60) days from its receipt of the proposed
Appraisal Work Program and Budget. The CONTRACTOR shall communicate its
comments on any such requested modifications to the GOVERNMENT at the
meeting of the Management Committee or in writing prior to such meeting.

‘The Appraisal Work Program and Budget shall include the following:

(a) an appraisal works program and budget, in accordance with prudent
international petroleum industry practice;

(b) an estimated time-frame for completion of appraisal works; and

{c) the delimitation of the area to be evaluated, the surface of which shall not
exceed twice (2 x) the surface of the geological structure or prospect to be
appraised (the “Appraisal Area”).

30/112
123

If, following a Discovery, a rig acceptable to the CONTRACTOR is available to drill
a well, the CONTRACTOR may drill any additional Exploration Well or any
Appraisal Well deemed necessary by the CONTRACTOR before or during the
Management Committee's review of the Discovery Report provided in accordance
with Article 12.1 or its review of the Appraisal Work Program and Budget.

The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Appraisal Work Program and Budget provided that the aggregate amount of
such expenditures shall not exceed ten per cent (10%) of the approved Appraisal
Work Program and Budget in any Calendar Year and provided further that such
excess expenditures shall be reported as soon as is reasonably practicable to the
Management Committee. For the avoidance of doubt, all excess expenditures shall be
recovered by the CONTRACTOR in accordance with the provisions of Articles |
and 25, provided that any excess expenditures above the ten per cent (10%) limit shall
only be recovered with the unanimous approval of the Management Committee.

Appraisal Report

124

12.5

The CONTRACTOR shall submit a detailed report relating to the Discovery (the
“Appraisal Report”) to the Management Committee within ninety (90) days
following completion of the Appraisal Work Program and Budget.

The Appraisal Report shall include the following:

(a) _ geological conditions;

(b) physical properties of any liquids;

(c) sulphur, sediment and water content;

(d) type of substances obtained;

(e) Natural Gas composition;

(f) production forecast per well; and

(g) a preliminary estimate of recoverable reserves.

Declaration of Commercial Discovery

12.6

WM.

Together with its Appraisal Report, the CONTRACTOR shall submit a written
statement to the Management Committee specifying that:

(a) the CONTRACTOR has determined that the Discovery is a Commercial
Discovery:

(b) the CONTRACTOR has determined that the Discovery is not a Commercial
Discovery;

(c) the CONTRACTOR has determined that the Discovery is a significant
Discovery, which may become a Commercial Discovery subject to additional
exploration and/or appraisal works within or outside of the Appraisal Area; or

31/112

Lb G®
(d)

the CONTRACTOR has determined that the Discovery is a significant
Discovery of Non-Associated Natural Gas, which may become a Commercial
Discovery subject to Gas Marketing Operations, in accordance with
Article 14.5.

12.7 In case the statement of the CONTRACTOR corresponds to Article 12.6(c), the
CONTRACTOR shall submit a Work Program and Budget to the Management
Committee within thirty (30) days following such statement. Any well drilled to
evaluate the said significant Discovery shall be considered an Exploration Well.

Development Plan

12.8 If the Discovery has been declared a Commercial Discovery by the CONTRACTOR
pursuant to Article 12.6{a) or Article 14.5(a), the CONTRACTOR shall submit a
proposed Development Plan to the Management Committee within one hundred
cighty (180) days following such declaration, The Development Plan shall be in
accordance with prudent intemational petroleum industry practice. Except with the
consent of the GOVERNMENT, such Development Plan shall include details of the
following as applicable:

(a)

(b)
(c)
(d@)
(e)

()

(g)

the delimitation of the Production Area, taking into account the results of the
Appraisal Report regarding the importance of the Petroleum Field within the
Appraisal Area;

drilling and completion of Development Wells;

drilling and completion of water or Natural Gas injection wells;

laying of gathering pipelines;

installation of separators, tanks, pumps and any other associated production
and injection facilities for the production;

treatment and transportation of Petroleum to the processing and storage
facilities onshore or offshore;

laying of export pipelines inside or outside the Contract Area to the storage
facility or Delivery Point;

construction of storage facilities for Petroleum;

plan for the utilisation of Associated Natural Gas;
training commitment in accordance with Article 23;

a preliminary decommissioning and site restoration plan:

all contracts and arrangements made or to be made by the CONTRACTOR
for the sale of Natural Gas;

to the extent available, all contracts and arrangements made or to be made by
Persons in respect of that Natural Gas downstream of the point at which it is to

32/112

on. wo
vv"

129

12.10

12.11

be sold by the CONTRACTOR and which are relevant to the price at which
{and other terms on which) it is to be sold by the CONTRACTOR or are
otherwise relevant to the determination of the valuc of it for the purposes of
this Contract, but not beyond the point at which it is first disposed of in an
Arm’s Length Sale;

(n) each CONTRACTOR Entity’s plans for financing its interest, if any; and

(o) —_ any other operations not expressly provided for in this Contract but reasonably
necessary for Development Operations, Production Operations and delivery of
Petroleum produced, in accordance with prudent international petroleum
industry practice.

The Management Committee shall use its best efforts to approve the Development
Plan within sixty (60) days after its receipt of such plan. The Development Period for
each Commercial Discovery within a Development Plan shall be extended for the
number of days in excess of such sixty (60) day period that it takes for the
Management Committee to approve the Development Plan. The Development Plan
shall be considered approved by the GOVERNMENT if the GOVERNMENT,
through its representatives on the Management Committee, indicates its approval in
writing.

Ifthe GOVERNMENT requests any modifications to the Development Plan, then the
Management Committee shall meet within sixty (60) days of receipt by the
CONTRACTOR of the GOVERNMENT’s written notification of requested
modifications accompanied by all the documents justifying such request, and shall
discuss such request. The CONTRACTOR shall communicate its comments on any
such requested modifications to the GOVERNMENT at such meeting or in writing
prior to such mecting. Any modification approved by the Management Committee at
such meeting or within a further period of thirty (30) days from the date of such
meeting shall be incorporated into the Development Plan which shall then be deemed
approved and adopted.

If the CONTRACTOR makes several Commercial Discoveries within the Contract
Area each such Commercial Discovery will have a separate Production Area. The
CONTRACTOR shall be entitled to develop and to produce each Commercial
Discovery and the GOVERNMENT shall provide the appropriate Permits covering
each Production Area. In case the area covered by the Commercial Discovery extends
beyond the boundaries of the Contract Area, and to the extent such area outside the
Contract Area is not the subject of a Petroleum Contract (as defined in the Kurdistan
Region Oil and Gas Law) with a third party, the provisions of Article 34.2 shall apply.

ARTICLE 13 - DEVELOPMENT AND PRODUCTION WORK PROGRAMS AND

134

BUDGET
Upon the approval of the Development Plan by the Management Committee, the
CONTRACTOR shall start the Development Operations for the Commercial

Discovery in accordance with the Development Plan and prudent international
petroleum industry practice.

33/112

a
\SIA

Approval of Development Works Program and Budget

132

13.3

13.8

Within ninety (90) days following approval of the Development Plan by the
Management Committee, the CONTRACTOR shall prepare and submit to the
Management Committee a proposed work program and budget for Development
Operations (the “Development Work Program and Budget”) to be carried out in the
Production Area for the duration of the Development Operations. Thereafter, no later
than | October in cach Calendar Year, the CONTRACTOR shall submit to the
Management Committee updates in respect of its Development Work Program and
Budget. To enable the Management Committee to forecast expenditures, cach
Development Work Program and Budget shall include details of the following:

(a) works to be carried out;
(b) material and equipment to be acquired by main categories;

({c) type of services to be provided, distinguishing between third parties and
Affiliated Companies of any CONTRACTOR Entity; and

(d) categories of general and administrative expenditure.

If any modification to the Development Work Program and Budget is requested by
the GOVERNMENT, the Management Committee shall mect to discuss the
Development Work Program and Budget and proposed modifications thereto within
sixty (60) days from its receipt of the proposed Development Work Program and
Budget. The CONTRACTOR shall communicate its comments on any such
requested modifications to the GOVERNMENT at the meeting of the Management
Committee or in writing prior to such meeting.

The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Development Work Program and Budget provided that the aggregate
amount of such expenditures shall not exceed ten per cent (10%) of the approved
Development Work Program and Budget in any Calendar Year and provided further
that such excess expenditures shall be reported as soon as is reasonably practicable to
the Management Committee. For the avoidance of doubt, all excess expenditures
shall be recovered by the CONTRACTOR in accordance with the provisions of
Articles | and 25, provided that any excess expenditures above the ten per cent (10%)
limit shall only be recovered with the unanimous approval of the Management
Committee.

In cases of emergency, the CONTRACTOR may incur such additional expenditures
as it deems necessary to protect life, environment or property. Such additional
expenditures shall be reported promptly to the Management Committee. For the
avoidance of doubt, such additional expenditure shall be considered Petroleum Costs
and shall be recovered by the CONTRACTOR in accordance with the provisions of
Articles 1 and 25.

nual Production Woi

13.6

1°

No later than | October of the Calendar Year preceding the estimated commencement
of production pursuant to an approved Development Plan and thereafter no later than

ee P

34/112
13.7

13.8

13.9

13.10

1 October in each Calendar Year, the CONTRACTOR shall prepare and submit to
the Management Committee a proposed work program and budget for Production
Operations (the “Production Work Program and Budget”) for the following
Calendar Year. To enable the Management Committee to forecast expenditures, the
Production Work Program and Budget shall include details of the following:

(a) works to be carried out;
(b) material and equipment to be acquired by main categories;

(c) type of services to be provided, distinguishing between third parties and
Affiliated Companies of any CONTRACTOR Entity; and

(d) categories of general and administrative expenditure.

If any modification to the Production Work Program and Budget is requested by the
GOVERNMENT, the Management Committee shall meet to discuss the Production
Work Program and Budget and proposed modifications thereto within sixty (60) days
from its receipt of the proposed Production Work Program and Budget. The
CONTRACTOR shall communicate its comments on any such requested
modifications to the GOVERNMENT at the mecting of the Management Committee
or in writing prior to such mecting.

The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Production Work Program and Budget provided that the aggregate amount
of such expenditures shall not exceed ten per cent (10%) of the approved Production
Work Program and Budget in any Calendar Year and provided further that such
excess expenditures shall be reported as soon as reasonably practicable to the
Management Committee. Por the avoidance of doubt, all excess expenditures shall be
recovered by the CONTRACTOR in accordance with the provisions of Articles |
and 25, provided that any excess expenditure above the ten per cent (10%) limit shall
only be recovered with the unanimous approval of the Management Committec.

In cases of emergency, the CONTRACTOR may incur such additional expenditure
as it deems necessary to protect life, environment or property. Such additional
expenditures shall be reported promptly to the Management Committee. For the
avoidance of doubt, such additional expenditure shall be considered Petroleum Costs
and shall be recovered by the CONTRACTOR in accordance with the provisions of
Articles | and 25.

After the commencement of Commercial Production the CONTRACTOR shall pay
to the GOVERNMENT, in arrears, an annual surface rental for the Production Area,
of Two Hundred Fifty Dollars (US$250) per square kilometre per Contract Year
(“Production Rental). Such Production Rental shall be considered as a Petroleum
Cost and shall be recovered by the CONTRACTOR in accordance with the
provisions of Articles 1 and 25.

35/112

we
ARTICLE 14 - NATURAL GAS
Use for the Petroleum Operations

14.1 To take account of specific conditions relating to Natural Gas and to promote its
development in the Kurdistan Region, the GOVERNMENT will grant specific
benefits to the CONTRACTOR on principles materially similar to those contained in
this Contract, including, consistent with the Kurdistan Region Oil and Gas Law, more
generous provisions in respect of the recovery of Petroleum Costs and the sharing of
Profit Petroleum than in respect of Crude Oil.

14.2. The CONTRACTOR may freely use any Natural Gas required for the Petroleum
Operations, If technically and economically justified, the CONTRACTOR shall in
priority use any Natural Gas for the purpose of enhancing recovery of Crude Oil in
accordance with prudent intemational petroleum industry practice as follows.

Associated Natural Gas

14.3. Any excess Associated Natural Gas produced that is neither used in the Petroleum
Operations nor developed and sold by the CONTRACTOR shall, upon the
GOVERNMENT?’s written request, be transferred at the first practicable delivery
point as agreed between the Parties, free of charge to the GOVERNMENT. In such
case, the GOVERNMENT shall be solely responsible for collecting, treating,
compressing and transporting such Natural Gas from such agreed delivery point and
shall be solely liable for any additional direct and indirect costs associated therewith.
The construction and operation of required facilities as well as the offtake of such
excess Associated Natural Gas by the GOVERNMENT shall occur in accordance
with prudent international petroleum industry practice and shall not interfere with the
production, lifting and transportation of the Crude Oil by the CONTRACTOR. For
the avoidance of doubt, all expenditure incurred by the CONTRACTOR up to such
agreed delivery point shall be considered Petroleum Costs and shall be recovered by
the CONTRACTOR in accordance with the provisions of Articles | and 25.

In the event the GOVERNMENT finds a market for Associated Natural Gas, it shall
promptly give written notice to the CONTRACTOR, and the CONTRACTOR may
elect to participate in supplying such Associated Natural Gas within ninety (90) days
following notification thercof by the GOVERNMENT. If the CONTRACTOR
elects to participate in supplying Associated Natural Gas to such market, all
expenditures associated with any necessary facilities shall be paid for by the
CONTRACTOR. For the avoidance of doubt, such expenditure incurred shall be
considered Petroleum Costs and shall be recovered by the CONTRACTOR in
accordance with the provisions of Articles | and 25.

Non Associated Natural Gas

14.4 Until an approved Natural Gas sales contract is executed in respect of all volumes of
Natural Gas expected to be produced, the CONTRACTOR shall be entitled during
the Exploration Period and the Development Period to carry out Gas Marketing
Operations.

36/112

WM. 7 ee
14.5 If, pursuant to Article 12.6(d), the CONTRACTOR has determined that the Discovery
is a significant Discovery of Non-Associated Natural Gas, which may become a
Commercial Discovery subject to Gas Marketing Operations, it shall carry out Gas
Marketing Operations, at the end of which it shall submit a written statement to the
Management Committee specifying that:

(a) the CONTRACTOR has determined that the Discovery is a Commercial
Discovery; or

(b) the CONTRACTOR has determined that the Discovery is not a Commercial
Discovery.

14.6 For the purpose of this Agreement, “Gas Marketing Operations” means any activity
under this Contract relating to the marketing of Non-Associated Natural Gas,
including any evaluation to find a commercial market for such Non-Associated
Natural Gas and/or to find a commercially viable technical means of extraction of
such Non-Associated Natural Gas and may include activities related to evaluating the
quantities of Non-Associated Natural Gas to be sold, its quality, the geographic
location of potential markets to be supplied as well as evaluating the costs of
production, transportation and distribution of the Non-Associated Natural Gas from
the Delivery Point to the relevant market.

14.7 All costs and expenditure incurred by the CONTRACTOR in the performance of the
activities in relation to the Gas Marketing Operations shall be considered Petroleum
Costs,

14.8 No later than | October of the Calendar Year preceding the Calendar Year in which
any Gas Marketing Operations are due to occur, the CONTRACTOR shall prepare
and submit to the Management Committee its Gas Marketing Work Program and
Budget for the following Calendar Year. To enable the Management Committee to
forecast expenditures, the Gas Marketing Work Program and Budget shall include the
following:

(a) works to be carried out;

(b) type of services to be provided, distinguishing between third parties and
Affiliated companies of any CONTRACTOR Entity; and

(c) categories of general and administrative expenditure.

If any modification to the Gas Marketing Work Program and Budget is requested by
the GOVERNMENT, the Management Committee shall meet to discuss the Gas
Marketing Work Program and Budget and proposed modifications thereto within sixty
(60) days from its receipt of the proposed Gas Marketing Work Program and Budget.
The CONTRACTOR shall communicate its comments on any such requested
modifications to the GOVERNMENT at the meeting of the Management Committee
or in writing prior to such meeting.

14.9 The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Gas Marketing Work Program and Budget provided that the aggregate
amount of such expenditure shall not exceed ten per cent (10%) of the approved

37/112

‘KW. ge?
14.10

Budget in any Calendar Year and provided further that such excess expenditures shall
be reported as soon as reasonably practicable to the Management Committee. For the
avoidance of doubt, all excess expenditures shall be recovered by the
CONTRACTOR in accordance with the provisions of Articles | and 25, provided
that any excess expenditure above the ten per cent (10%) limit shall only be recovered
with the unanimous approval of the Management Committee.

If any Non-Associated Natural Gas is discovered within the Contract Area, and the
CONTRACTOR reasonably considers that the Non-Associated Natural Gas
Discovery will only be a Commercial Discovery if certain terms of this Contract are
amended, it shall be entitled to request amendments to this Contract, with its reasons.
The GOVERNMENT shall in good faith give reasonable consideration to the
CONTRACTOR's proposed amendment and reasons and the Parties shall in good
faith attempt to agree on the necessary amendments to the Contract, If the Parties are
unable to agree on such amendments, and the Exploration Period expires without the
CONTRACTOR having declared such Discovery to be a Commercial Discovery in
accordance with Article 12.6(a) or Article 14.5(a), and subsequently within a period
of eight (8) years from the end of such Exploration Period, the GOVERNMENT
reaches agreement with any third party to develop such Discovery (the “Gas
Development”), then the following provisions shall apply:

(a) either before or upon agreement in relation to the Gas Development having
been reached (and whether or not such agreement is recorded in a fully termed
production sharing and/or operating or other like agreement), but before such
agreement is signed (the “Proposed Contract”) (subject only to the rights of
each CONTRACTOR Entity to pre-empt such Proposed Contract pursuant to
Article 14.10(b) and such conditions as may be applicable), the
GOVERNMENT shall, as soon as reasonably practicable after the occurrence
of such circumstances, serve on each of the CONTRACTOR Entities, a
notice to that effect and shall with such notice provide such information and
main terms of such agreement as the CONTRACTOR Entitics may
reasonably request to determine if they will exercise their rights (the “Agreed
Terms”), including:

{i) the identity of such third party;
(ii) the effective date of the Proposed Contract;

(iii) the applicable commercial terms, including bonuses, royalties, cost
recovery, profit sharing, taxation and any other similar terms; and

(iv) all and any material conditions to which the Proposed Contract is
subject,

(b) Upon a request from any CONTRACTOR Entity, the GOVERNMENT will
provide all the CONTRACTOR Entities with such further information and
terms as may be reasonably requested by any CONTRACTOR Entity.
Within one hundred and eighty days (180) days after receipt of a notice and
any further information under Article 14,10(a) in relation to a Proposed
Contract cach of the CONTRACTOR Entities shall elect either:

38/112
14.11

{c)

(d)

{e)

(i) to enter into the Proposed Contract on the same or substantially similar
terms to the Agreed Terms, with the right to cost recover all Petroleum
Costs incurred under this Contract against all Petroleum revenues
received under the Proposed Contract, up to any cost recovery limits
sct out therein; or

(ii) to waive the aforesaid right of pre-emption in relation to the Proposed
Contract;

and shall serve notice accordingly upon the GOVERNMENT and all! the
CONTRACTOR Entities and in default of receipt by the GOVERNMENT
of any such notice within such period of one hundred and cighty (180) days
such CONTRACTOR Entity shall be deemed conclusively to have served a
notice electing to waive its aforesaid right of pre-emption in relation to the
Proposed Contract.

In the event that more than one of the CONTRACTOR Entities exercises its
rights under Article 14.10(b)(i) in relation to the Proposed Contract, then the
GOVERNMENT shall transfer or grant each such CONTRACTOR Entity
an interest in the Proposed Contract upon the Agreed Terms (in accordance
with Article 14.10(b){i)) in the proportions in which their respective
percentage interests bear to the aggregate of their respective percentage
interests under the relevant Joint Operating Agreement (as it applied at the end
of the Exploration Period) or in such other proportions as such
CONTRACTOR Entities shall agree between them.

In the event that one of the CONTRACTOR Entities exercises its rights
under Article 14.10(b)(i) in relation to the Proposed Contract then the
GOVERNMENT shall transfer or grant the whole of the interest in the
Proposed Contract upon the Agreed Terms (in accordance with 14.10(b)(i)) to
such CONTRACTOR Entity.

In the event that none of the CONTRACTOR Entities exercises its rights
under Article 14.10(b)i) then the GOVERNMENT may enter into the
Proposed Contract on terms no more favourable to its counterparty than the
Agreed Terms and, in such case, the aforesaid rights of pre-emption shall
thereupon cease to apply in relation to the Proposed Contract.

If the pre-emption rights in Article 14.10 are not exercised and the GOVERNMENT
enters into the Proposed Contract with the third party concerned, the
GOVERNMENT will use its best endeavours to avoid any effect which may hamper
the Petroleum Operations of the CONTRACTOR while producing Petroleum.

Flaring
14.12 Flaring of Natural Gas in the course of activities provided for under this Contract, is
prohibited except (i) short-term flaring up to twelve (12) Months necessary for testing or
other operational reasons in accordance with prudent intemational petroleum industry
practice (which shall include the flaring of Associated Natural Gas to the extent the

CONTRACTOR considers that re-injecting Associated Natural Gas is not justified
technically and economically and provided the GOVERNMENT decides not to take

39/112

15.1

15.2

15.3

154

15.5

such Associated Natural Gas), or (ii) with the prior authorisation of the
GOVERNMENT, such authorisation not to be unreasonably withheld or delayed. The
CONTRACTOR shall submit such request to the GOVERNMENT, which shall include
an evaluation of reasonable alternatives to flaring that have been considered along with
information on the amount and quality of Natural Gas involved and the duration of the
requested flaring.

ARTICLE 15 —- ACCOUNTING AND AUDITS

The CONTRACTOR shall keep in its offices in the Kurdistan Region copies of all
books and accounts of all revenues relating to the Petroleum Operations and al!
Petroleum Costs (the “Accounts”), except during the Exploration Period, when the
CONTRACTOR shail be entitled to keep the Accounts at its headquarters Abroad. The
Accounts shall reflect in detail expenditure incurred as a function of the quantities and
value of Petroleum produced, and shall be kept for a period of five (5) years. All
Accounts which are made available to the GOVERNMENT in accordance with the
provisions of this Contract shall be prepared in the English language. The Accounts shall
be kept in accordance with prudent international petroleum industry practice and in
accordance with the provisions of the Accounting Procedure. The Accounts shall be
kept in Dollars, which shall be the reference currency for the purposes of this
Contract.

Within ninety (90) days following the end of each Calendar Year, the
CONTRACTOR shall submit to the GOVERNMENT a summary statement of all
Petroleum Costs incurred during the said Calendar Year. The summary statement shall
also include a profit calculation pursuant to the provisions of Article 26.

The GOVERNMENT shall have the right:

(a) to request an audit of the Accounts with respect to each Calendar Year within
a period of two (2) Calendar Years following the end of such Calendar Year
(the “Audit Request Period”); and

(b) to retain an auditor of international standing familiar with international
petroleum industry accounting practice to undertake or assist the
GOVERNMENT to undertake the audit.

Notwithstanding paragraphs (a) and (b) of this Article 15.3, the GOVERNMENT
shall have the right to audit the Accounts with respect to each Calendar Year at any
time in the case of manifest error or fraud.

‘The reasonable cost of retaining an auditor pursuant to Article 15.3 shall be borne by
the CONTRACTOR and treated as a Petroleum Cost for the purpose of cost recovery
under Articles | and 25.

During the Audit Request Period for any Calendar Year but not thereafter, the
GOVERNMENT, acting reasonably and in accordance with prudent international
petroleum industry practice, may request in writing all reasonably available
information and justifications for its audit of Petroleum Costs.

40/112
15.6

15.7

15.8

15.9

Should the GOVERNMENT consider, on the basis of data and information available,
that the CONTRACTOR made a material mistake or there is any irregularity in
respect of the Accounts and considers that any corrections, adjustments or
amendments should be made, the GOVERNMENT shall make any audit exceptions
in writing and notified to the CONTRACTOR within six (6) Months of the date of
request referred to in Article 15.3, and failure to give such written exception within
such time shall be deemed to be an acknowledgement of the correctness of the
CONTRACTOR’s Accounts.

In respect of any audit exception made by the GOVERNMENT in accordance with
Article 15.6, the CONTRACTOR shall then have sixty (60) days to make necessary
corrections, adjustments or amendments or to present its comments in writing or
request a meeting with the GOVERNMENT. The GOVERNMENT shall within
thirty (30) days of the CONTRACTOR’s response, notify the CONTRACTOR in
writing of its position on the corrections, adjustments, amendments or comments. If
thereafter there still exists a disagreement between the GOVERNMENT and the
CONTRACTOR, the dispute will be settled in accordance with Article 15.9,

In addition to the annual statements of Petroleum Costs as provided in Article 15.2,
the CONTRACTOR shall provide the GOVERNMENT with such production
Statements and reports, as required pursuant to Article 16.3.

Any dispute between the Parties under this Article 15 that cannot be settled amicably
within sixty (60) days of the GOVERNMENT’s final notice under Article 15.7, may be
submitted to an expert on the request of cither the GOVERNMENT or the
CONTRACTOR in accordance with the provisions of Article 42,2. Notwithstanding
the provisions of Article 42, in this specific instance the decision of the expert shall
not necessarily be final and either Party may decide to submit the matter to arbitration
in accordance with the provisions of Article 42.1.

ARTICLE 16 - CONTRACTOR'S RIGHTS AND OBLIGATIONS

Permanent Representative

16.1

If not done already, within ninety (90) days following the Effective Date, each
CONTRACTOR Entity shall open an office and appoint a permanent representative
in the Kurdistan Region, who may be contacted by the GOVERNMENT with regard
to any matter relating to this Contract and will be entitled to receive any
correspondence addressed to such CONTRACTOR Entity.

Conduct of Petroleum Operations

\SM.

16.2

The CONTRACTOR shall carry out all Petroleum Operations in accordance with the
provisions of this Contract, prudent international petroleum industry practice and
applicable Kurdistan Region Law.

The CONTRACTOR shall be responsible for the conduct, management, control and
administration of Petroleum Operations and shall be entitled to conduct Petroleum
Operations in accordance with the provisions of this Contract. In conducting its
Petroleum Operations, the CONTRACTOR shall have the right to use any Affiliate

4V/1i2
of each CONTRACTOR Entity, its and their Subcontractors, and the employees,
consultants, and agents of each of the foregoing. The CONTRACTOR and all such
Persons shall at all times have free access to the Contract Area and any Production
Areas for the purpose of carrying out Petroleum Operations.

Information and Reports

16.3

The CONTRACTOR shall provide the GOVERNMENT with periodic data and
activity reports relating to Petroleum Operations. Said reports shall include details of
the following:

(a) information and data regarding all Exploration Operations, Development
Operations and Production Operations (as applicable) performed during the
Calendar Year, including any quantities of Petroleum produced and sold;

(b) data and information regarding any transportation facilities built and operated
by the CONTRACTOR;

(c) a statement specifying the number of personnel, their title, their nationality as
well as a report on any medical services and equipment made available to such
personnel; and

(d) a descriptive statement of all capital assets acquired for the Petroleum
Operations, indicating the date and price or cost of their acquisition.

Requirement for Petroleum Operations

16.4

The CONTRACTOR may freely use any Petroleum produced within the Contract
Area for the Petroleum Operations.

Supervision by the GOVERNMENT

16.5

The CONTRACTOR shall at all times provide reasonable assistance as may
reasonably be requested by the GOVERNMENT during its review and verification
of records and of any other information relating to Petroleum Operations at the
offices, worksites or any other facilities of the CONTRACTOR.

Upon giving reasonable prior notice to the CONTRACTOR, the GOVERNMENT
may send a reasonable number of representatives to the work-sites or any other
facilities of the CONTRACTOR in the Kurdistan Region to perform such reviews
and verifications. The representatives of the GOVERNMENT shall at all times
comply with any safety regulations imposed by the CONTRACTOR and such
reviews and verifications shall not hinder the smooth progress of the Petroleum
Operations.

Access to Facilities

16.6

JV.

For the performance of the Petroleum Operations, the CONTRACTOR, any Affiliate
of each CONTRACTOR Entity, its and their Subcontractors and the cmployees,
consultants and agents of cach of the foregoing shall at all times be granted free
access to the Contract Area and to any facilities for the Petroleum Operations located

42/112

CP
within or outside of the Contract Area or within or outside the Production Area, for
the purpose of carrying out the Petroleum Operations.

Use of Facilities

16,7 Upon notice from the GOVERNMENT, the CONTRACTOR shall make available
to a reasonable number of representatives of the GOVERNMENT those of the
CONTRACTOR’s facilities which are necessary to enable such representatives to
perform their tasks related to this Contract and the Kurdistan Region Oil and Gas Law
including, in case of works to be performed on work sites, transportation,
accommodation and board, under the same conditions as those provided by the
CONTRACTOR for its own personnel.

Notwithstanding Article 16.8, the GOVERNMENT shall indemnify and hold
harmless cach CONTRACTOR Entity against all losses, damages and liability
arising under any claim, demand, action or proceeding brought or initiated against any
CONTRACTOR Entity by any representative of the GOVERNMENT in connection
with the access to or use of the facilities by such representatives.

Loss or Damage

16,8 The CONTRACTOR shall be responsible for any loss or damage caused to third
Parties by its or its Subcontractors personnel solely and directly resulting from their
negligence, errors or omissions in accordance with applicable Kurdistan Region Law.

Intellectual Property Rights

16.9 In its Petroleum Operations, the CONTRACTOR shall respect any patents belonging
to third parties,

Litigation

16.10 The CONTRACTOR shall as soon as reasonably practicable inform the
GOVERNMENT of any material litigation relating to this Contract.

Safety

16.11 The CONTRACTOR shall implement a health, safety and environment program and
take necessary measures to ensure hygiene, health and safety of its personnel carrying
out Petroleum Operations in accordance with prudent international petroleum industry
practice.

Said measures shall include the following:

(a) supplying first aid and safety equipment for cach work area and maintaining a
healthy environment for personnel;

(b) reporting to the GOVERNMENT within seventy-two (72) hours of such
accident, any accident where personnel has been injured while engaged in
Petroleum Operations and resulting in such personnel being unable to return to
work;

43/112

(c) implementing a permit-to-work procedure around hazardous equipment and
installations;

(d) providing safe storage areas for explosives, detonators and any other
dangerous products used in the operations;

(¢) supplying fire-cxtinguishing equipment in each work area;

(f) for the purpose of taking control of any blow out or fire which could damage

the environment or Petroleum Field, in accordance with prudent international
petrolcum industry practice; and

(g) __ for the purpose of preventing any involuntary injection of fluids in petroleum
formations and production of Crude Oil and Natural Gas at rates that do not
conform to prudent international petroleum industry practice.

Production Rates

16.12 Subject to Article 43.2, in the event the production rate of the individual wells and

Reservoir of a Petroleum Field is to be set below the Maximum Efficient Rate
(“MER”) for the Reservoir, as provided for in the Development Plan, as a
consequence of a decision by the GOVERNMENT or any federal or international
regulatory body, the GOVERNMENT undertakes to allocate any such reduction
fairly and equitably among the various operators (including the GOVERNMENT)
then producing in the Kurdistan Region, pro rata their respective production rates. In
such event, the GOVERNMENT shall grant an extension of the Development Period
of any Production Area so affected for a reasonable period of time in order to produce
the Petroleum which would otherwise have already been produced, had the MER for
the individual wells and Reservoir of the Petroleum Field been maintained.

Legal Status
16.13 The respective rights, duties, obligations and liabilities of the CONTRACTOR and

the GOVERNMENT under this Contract are to be understood as being separate and
individual and not joint and several. The Parties agree that this Contract shall not
create and shall not be deemed to have created a partnership or other form of
association between them.

Lifti
16.14 The GOVERNMENT and cach CONTRACTOR Entity shall have the right and the

obligation to take in kind and separately sell or otherwise dispose of their respective
shares of Petroleum. Upon approval of the Development Plan, the Parties shall meet
as soon as practicable to reach a detailed agreement governing the lifting of Petroleum
by each such CONTRACTOR Entity. Such lifting agreement shall include the
following:

{a) __ the obligation of the GOVERNMENT and each CONTRACTOR Entity to

lift, regularly throughout each Calendar Year, their share of Petroleum
produced from the Production Area;

44/112
17.1

17.2

(b) notification procedures by the Operator to the GOVERNMENT and each
CONTRACTOR Entity regarding entitlements and availability of Petroleum
for lifting by each Party during each lifting period and nominations by each
Party: and

(c) the right of the Parties to lift any Available Petroleum not scheduled for lifting
and/or not lifted by the other Party during each such lifting period.

The CONTRACTOR Entities shal! sell and transfer to the GOVERNMENT, upon
written request of the GOVERNMENT, any amounts of Crude Oil that the
GOVERNMENT shall deem necessary to meet Kurdistan Region internal
consumption requirements. The sales price of such Crude Oil shall be the
International Market Price. The GOVERNMENT shall provide the
CONTRACTOR Entities with not less than six (6) Months’ advance written notice
of its intention to buy such Crude Oil.

Payments shall be made in Dollars and otherwise on terms consistent with prudent
international petroleum industry practice. The CONTRACTOR Entities’ obligation
to sell Crude Oil to the GOVERNMENT shall be, with the other operators (including
the GOVERNMENT) then producing in the Kurdistan Region, pro rata to their
respective production rates.

The provisions of this Article 16.15 shall not apply to Non-Associated Natural Gas.

ARTICLE 17 — USE OF LAND AND EXISTING INFRASTRUCTURE

The GOVERNMENT shall make available to the CONTRACTOR any land or
property in the Kurdistan Region required for the Petroleum Operations; provided,
however, the CONTRACTOR shall not request to use any such land unless there is a
real need for it, The CONTRACTOR shall have the right to build and maintain,
above and below ground, any facilities required for the Petroleum Operations.

If it becomes necessary for conduct of the Petroleum Operations to occupy and use
any land or property in the Kurdistan Region belonging to third parties, the
CONTRACTOR shall endeavour to reach amicable agreement with the owners of
such land. If such amicable agreement cannot be reached, the CONTRACTOR shall
notify the GOVERNMENT. On receipt of such notification:

(a) the GOVERNMENT shall determine the amount of compensation to be paid
by the CONTRACTOR to the owner, if occupation will be for a short
duration; or

(b) the GOVERNMENT shall expropriate the land or property in accordance
with applicable Kurdistan Region Law, if such occupation will be long lasting
or makes it henceforth impossible to resume original usage of such land or
Property. Any property rights shall be acquired by and recorded in the name
of the GOVERNMENT, but the CONTRACTOR shall be entitled free use
of the land or property for the Petroleum Operations for the entire duration of
this Contract,

45/112

173

174

17.5

17.6

The amount of the compensation in Article 17.2(a) shall be fair and reasonable, in
accordance with Article 29 of the Kurdistan Region Oil and Gas Law, and shall take
into account the rights of the owner and any effective use of the land or property by its
owner at the time of occupation by the CONTRACTOR. All reasonable costs,
expenditures and fair and reasonable compensation (as required pursuant to Article 29
of the Kurdistan Region Oil and Gas Law) which results from such expropriation shall
be bome by the CONTRACTOR. For the avoidance of doubt, such costs, expenses
and compensation incurred by the CONTRACTOR shall be considered Petroleum
Costs and shall be recovered by the CONTRACTOR in accordance with the
provisions of Articles 1 and 25,

For its Petroleum Operations, the CONTRACTOR shall have the right in the
Kurdistan Region to use, subject to applicable Law, any railway, tramway, road,
airport, landing ficld, canal, river, bridge or waterway, any telecommunications
network and any existing pipelines or transportation infrastructure, on terms no less
favourable than those offered to other entities and, unless generally in force, to be
mutually agreed.

Under national emergencies due to environmental catastrophe or disaster, or internal
or external war, the GOVERNMENT shall have the right to request to use any
transportation and communication facilities installed by the CONTRACTOR. In
such cases, the request shall originate from the Minister of Natural Resources, For the
avoidance of doubt, such costs, expenses or liabilities incurred by the
CONTRACTOR hereunder shall be considered Petroleum Costs and shall be
recovered by the CONTRACTOR in accordance with the provisions of Articles 1
and 25.

For its Petroleum Operations, the CONTRACTOR shall have the right in the
Kurdistan Region to clear land, excavate, drill, bore, construct, erect, place, procure,
operate, emit and discharge, manage and maintain ditches, tanks, wells, trenches,
access roads, excavations, dams, canals, water mains, plants, reservoirs, basins,
storage and disposal facilities, primary distillation units, extraction and processing
units, separation units, sulphur plants and any other facilities or installations for the
Petroleum Operations, in addition to pipelines, pumping stations, generators, power
plants, high voltage lines, telephone, radio and any other telecommunications systems,
as well as warehouses, offices, sheds, houses for personnel, hospitals, schools,
premises, dikes, vehicles, railways, roads, bridges, airlines, airports and any other
transportation facilities, garages, hangars, workshops, foundries, repair shops and any
other auxiliary facilities for the Petroleum Operations and, generally, everything
which is required for its performance of the Petroleum Operations. The
CONTRACTOR shall have the right to select the location for these facilities.

For its Petroleum Operations, the CONTRACTOR shall have the right in the
Kurdistan Region, subject to compliance with applicable Kurdistan Region Law, to
remove and use the topsoil, fully-grown timber, clay, sand, lime, gypsum, stones
(other than precious stones) and other similar substances as required for its Petroleum
Operations.

The CONTRACTOR shall have the right in the Kurdistan Region to take or use any
water necessary for the Petroleum Operations provided it does not damage any
existing irrigation or navigation systems and that land, houses or watering points

46/112
17.7

17.8

17.9

18.1

belonging to third parties are not deprived of their use.

The GOVERNMENT shall have the right in the Kurdistan Region to build, operate
and maintain roads, railways, airports, landing strips, canals, bridges, protection dams,
police stations, military installations, pipelines and telecommunications networks in
the Contract Area, provided this does not increase the costs, or compromise or have a
material adverse effect on the performance of the Petroleum Operations. If the
construction, operation and maintenance of such facilities by the GOVERNMENT
results in increased cost or expense for the CONTRACTOR then, for the avoidance
of doubt, such cost and expense shall be considered Petroleum Costs and shall be
recovered by the CONTRACTOR in accordance with the provisions of Articles |
and 25,

Upon request of the CONTRACTOR, the GOVERNMENT shall prohibit the
construction of residential or commercial buildings in the vicinity of facilities used for
the Petroleum Operations that may be declared dangerous due to the Petroleum
Operations and to prohibit any interference with the use of any facilities required for
the Petroleum Operations.

Access to the Contract Area may be granted pursuant to an Access Authorisation, as shall
be defined in, and consistent with, the Kurdistan Region Oil and Gas Law, to authorised
third parties on reasonable terms and conditions (including coordination), including
Persons authorised to construct, install and operate structures, facilities and installations,
and to carry out other works, provided that nothing in the Access Authorisation or in this
Article 17.9 authorises the holder to drill a Well of to perform any Petroleum Operations
in Contract Area,

The GOVERNMENT shall give the CONTRACTOR adequate advance notice of
any Access Authorisation in respect of the Contract Area and shall not grant any
Access Authorisation in respect of the Contract Area until it has taken into account
any submissions made by the CONTRACTOR nor in such a way that there is undue
interference with or hindrance of the rights and activities of the CONTRACTOR.

ARTICLE 18 - ASSISTANCE FROM THE GOVERNMENT
To the extent allowed by Kurdistan Region Law and Iraqi law and at the specific
request of the CONTRACTOR, the GOVERNMENT shall take all necessary steps
to assist the CONTRACTOR Entities in, but not limited to, the following areas:

(a) securing any necessary Permits for the use and installation of means of
transportation and communications;

(b) securing regulatory Permits in matters of customs or import/export:

(c) securing entry and exit visas, work and residence permits as well as any other
administrative Permits for each CONTRACTOR Entity’s, its Affiliate’s and
its Subcontractors’ foreign personnel (including their family members)

working in the Kurdistan Region and any other part of Iraq during the
implementation of this Contract;

47/112

Lb GP
18.2

19.1

19.2

19.3

19.4

(d) securing any necessary Permits to send Abroad documents, data or samples for
analysis or processing for the Petroleum Operations;

(ec) relations with federal and local authorities and administrations, including for
the purposes of the remainder of this Article 18.1;

(p securing any necessary environmental Permits;

(g) obtaining any other Permits requested by any CONTRACTOR Entity for the
Petroleum Operations;

(h) access to any existing data and information, including data and information
relating to the Contract Area held by previous operators or contractors; and

(i) providing all necessary security for Petroleum Operations.

Within the scope of services to be provided under this Article 18, reasonable and duly
justified expenses incurred by the GOVERNMENT or paid to third parties shall be
charged to the CONTRACTOR and shall be considered Petroleum Costs and shall be
recovered by the CONTRACTOR as Petroleum Costs in accordance with the
provisions of Articles 1 and 25.

ARTICLE 19 - EQUIPMENT AND MATERIALS

The CONTRACTOR shall supply, or procure the supply of, all materials, equipment,
machinery, tools, spare parts and any other items or goods required for the Petroleum
Operations (“Equipment and Materials”).

Said Equipment and Materials shall be provided by the CONTRACTOR in
accordance with the relevant Work Programs and Budgets.

As soon as possible after the Effective Date, the CONTRACTOR shall provide the
Management Committee with a copy of its procedures for procurement of Equipment
and Materials and/or services for the Petroleum Operations as required by the
provisions of Article 8.2 (e), including the criteria for tender evaluation, which
procedures and criteria shall be in accordance with prudent international petroleum
industry practice. If the Management Committee does not request any modifications
to the procurement procedures within thirty (30) days after receiving such procedures,
the procedures shall be deemed approved by the Management Committee.

The CONTRACTOR shall give priority to Equipment and Materials that arc readily
available in the Kurdistan Region and other parts of Iraq to the extent their price, grade,
quality, quantity, specifications, purchase, delivery and other commercial and
technical terms are comparable in all material respects with those generally available in
the international petroleum industry.

48/112
\

.

20.1

20.2

20.3

211

21.2

22.1

22.3

MM.

ARTICLE 20 — TITLE TO ASSETS

During the Exploration Period, any Assets acquired by the CONTRACTOR for the
Petroleum Operations shall remain the property of the CONTRACTOR, the
CONTRACTOR Entities, their Affiliates or their Subcontractors, as the case may be.

During the Development Period, subject to Article 21, all Assets acquired by the
CONTRACTOR for the Petroleum Operations shall become the property of the
GOVERNMENT upon the completion of the recovery of the costs of all such assets
by the CONTRACTOR, or the end of the Contract, whichever is the earlier.

The provisions of Article 20.2 shall not apply to any Asscts leased by the
CONTRACTOR or belonging to an Affiliated Company of a CONTRACTOR
Entity or belonging to its or their Subcontractors or its or their employces.

ARTICLE 21 — USE OF THE ASSETS

Each CONTRACTOR Entity shall have the exclusive right to use, free of any
charge, all Assets described in Article 20, both before and after recovery of the cost of
the same, for the Petroleum Operations, as well as for any petroleum operations under
other agreements in the Kurdistan Region to which it or any of its Affiliates is a party,
provided that the Petroleum Operations take priority. The GOVERNMENT agrees
not to transfer or otherwise dispose of any of such Assets without the
CONTRACTOR’s prior written approval.

The CONTRACTOR may freely move to the Contract Area any Assets from any
relinquished portion of the Contract Area, or from any other area in the Kurdistan
Region,

ARTICLE 22 —- SUBCONTRACTING

The CONTRACTOR shall cnsure that any Subcontractors it engages have all the
requisite experience and qualifications.

The CONTRACTOR shall give priority to Subcontractors from the Kurdistan Region
and other parts of Iraq to the extent their competence, rates, experience, reputation,
qualifications, specialties, credit rating and terms of availability, delivery and other
commercial terms are, in the CONTRACTOR’s sole opinion, comparable in all
material respects with those provided by foreign companies operating in the
international petroleum industry. Such Subcontractors must be bona fide Kurdistan
Region companies not related to any Public Officer, directly or indirectly, and must have
all necessary resources and capacity,

Selection of Subcontractors shall take place in accordance with the procurement
procedures submitted by the CONTRACTOR to the Management Committee in
accordance with Article 19.3 and approved by the Management Committee.

The CONTRACTOR shall provide the GOVERNMENT with copies of agreements

entered into with Subcontractors, where their amount exceeds the limit set by the
Management Committee from time to time.

49/112
‘Z g?
ARTICLE 23 —- PERSONNEL, TRAINING, AND TECHNOLOGICAL ASSISTANCE

Personnel

23.1

232

23.4

For the Petroleum Operations, the CONTRACTOR shall give, and shall require its
Subcontractors to give, preference to personnel from the Kurdistan Region and other
parts of Iraq to the extent such personne! have the technical capability, qualifications,
competence and experience required to perform the work.

The CONTRACTOR Entities shall give due consideration to the secondment of
GOVERNMENT personnel to the CONTRACTOR Entities and of the
CONTRACTOR Entities’ personnel to the GOVERNMENT during the various
phases of the Petroleum Operations. Terms and conditions for such secondment shall
be mutually agreed by the Parties and any costs associated therewith shall be
considered Petroleum Costs and shall be recovered by the CONTRACTOR in
accordance with the provisions of Articles | and 25.

Each CONTRACTOR Entity and its Affiliates and Subcontractors shall have the
right to hire foreign personnel whenever the personnel from the Kurdistan Region and
other parts of [rag do not have the requisite technical capability, qualifications or
experience for positions to be filled as required pursuant to Article 23.1. In the event
any such foreign personnel and/or a member of their family engage in activities or
commit acts which breach Kurdistan Region Law, the CONTRACTOR shall, at the
request of the Management Committee, take the necessary steps to repatriate such
individual(s).

For the first five (5) Contract Years, the CONTRACTOR shall provide up to Two
Hundred Fifty Thousand Dollars (US$250,000) in advance each Contract Year to the
GOVERNMENT for the recruitment or secondment of personnel, whether from the
Kurdistan Region other parts of Iraq or Abroad, to the Ministry of Natural Resources.
The selection of such personnel shall be at the discretion of the Minister of Natural
Resources. Such costs shall be considered as Petroleum Costs and shall be recovered in
accordance with the provisions of Articles 1 and 25.

‘Traini

23.5

23.6

Ina planned way, in accordance with the provisions of this Article 23.5 and Articles 23.6
and 23.7, the CONTRACTOR shall train all its personne! from the Kurdistan Region
and other parts of Iraq directly or indirectly involved in the Petroleum Operations for
the purpose of improving their knowledge and professional qualifications in order that
such personnel gradually reach the level of knowledge and professional qualification
held by the CONTRACTOR Entities’ forcign workers with an equivalent résumé.
Such training shall also include the transfer of knowledge of petroleum technology and
the necessary management expericnce so as to enable the personnel from the Kurdistan
Region and other parts of Iraq to apply advanced and appropriate technology in the
Petroleum Operations, to the extent permitted by applicable Law and agreements with
third parties, and subject to appropriate confidentiality agreements,

In addition to the requirements of Article 23.1, the recruitment, integration and training of
the CONTRACTOR Entities’ personnel from the Kurdistan Region and other parts
of Iraq shall be planned, which plans shall be submitted to the Management Committee

SO/112

C LP
for its approval. The training plan shal] take into consideration the requirements of Article
23.5 and may include training for the GOVERNMENT?’s personnel, depending on the
extent to which the amount allocated to the training plan, as prescribed by Article 23.7, is
available after taking into consideration the training of the CONTRACTOR Entities’
Kurdistan Region and other Iraqi personnel.

Within ninety (90) days of the Effective Date, the CONTRACTOR shall submit to
the Management Committee a proposed training plan for the remainder of the
Calendar Year. Thereafter, no later than | October in each Calendar Year, the
CONTRACTOR shall submit a proposed training plan to the Management
Committee for the following Calendar Year.

23.7 The training plan referred to in Article 23.6 shall provide for the allocation of the
amount of One Hundred Fifty Thousand Dollars (US$150,000) for each Contract
Year during the Exploration Period and Three Hundred Thousand Dollars
(US$300,000) for each Contract Year during the Development Period.

23.8 Each CONTRACTOR Entity shall be responsible for the training costs which it may
incur in respect of the personnel it employs from the Kurdistan Region and other parts of
Iraq. All such reasonable costs shall be considered as Petroleum Costs and shall be
recovered in accordance with the provisions of Articles 1 and 25, Costs incurred by
the CONTRACTOR for training programs for the GOVERNMENT’s personnel
shall be borne by the CONTRACTOR only to the extent that they are included in the
CONTRACTOR's training plan, pursuant to Article 23.6 and shall also be considered
as Petroleum Costs and shall be recovered in accordance with the provisions of
Articles 1 and 25. The cost of all other training programs for the GOVERNMENT’s
personnel shall be the GOVERNMENT’s responsibility,

The Environment Fund

23.9 From the date of First Production from the Contract Area, the CONTRACTOR shall
contribute the amount of One Hundred Thousand Dollars (US$100,000) each
Contract Year during the Exploration Period and Two Hundred Thousand Dollars
(US$200,000) for each Contract Year during the Development Period into the
environment fund established by the GOVERNMENT for the benefit of the natural
environment of the Kurdistan Region, pursuant to the Kurdistan Region Oil and Gas
Law (the “Environment Fund"). Such amounts shall be deemed to be Petroleum
Costs and shall be recovered in accordance with Articles | and 25.

23.10 Any expenditure incurred by the CONTRACTOR under this Article 23 shall be
considered Petroleum Costs and shall be recovered in accordance with Articles | and 25.

Technological and logistical assistance

23.11 Before the end of the first Contract Year, the CONTRACTOR shal! provide to the
GOVERNMENT in kind technological and logistical assistance to the Kurdistan
Region petroleum sector, including geological computing hardware and software and
such other equipment as the Minister of Natural Resources may require, up to the
value of One Million Dollars (US$1,000,000). The form of such assistance shall be
mutually agreed by the Parties and any costs associated therewith shall be considered

\VA. ys of si/i2
24.1

24.2

243

24.4

24.5
24.6

Petroleum Costs and shall be recovered by the CONTRACTOR in accordance with
the provisions of Articles 1 and 25.

ARTICLE 24- ROYALTY

The CONTRACTOR shall pay to the GOVERNMENT a portion of Petroleum produced
and saved from the Contract Area, as provided in this Article 24 (the “Royalty”).

‘The Royalty shall be applied on all Petroleum produced and saved from the Contract
Area which is Crude Oil or Non-Associated Natural Gas, except for Petroleum used in
Petroleum Operations, re-injected in a Petroleum Field, lost, flared or for Petroleum that
cannot be used or sold and such Crude Oil and Non-Associated Natural Gas (excluding the
excepted Petroleum) shall be referred to collectively as “Export Petroleum” and
separately and respectively as “Export Crude OiF” and “Export Non-Associated
Natural Gas”,

If payable in cash, the amount of the Royalty calculated by applying the Royalty rates
provided under Article 24.4 shall be paid by the CONTRACTOR as directed by the
GOVERNMENT, in accordance with Article 24.7.

If payable in kind, the quantity of Export Petroleum corresponding to the Royalty and
calculated by applying the Royalty rates provided under Article 24.4 shall be delivered
in kind by the CONTRACTOR to the GOVERNMENT at the Delivery Point. Title and
risk of loss of the Royalty paid in kind shall be transferred at the Delivery Point,

Unless the GOVERNMENT requires the Royalty to be paid in kind, by giving the
CONTRACTOR not less than ninety (90) days prior written notice prior to the
commencement of the relevant Quarter, the GOVERNMENT shall be deemed to
have elected to receive the Royalty in full and in cash for the relevant Quarter,

The Royalty due on any Export Petroleum produced and saved in the Contract Area
shall be determined daily by applying the following relevant Royalty rate, to the
Export Crude Oil or to the Export Non-Associated Natural Gas (as the case may be)
produced and saved on that day;

(a) For Export Crude Oil:

the Royalty rate for Export Crude Oil shall be ten per cent (10%), which, for
the avoidance of doubt, shall apply regardless of the gravity of the oil; and

(b) For Export Non-Associated Natural Gas:

the Royalty rate for Export Non-Associated Natural Gas shall be ten per cent
(10%).

Associated Natural Gas and any other Petroleum shall be exempt from any Royalty.

If, pursuant to Article 24.3, the GOVERNMENT receives the Royalty in kind, and
pursuant to Article 28, the GOVERNMENT requests assistance for the sale of all or
part of the Royalty received in kind, each CONTRACTOR Entity shall assist the
GOVERNMENT in selling all or part of such Royalty received in kind (belonging to

52/112
24.7

25.1

25.2

the GOVERNMENT) in consideration of a commission per Barrel payable to such
CONTRACTOR Entity, in accordance with Article 28.

If, pursuant to Article 24.3, the GOVERNMENT receives the Royalty in cash:

(a) any Export Crude Oil shall be valued at the Intemational Market Price
obtained at the Delivery Point, as defined in Article 27.2;

(b) any Export Non-Associated Natural Gas shall be valued at the actual price
obtained at the Delivery Point under an approved contract, as provided in Article
27.3;

(c) the CONTRACTOR shall pay such Royalty each Quarter, in arrears, within
thirty (30) days of the end of cach Quarter, and shall calculate the payment
due for the relevant Quarter by reference to the price for the Export Petroleum
at the Delivery Point, determined in accordance with paragraphs (a) and (b)
above, and the Royalty due on the Export Petroleum, determined in
accordance with Article 24.4, for the said Quarter; and

(d) the CONTRACTOR Entitics shall be entitled to export freely the volume of
Export Petroleum corresponding to the Royalty determined in accordance with
Article 24.4 for the purpose of paying the Royalty in cash.

ARTICLE 25 RECOVERY OF PETROLEUM COSTS

All Export Crude Oil produced and saved from the Contract Area shall, after
deduction of any quantities of Export Crude Oil due for Royalty pursuant to Article
24, be considered as “Available Crude Oil”.

All Associated Natural Gas produced and saved from the Contract Area, except for
Associated Natural Gas which is used in Petroleum Operations, re-injected in a
Petroleum Field, lost, flared or cannot be used or sold, shall be considered as “Available
Associated Natural Gas”.

All Export Non-Associated Natural Gas produced and saved from the Contract Area
shall, after deduction of any quantities of Export Non-Associated Natural Gas due for
Royalty pursuant to Article 24, be considered as “Available Non-Associated Natural
Gas”,

“Available Petroleum” means Available Crude Oil, Available Associated Natural Gas
and Available Non-Associated Natural Gas.

For the purpose of this Article 25:

(a) any Available Crude Oil shall be valued at the International Market Price
obtained at the Delivery Point, as defined in Article 27.2; and

(b) any Available Associated Natural Gas and any Available Non-Associated

Natural Gas shall be valued at the actual price obtained at the Delivery Point
under an approved contract, as provided in Article 27,3,

53/112

25.3 Subject to the provisions of this Contract, from the First Production in the Contract
Area, the CONTRACTOR shall at all times be entitled to recover all Petroleum
Costs incurred under this Contract, of up to forty per cent (40%) of Available Crude
Oil (which, for the avoidance of doubt, shall apply regardless of the gravity of the oil)
and Available Associated Natural Gas, produced and saved within any Calendar Year.
Available Crude Oil above this percentage or otherwise not used for the recovery of
Petroleum Costs shall be Profit Crude Oil.

25.4 Subject to the provisions of this Contract, from First Production in the Contract Area,
the CONTRACTOR shall at all times be entitled to recover all Petroleum Costs
incurred under this Contract of up to fifty per cent (50%) of Available Non-
Associated Natural Gas produced and saved within any Calendar Year. Available
Non-Associated Natural Gas above this percentage or otherwise not used for the
recovery of Petroleum Costs shall be Profit Natural Gas.

25.5 For the application of Article 25.3 and 25.4, the CONTRACTOR shall keep a
detailed account of Petroleum Costs in accordance with the provisions detailed in the
Accounting Procedure, Recovery of Petroleum Costs shall occur in the following
order:

{a) Production Costs;

(b) Exploration Costs (including appraisal costs and further exploration within the
Contract Area):

(c) Gas Marketing Costs;
(d) Development Costs; and
(e) Decommissioning Costs.

25.6 Total recovery of Petroleum Costs during any Calendar Year, expressed in quantities
of Petroleum, shall not exceed the relevant percentages indicated in Articles 25.3 and
25.4. If in any Calendar Year, the Available Crude Oil and/or Available Non-
Associated Natural Gas do not allow the CONTRACTOR to recover all its
Petroleum Costs pursuant to this Article 25, the amount of un-recovered Petroleum
Costs in such Calendar Year shall be carried forward indefinitely to the subsequent
Calendar Years until all Petroleum Costs are fully recovered, but, save as provided in
Articles 14.10 and 38.4, in no other case after the termination of the Contract.

25.7 The provisions of Articles 27.7 and 27.8 shall be applied to determine the quantities of
Available Crude Oil and/or Available Non-Associated Natural Gas due to the
CONTRACTOR for the recovery of its Petroleum Costs.

25.8 The quantities of Petroleum corresponding to the share of Available Petroleum due to
the CONTRACTOR for the recovery of its Petroleum Costs shall be delivered to the
CONTRACTOR at the Delivery Point. Title and risk of loss of such Available
Petroleum shall be transferred at the Delivery Point.

25.9 Each CONTRACTOR Entity shall be entitled to receive, take in kind and to export
freely all Available Petroleum to which it is entitled for recovery of its Petroleum
Costs in accordance with the provisions of this Contract and to retain Abroad any

54/112

(MV. 6
25.10

26.2

26.3

proceeds from the sale of all such Available Petroleum. Petroleum Costs in each
Production Area shall be recovered from Available Petroleum from the Contract Area.

Subject to Article 38.4, for the avoidance of doubt, Petroleum Costs under this
Contract are not recoverable against other contract areas held by the
CONTRACTOR.

ARTICLE 26 —- SHARING OF PROFIT PETROLEUM

Under this Contract,

(a) “Profit Petroleum” means Profit Crude Oil and Profit Natural Gas;

(b) “Profit Crude Of” means the quantities of Available Crude Oil and Available
Associated Natural Gas produced from the Contract Area, after the recovery of
Petroleum Costs, in accordance with Articles | and 25; and

(c) “Profit Natural Gas” means the quantities of Available Non-Associated Natural
Gas produced from the Contract Area, after the recovery of Petroleum Costs in
accordance with Articles | and 25.

From First Production and as and when Petroleum is being produced, the
CONTRACTOR shall be entitled to take a percentage share of Profit Crude Oil
and/or Profit Natural Gas, in consideration for its investment in the Petroleum
Operations, which percentage share shall be determined in accordance with Article
26.5.
To determine the percentage share of Profit Crude Oil and/or Profit Natural Gas to
which the CONTRACTOR is entitled, the “R” Factor shall be calculated in
accordance with Article 26.4 for the Contract Area.
The “R” Factor shall be calculated as follows:
R=NY
where:

is equal to Cumulative Revenues actually received by the CONTRACTOR;

Y: is equal to Cumulative Costs actually incurred by the CONTRACTOR, from
the date of the signature of this Contract.

For the purpose of this Article 26.4:

“Cumulative Revenues” means total Revenues, as defined below, received by the
CONTRACTOR until the end of the relevant Semester, determined in accordance
with Article 26.7.

“Revenues” means the total amount actually received by the CONTRACTOR for
recovery of its Petroleum Costs and its share of Profit Petroleum in the Contract Area.

S5/I12
i>

26.5

26.6

26.7

“Cumulative Costs” means all Petroleum Costs in the Contract Area, actually
incurred by the CONTRACTOR until the end of the relevant Semester, determined
in accordance with Article 26.7.

Notwithstanding the foregoing provisions of this Article 26.4, for the period from
First Production until the end of the Calendar Year in which First Production occurs,
the “R” Factor shall be deemed to be less than one (1).

The share of Profit Petroleum to which the CONTRACTOR shall be entitled from
First Production is:

(a) for Profit Crude Oil, equal to the quantities of Petroleum resulting from the
application of the relevant percentage as indicated below to the daily volume
of production of Profit Crude Oil within the Contract Area at the
corresponding Delivery Point:

“R” Factor CONTRACTOR’s % Share of Profit Crude Oil

R<or=1 30%

1<R<or=2 30— (30-15) *(R-1)/(Q-1)
R>2 15%

and

(b) for Profit Natural Gas, equal to the quantities of Non-Associated Natural Gas
resulting from the application of the relevant percentage as indicated below to
the daily volume of production of Profit Natural Gas within the Contract Area
at the corresponding Delivery Point:

“R” Factor CONTRACTOR’s % Share of Profit Natural Gas
R<or=1 35%

1<R<or=2.5 35-35-18) *(R-1)/(2.5-1)

R>25 18%

The CONTRACTOR’s accounting shall account separately for all components for the
calculation of “X” and “Y™ values in the formula provided in Article 26.4.

For each Semester, starting from the 1" of January of the Calendar Year following the
Calendar Year in which First Production occurs, the CONTRACTOR shall calculate
the “R” Factor applicable to the relevant Semester within thirty (30) days of the
beginning of such Semester. The “R” Factor to be applied during a Semester shall be
that determined by applying the Cumulative Revenues actually received and the
Cumulative Costs actually incurred up to and including the last day of the preceding
Semester.

If the CONTRACTOR is unable to calculate the “R” Factor for the relevant
Semester before an allocation of Profit Petroleum for such Semester must be made,

56/112

then the allocation of Profit Petroleum for the previous Semester shall be used for the
relevant Semester. Upon the calculation of the “R” Factor for the relevant Semester:

(a) _ if the allocation of Profit Petroleum in the previous Semester and the relevant
Semester is the same, then no adjustment shall be made: and

(b) if the allocation of the Profit Petroleum in the two Semesters is different, then
the CONTRACTOR shall make any adjustments to the Parties’ respective
shares of Profit Petroleum to restore them to the position that they would have
been in had the “R” Factor for the relevant Semester been available from the
start of such Semester.

26.8 If at any time an error occurs in the calculation of the “R” Factor, resulting in a
change in the CONTRACTOR'’s percentage share of Profit Crude Oil and/or Profit
Natural Gas, the necessary correction shall be made and any adjustments shall apply
from the Semester in which the error occurred. The Party having benefited from a
surplus of Profit Petroleum shall surrender such surplus to the other Party, beginning
from the first day of the Semester following the Semester in which the error was
recognised. However, each lifting of Petroleum relating to such error by the Party
receiving the surplus shall not exceed twenty-five per cent (25%) of the share of Profit
Petroleum to which such surrendering Party is entitled. For the avoidance of doubt, if
at any time an error occurs in the calculation of the “R” Factor, which does not result
in a change in the CONTRACTOR’s percentage share of Profit Crude Oil and/or
Profit Natural Gas, no correction shall be made.

26.9 The quantities of Profit Petroleum due to the CONTRACTOR shall be delivered to
the CONTRACTOR Entities at the Delivery Point. Title and risk of loss of such
Profit Petroleum shall be transferred to the CONTRACTOR Entities at the Delivery
Point.

Each CONTRACTOR Entity shall be entitled to receive, take in kind and to export
freely its share of Profit Petroleum in accordance with the provisions of this Contract
and to retain Abroad any proceeds from the sale of all such Profit Petroleum.

26.10 The share of the Profit Petroleum to which the GOVERNMENT is entitled in any
Calendar Year in accordance with Article 26.5 shall be deemed to include a portion
representing the corporate income tax imposed upon and due by cach
CONTRACTOR Entity, and which will be paid directly by the GOVERNMENT on
behalf of each such entity representing the CONTRACTOR to the appropriate tax
authorities in accordance with Article 31.2, The GOVERNMENT shall provide the
CONTRACTOR Entities with all written documentation and evidence reasonably
required by the CONTRACTOR Entities to confirm that such corporate income tax
has been paid by the GOVERNMENT.

26.11 The quantities of Profit Petroleum due to the GOVERNMENT shall be delivered to
the GOVERNMENT at the Delivery Point. Title and risk of loss of such Profit
Petroleum shall be transferred at the Delivery Point.

26.12 At least twenty-one (21) days prior to CONTRACTOR?’s estimated date of First
Production and, subsequently, thirty (30) days prior to the beginning of cach
Semester, the CONTRACTOR shall prepare and deliver to the GOVERNMENT a

STAN
production program comprising the production forecast for the next Semester and the
forecast of the quantities of Crude Oil and Natural Gas to which each Party shall be
entitled during the said Semester.

26.13 Within ninety (90) days following the end of cach Calendar Year, the
CONTRACTOR shall prepare and deliver an annual production report to the
GOVERNMENT, stating the quantities of Crude Oil and Natural Gas to which cach
Party is entitled, the quantities of Crude Oil and Natural Gas lifted by cach Party and
the resulting over-lift or under-lift position of cach Party, pursuant to the lifting
agreement entered into pursuant to Article 16.14.

26.14 Any costs or expenditure incurred by the CONTRACTOR, its Subcontractors or
suppliers relating to the lifting of the GOVERNMENT’s share of Petroleum by the
CONTRACTOR shall not be considered Petroleum Costs and shall be charged to the
GOVERNMENT according to terms to be mutually agreed between the
CONTRACTOR and the GOVERNMENT.

ARTICLE 27 —- VALUATION AND METERING OF CRUDE OIL AND NATURAL
GAS

Valuation
27.1 For the purpose of this Contract, any Crude Oil produced in the Contract Arca shall be

valued at the end of each Quarter at the Delivery Point based on the International
Market Price, as defined in Article 27.2.

27.2 The “International Market Price” referred to in Article 27.1 shall be the weighted
average price per Barrel, expressed in Dollars, obtained by the CONTRACTOR at
the Delivery Point, by netback if necessary, during the Quarter ending on the date of
valuation for Arm's Length Sales of Crude Oil.

The CONTRACTOR shall provide evidence to the GOVERNMENT that the sales
of Crude Oil referred to in Article 27.2 are Arm’s Length Sales, If the
GOVERNMENT considers that any such sale of Crude Oil is not on the basis of an
Arm's Length Sale then the GOVERNMENT has the right to refer the matter to an
expert pursuant to Article 42.2.

In the event that there is no lifting of Crude Oil in the relevant Quarter or no Arm's
Length Sales, the applicable “International Market Price” for such Quarter shall be
the weighted average price per Barrel obtained during that Quarter from Arm's
Length Sales of Crude Oil of the same or similar gravity and quality from other
production areas sold in markets competing with Crude Oil produced from the
Contract Area, taking into account gravity and quality differences and transportation
and other post Delivery Point costs.

To determine such price, the Parties shall, prior to the commencement of Production,
agree on a basket of Crude Oil comparable to those produced in the Contract Area and
sold in the international market. Prices obtained shall be adjusted to account for any

variations such as quality, specific gravity, sulphur content, transportation costs,

58/112
product yield, seasonal variations in price and demand, general market trends and
other terms of sale.

27.3 The price of Natural Gas shall be the actual price obtained at the Delivery Point,
(which may take into account quantities to be sold, quality, geographic location of
markets to be supplied as well as costs of production, transportation and distribution
of Natural Gas from the Delivery Point to the relevant market, in accordance with
standard international petroleum industry practice), The GOVERNMENT shall have
the right to review and approve Natural Gas sales contracts.

Accounting Statement

27.4 In accordance with this Article 27.4, the GOVERNMENT and the CONTRACTOR
shall establish a statement showing calculations of the value of Petroleum produced
and sold from the Contract Area. Such statement shall include following information:

(a) quantities of Crude Oil sold by the CONTRACTOR Entitics during the
preceding Month constituting Arm's Length Sales together with corresponding
sale prices;

(b) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month that do not fall in the category referred to in paragraph (a)
above, together with sale prices applied during such Month;

(c) inventory in storage belonging to the CONTRACTOR Entities at the
beginning and at the end of the Month; and

(d) quantities of Natural Gas sold by the CONTRACTOR Entities and the
GOVERNMENT together with sale prices realised.

Metering

27.5 All Export Petroleum shall be metered at the Delivery Point in accordance with
prudent international petroleum industry practice and such meters shall be to fiscal
meter standards. All metering equipment shall be installed and operated by the
CONTRACTOR. The GOVERNMENT shall, on receipt by the CONTRACTOR
of reasonable prior written notice, have the right to inspect any such metering
equipment installed by the CONTRACTOR, as well as all relevant documents and
Supporting information reasonably necessary to validate the accuracy of such
metering. All metering equipment shall be subject to periodic technical inspections in
accordance with prudent international petroleum industry practice.

27.6 If any metering equipment is defective, the CONTRACTOR shall use all reasonable
endeavours to repair it within fifteen (15) days or, if deemed necessary by the
CONTRACTOR, replace it as soon as reasonably practicable from the date the
defect became known. The “Adjustment Date” shall be the last date that the
metering equipment was known or agreed to have been measuring correctly, or if not
known or agreed, the date that is midway between the date the defect was discovered
and the last date the equipment was known to have measured correctly. The results
from the defective equipment shall be disregarded for the period from the Adjustment

59/112
|

S

\

27.7

Date until the date the defective equipment is repaired or replaced and the
measurement for such period shal! be estimated:

(a) if check measuring equipment is installed and registering accurately, then by
using the measurements recorded by such check measuring equipment:

(b) if check measuring equipment is not installed or not registering accurately,
then by correcting the error if the percentage of error is ascertainable by
verification, calibration or mathematical calculation; or

(c) if neither method is feasible, then by estimating the volume and/or quantity
delivered based on deliveries during the preceding comparable period of time
when the metering equipment was registered accurately.

Any disputes arising under this Article 27 shall be settled by expert determination in

accordance with the provisions of Article 42.2,

ARTICLE 28 — SALE OF GOVERNMENT SHARE

Upon the GOVERNMENT’s prior written notice of at least ninety (90) days, each
CONTRACTOR Entity shall provide all reasonably necessary assistance to the
GOVERNMENT for the sale of all or part of the quantities of Crude Oil to which the
GOVERNMENT is entitled, in consideration of a sales commission per Barrel to be
established with reference to prudent international petroleum practice and to be mutually
agreed upon between the Parties,

29.1

29.2

ARTICLE 29 ~ FINANCIAL PROVISIONS

Any payment to be made by a CONTRACTOR Entity to the GOVERNMENT
pursuant to this Contract shall be in Dollars and shall be offset against any outstanding
payments due by the GOVERNMENT to the CONTRACTOR Entity, or paid into
the bank account duly designated by the GOVERNMENT in writing and shall be
paid within thirty (30) days of the due date, after which interest compounded monthly
at the rate of LIBOR plus two (2) percentage points shall be applied.

The GOVERNMENT may, at its sole discretion, direct the CONTRACTOR

Entities to pay:

(a) any Royalty in cash due to the GOVERNMENT pursuant to the provisions of
Article 24; and/or

(b} any proceeds from the sale undertaken by the CONTRACTOR Entity on
behalf of the GOVERNMENT pursuant to Article 28 of any Crude Oil to
which the GOVERNMENT is entitled pursuant to Article 25; and/or

(c) any Production Bonus,

to a fund for revenue sharing, which may in due course be established by legislation
consistent with the Constitution of Iraq, between the Government of Iraq and other
regions (including the Kurdistan Region) and governorates of Iraq. Nothing in this

60/112

29.4

29.5

29.6

29.7

29.8

29.9

29.10

\W\.

Article 29.2 shall be understood as implying any contractual relationship or other
relationship between the CONTRACTOR and/or any CONTRACTOR Entity and
the Government of Iraq and/or the regions of Iraq (other than the Kurdistan Region)
and/or and governorates of Irag.

Any payment due by the GOVERNMENT to a CONTRACTOR Entity shall be
offset against future payments due by such CONTRACTOR Entity to the
GOVERNMENT, or paid in Dollars to the bank account designated by the
CONTRACTOR Entity in writing and shall be paid within thirty (30) days of the
date of invoice, after which interest compounded monthly at the rate of LIBOR plus
two (2) percentage points shall be applied.

Any currency conversion to be made under this Contract shall be at the exchange rate
of the Central Bank of Imag, provided such exchange rate applied to the
CONTRACTOR Entities shall not be less favourable than the rate offered by other
private, commercial or industrial banks in the international market. In the absence of
the Central Bank of Iraq or in the event that the Central Bank of Iraq is unable to
provide the relevant exchange rate, any currency conversion to be made under this
Contract shall be at the exchange rate of a reputable commercial bank carrying on
business in the intemational market and approved by the Partics,

The CONTRACTOR shall not realise any gain or loss due to exchange rate
fluctuations and, consequently, any gain or loss resulting from the exchange of
currency shall be either considered as revenue and credited to the Accounts or shall be
considered as a Petroleum Cost and shall be recovered by the CONTRACTOR in
accordance with Articles | and 25, as the case may be.

Each CONTRACTOR Entity shall at all times be entitled to freely convert into
Dollars or any other foreign currency any Iraqi dinars received in the framework of
the Petroleum Operations and to freely transfer the same Abroad. The conversion rate
shall be as provided under Article 29.4.

Each CONTRACTOR Entity shail have the right to be paid. receive, keep, transfer
and use Abroad, without any restrictions, all proceeds of its share of Petroleum.

Each CONTRACTOR Entity and its Subcontractors shall have the right to freely
open and maintain bank accounts for Petroleum Operations within or outside the
Kurdistan Region and other parts of Iraq.

Each CONTRACTOR Entity shall have the right to pay in any freely convertible
currency all its financial requirements for the Petroleum Operations and to convert
these currencies to Iraqi dinars in any bank in the Kurdistan Region or other parts of
Iraq, at the same exchange rate as provided under Article 29.4.

Each CONTRACTOR Entity shall have the right, without any restrictions, to freely
repatriate Abroad and to freely dispose of:

(a) any proceeds received in the Kurdistan Region or other parts of Iraq from the
sale of Petroleum;

6/112

OO
29.12

29.13

30.1

30.2

303

(b) any proceeds received from other operations and activities carried out under
this Contract in the Kurdistan Region or other parts of Iraq.

Each CONTRACTOR Entity shall have the right to pay in any foreign currency its
Subcontractors and its expatriate personnel, either in the Kurdistan Region, other parts
of Iraq, or Abroad, Said Subcontractors and expatriate personnel shall be obliged to
transfer to the Kurdistan Region the amount of foreign currency required for their local
needs and they shall have the right to repatriate the proceeds of the sale of their
belongings in accordance with the regulations in force in the Kurdistan Region,

Each CONTRACTOR Entity’s Affiliates, Subcontractors and their personnel shall
equally benefit from the same rights as such CONTRACTOR Entity and its
personnel as regards this Article 29.

For the financing of Petroleum Operations, each CONTRACTOR Entity shall have
the right to have recourse to external financing from third parties or from its Affiliated
Companies on an arm's length basis.

ARTICLE 30 —- CUSTOMS PROVISIONS

All services, material, equipment, goods, consumables and products imported into the
Kurdistan Region and other parts of Iraq by the CONTRACTOR, any
CONTRACTOR Entity, its Affiliates, any Subcontractor or any agent of any of the
foregoing, for use or consumption in the Petroleum Operations shall be admitted free
and exempt from any and all Taxes on import. The CONTRACTOR, any
CONTRACTOR Entity, its Affiliates, any Subcontractor or any agent of any of the
foregoing shall have the right to re-export from the Kurdistan Region and other parts
of Iraq free from all Taxes on export any material, equipment, goods, consumables
and products that are no longer required for the Petroleum Operations, except where
title has passed to the GOVERNMENT in accordance with Article 20, in which case
re-export shall be approved by the Management Committee.

The CONTRACTOR, any CONTRACTOR Entity, its Affiliates, any Subcontractor
or any agent of any of the foregoing, and their personnel (including their family
members) shall have the right to freely import into the Kurdistan Region and other
parts of Iraq and re-export from the Kurdistan Region and other parts of Iraq any
personal belongings and furniture free and exempt from any Taxes on import or
export. The sale in the Kurdistan Region and other parts of Iraq of personal belongings
and furniture of expatriate personnel shall comply with Kurdistan Region Law.

Each CONTRACTOR Entity and its Affiliates shall be entitled to freely export from
the Kurdistan Region and other parts of Iraq, free of any Taxes, any Petroleum to which
it is entitled pursuant to the provisions of this Contract.

The GOVERNMENT shall indemnify the CONTRACTOR, any CONTRACTOR
Entity, its Affiliates, any Subcontractor or any agent of any of the foregoing, and their
personnel (including their family members) for any import or export Taxes referred to in
Articles 30.1, 30.2 or 30.3.

62/112
ARTICLE 31 - TAX PROVISIONS

31.1 Exeept as expressly provided in this Article 31, and without prejudice to the
exemptions expressly provided for in Article 30 and in this Article 31, each
CONTRACTOR Entity, its Affiliates and any Subcontractor shall, for the entire
duration of this Contract, be exempt from all Taxes as a result of its income, assets and
activities under this Contract. The GOVERNMENT shall indemnify cach
CONTRACTOR Entity upon demand against any liability to pay any Taxes assessed or
imposed upon such entity which relate to any of the exemptions granted by the
GOVERNMENT under this Article 31.1, and under Articles 31.4 through 31.11.

31.2 Each CONTRACTOR Entity shall be subject to corporate income tax on its income from
Petroleum Operations as provided in Article 31.3, which shall be deemed to be inclusive
and in full and total discharge of any Tax on income, receipts, revenues, gains or profits
of cach such entity. Payment of the said corporate income tax shall be made for the
entire duration of this Contract directly to the official Kurdistan Region tax authorities
by the GOVERNMENT, for the account of each CONTRACTOR Entity, from the
GOVERNMENT’ share of the Profit Petroleum received pursuant to Article 26.

Each CONTRACTOR Entity shall, within sixty (60) days after the end of each tax
year, provide a statement to the appropriate Kurdistan Region tax authorities of its
profits which are subject to corporate income tax, together with a calculation of the
amount of corporate income tax due on those profits.

The GOVERNMENT shall, within ninety (90) days after the end of each tax year,
provide to each CONTRACTOR Entity (i) the appropriate official tax receipts from
the appropriate Kurdistan Region tax authorities or other relevant authority certifying
the payment of its corporate income tax, as determined in the said statement, and that
such entity has met all its Tax obligations in the preceding tax year, and (ii) a copy of
any return or other filing made by the GOVERNMENT in respect of its payment of
corporate income tax on behalf of such CONTRACTOR Entity.

31.3 For the purposes of Article 31.2:

(a) The rate of corporate income tax to be applied to each CONTRACTOR
Entity shall be the generally applicable rate prescribed in the Law of Taxation
(Law No. 4 of 1999), passed by the National Assembly of the Kurdistan
Region, as may be amended from time to time or substituted in respect of
Petroleum Operations (as defined under the Kurdistan Region Oil and Gas
Law) by a petroleum operations taxation law for the Kurdistan Region, but in
no event in excess of forty per cent (40%). The Parties acknowledge and agree
that at the Effective Date of this Contract, the corporate income tax rate is
forty per cent (40%) for all net taxable profits in excess of nine million Iraqi
dinar,

(b) | The GOVERNMENT and the CONTRACTOR agree that corporate income
tax shall be calculated for each CONTRACTOR Entity on its net taxable
profits under the Contract, as calculated in accordance with the provisions
relating thereto in the Accounting Procedure.

\CM. Vi 2B 63/112
31.6

3.7

318

319

31,10

31

31.12

Each CONTRACTOR Entity, its Affiliates as well as any Subcontractors shall be
exempt from any withholding tax applicable on any payments made to them or by
them to or from Affiliates or third parties, whether inside or outside the Kurdistan
Region and/or Iraq, for the entire duration of this Contract.

Each CONTRACTOR Entity and its Affiliates shall be exempt from Additional
Profits Tax, as referred to in Article 40 of the Kurdistan Region Oil and Gas Law or
any successor Tax.

Each CONTRACTOR Entity and its Affiliates shall be exempt from Surface Tax, as
referred to in Article 40 of the Kurdistan Region Oil and Gas Law or any successor
Tax,

Each CONTRACTOR Entity and its Affiliates shall be exempt from Windfall Profits
‘Taxes, as referred to in Article 40 of the Kurdistan Region Oil and Gas Law or any
successor Tax.

Each CONTRACTOR Entity and any Subcontractor shall be subject to the payment
or withholding of the personal income tax and social security contributions for which
such entity or Subcontractor is liable to pay or withhold in respect of its employees who
are Iraqi nationals, pursuant to the Law of Taxation (Law No. 4 of 1999) passed by the
National Assembly of the Kurdistan Region, as may be amended from time to time, in the
same manner as the same shall be generally applied to all other industries, except that a
CONTRACTOR Entity or Subcontractor shall not be liable for such taxes or
contributions with respect to employees of another Person.

It is acknowledged that double tax treaties will have effect to give relief from taxes to,
but not limited to, the CONTRACTOR, CONTRACTOR Entities, Subcontractors
and employees and other Persons in accordance with the provisions of such double tax
treaties, but shall not impose an additional burden of taxation.

Any value added tax (*VAT™) shall be considered as a Petroleum Cost and shall be cost
recovered in accordance with the provisions of Articles | and 25.

The CONTRACTOR, each CONTRACTOR Entity, their Affiliates and any
Subcontractor shall be exempt with credit from VAT or any other transfer Tax in respect of
Petroleum Operations,

Notwithstanding any other provision to the contrary in this Contract, the Parties
acknowledge and agree that the provisions of this Article 31 shall apply individually
and separately to all CONTRACTOR Entities under this Contract and that there shall
be no joint and several liability in respect of any liability, duty or obligation referred
to in this Article 31.

ARTICLE 32 ~ BONUSES

Signature Bonus

A signature bonus of Two Million Dollars (US$ 2,000,000) (“Signature Bonus”) shall
be payable to the GOVERNMENT by the CONTRACTOR within thirty (30) days
of the Effective Date.

64/112
Capacity Building Bonus

32.2. A capacity building bonus of Two Million Dollars (US$ 2,000,000) (“Capacity
Building Bonus”) shall be payable to the GOVERNMENT by the CONTRACTOR
within thirty (30) days of the Effective Date.

Production Bonuses

32.3 In the event of a Crude Oil Commercial Discovery, the CONTRACTOR shall pay
the following relevant Crude Oi! Production Bonus to the GOVERNMENT within
thirty (30) days of the following relevant occurrence:

(a) Two Million Five Hundred Thousand Dollars (US $2,500,000) when First
Production of Crude Oil from the Contract Area commences;

(b) Five Million Dollars (US $5,000,000) when production of Crude Oil from the
Contract Area reaches a cumulative amount of ten million Barrels of Crude Oil
(10 mmbo);

(c) Ten Million Dollars (US $10,000,000) when production of Crude Oil from the
Contract Area reaches a cumulative amount of twenty five million Barrels of
Crude Oil (25 mmbo) ; and

(d) Twenty Million Dollars (US $20,000,000) when production of Crude Oil from
the Contract Area reaches a cumulative amount of fifty million Barrels of
Crude Oil (50 mmbo).

32.4 In the event of a Non-Associated Natural Gas Commercial Discovery, the
CONTRACTOR shall pay the following relevant Non-Associated Natural Gas
Production Bonus to the GOVERNMENT within thirty (30) days of the following
relevant occurrence:

(a) Two Million Five Hundred Thousand Dollars (US $2,500,000) when First
Production of Non-Associated Natural Gas from the Contract Area
commences:

(b) Five Million Dollars (US $5,000,000) when production of Non-Associated
Natural Gas from the Contract Area reaches a cumulative amount of ten million
barrels of oil equivalent (10 mmboe);

(c) Ten Million Dollars (US $10,000,000) when production of Crude Oil from the
Contract Area reaches a cumulative amount of twenty five million barrels of oil
equivalent (25 mmboe); and

(d) Twenty Million Dollars (US $20,000,000) when production of Non-Assoviated
Natural Gas from the Contract Area reaches a cumulative amount of fifty
million barrels of oil equivalent (50 mmboc).

32.5 For the purposes of this Article 32, a Commercial Discovery shall be declared by the

CONTRACTOR to be either a Crude Oil Commercial Discovery or a Non-
Associated Gas Commercial Discovery and under no circumstances shal] a Production

\&M ‘' Vi LLP 65/112
33.2

33.3

33.4

Bonus be due in respect of both Crude Oil and Non-Associated Natural Gas for the
same Commercial Discovery.

No bonus due pursuant to this Article 32 shall be deemed to be a Petroleum Cost.

ARTICLE 33 — PIPELINES

The GOVERNMENT shall obtain any required Permits for the transportation of
Petroleum in the Kurdistan Region and in Iraq, as well as any necessary Permits and
casement rights for the construction of any pipelines and related facilities required for
the Petroleum Operations, as provided in Article 33.2.

The GOVERNMENT undertakes to transfer to the CONTRACTOR its rights for
transportation of Petroleum by pipeline. The CONTRACTOR shall have the right to
design, construct, operate and maintain pipelines and any related facilities for the
transportation of Petroleum produced under this Contract.

Prior to the construction of any pipeline and related facilities as provided in Article
33,2, the CONTRACTOR shall submit following information to the Management
Committee:

(a) _ proposed pipeline route and related facilities;

(b) _ forecasted pipeline flow rate and capacity;

({c) estimate of financial investment and operating costs of the pipeline and related
facilities;

(d) proposed financing schedule;

(e) construction schedule;

(f) general technical description of the pipeline and related facilities;

(g) _ construction plans and tests;

(h) preventive measures for damage to the environment and third parties; and

(i) any other information relating to the pipeline project,

The Management Committee shall examine all the above information and shall within

ninety (90) days, approve the proposed pipeline project in accordance with the

provisions of Article 8.5.

Subject to spare capacity being available and to their Petroleum being compatible,

third parties shall be catitled to transport their Petroleum through any pipeline

constructed by the CONTRACTOR in accordance with this Article 33 on terms to be

agreed between the CONTRACTOR and such third party. Those terms shall be

reasonable commercial terms and shall not discriminate among third party users. The
CONTRACTOR shall always have priority of access to such pipelines.

66/112

\.Qn. Mo BE
33.5 To the extent that they are incurred upstream of the Delivery Point, any costs
associated with the design, construction, operation and maintenance of the pipelines
and related facilities by CONTRACTOR under this Article 33 (“Pipeline Costs”)
shall be considered Petroleum Costs and shall be recovered by the CONTRACTOR
in accordance with the provisions of Articles | and 25.

33.6 The CONTRACTOR shall have the absolute right, without any exceptions and for
the entire duration of this Contract, to use, free of charge, any pipeline and related
facilities constructed by CONTRACTOR under this Article 33 and to transport
Petroleum produced from any Production Area and to operate and maintain any
pipeline and its related facilities, freely and without any additional costs.

33.7. To the extent related to transportation upstream of the Delivery Point, any tariffs
received from third parties for use of any pipeline and related facilities by
CONTRACTOR under this Article 33 shall be applied to the recovery of Petroleum
Costs until all Pipeline Costs have been fully recovered by the CONTRACTOR
pursuant to the provisions of Articles | and 25 and shall not be included in income for
corporate income tax purposes, The GOVERNMENT shall be entitled to receive any
such tariffs from third parties for their use of such pipeline and related facilities when
the said Pipeline Costs have been fully recovered by the CONTRACTOR. The costs
associated with providing such transportation services for third parties up to the
Delivery Point shall be considered Pipeline Costs and therefore Petroleum Costs and
shall be recovered by the CONTRACTOR in accordance with the provisions of
Articles | and 25.

33.8 Upon recovery by the CONTRACTOR of all the Pipeline Costs, the operating and
maintenance costs of any pipeline and its related facilities shall be borne by the
CONTRACTOR and shall be considered Petroleum Costs and shall be recovered by
the CONTRACTOR in accordance with the provisions of Articles | and 25.

33.9 The GOVERNMENT shall have the same rights as the CONTRACTOR for use,
free of charge, of any pipeline and related facilities constructed by CONTRACTOR
under this Article 33 for the transportation of the share of Petroleum to which the
GOVERNMENT is entitled under this Contract up to the Delivery Point, provided that
where the GOVERNMENT is participating in its capacity as a CONTRACTOR Entity
pursuant to Article 4, it shall be liable for its share of Petroleum Costs.

33.10 The CONTRACTOR shall bear the cost of operation and maintenance of any pipeline
and related facilities constructed by CONTRACTOR under this Article 33 and all
risks of accidental loss or damage to such pipeline and related facilities while they are
required for Petroleum Operations.

ARTICLE 34 — UNITISATION

34.1 In the event a Reservoir extends beyond the Contract Area into an adjacent area which
is the subject of another Petroleum Contract (as defined by the Kurdistan Region Oil
and Gas Law) (an “Adjacent Contract Area”), or in the event a Reservoir of an
Adjacent Contract Area extends into the Contract Area, the provisions of Article 47,
Paragraph Second of the Kurdistan Region Oil and Gas Law shall apply and the
GOVERNMENT shall require the CONTRACTOR and the contractor of the

\W. 4

67/12
Adjacent Contract Area to agree upon a schedule for reaching agreement of the terms
of the unitisation of the Reservoir, which terms shall be based on reliable technical,
operational and economical parameters, all in accordance with pradent international
petroleum industry practice. In the event that the Minister of Natural Resources
decides the unitisation pursuant to Article 47, Paragraph Third of the Kurdistan
Region Oil and Gas Law, and if the CONTRACTOR does not agree with the
Minister of Natural Resource’s decision, the CONTRACTOR shal! be entitled to
arbitration pursuant to the provisions of Article 42.1.

34.2 For clarification and the avoidance of doubt and notwithstanding Article 47 of the
Kurdistan Region Oil and Gas Law, in the event that a Reservoir extends beyond the
boundaries of the Contract Area into an adjacent area which is not the subject of
another Petroleum Contract (as defined by the Kurdistan Region Oil and Gas Law),
the GOVERNMENT shall, upon the CONTRACTOR’s request, take the necessary
steps to extend the boundaries of Contract Area so as to include the entire Reservoir
within the Contract Area, provided that the CONTRACTOR can offer the
GOVERNMENT a competitive minimum work program for such adjacent arca.

ARTICLE 35 ~ LIABILITY AND INSURANCE
Liability

35.1 Subject to the other provisions of this Contract, the CONTRACTOR, in its capacity
as the entity responsible for the execution of the Petroleum Operations within the
Contract Area, shall be liable to third parties to the extent provided under applicable
Law for any losses and damage it may cause to them in conducting the Petroleum
Operations, and shall defend, indemnify and hold harmless the GOVERNMENT with
respect to all claims for such loss or damage.

35.2 Notwithstanding the other provisions of this Contract, the CONTRACTOR and the
CONTRACTOR Entities shall not be liable to the GOVERNMENT or the Public
Company or other government agencies, authorities or bodies, courts or political
subdivisions for any damage or loss or claims of any kind resulting from its conduct of the
Petroleum Operations unless such damage or loss is the result of wilful misconduct or a
material failure to conduct Petroleum Operations in accordance with the terms of this
Contract; provided, however, that such liability cannot result in the event of any
omissions, errors or mistakes committed in good faith by the CONTRACTOR in the
exercise of the powers and authorisations conferred upon the CONTRACTOR by
virtue of this Contract, and further provided that in no event shall the
CONTRACTOR and the CONTRACTOR Entities be liable for any indirect or
consequential loss or damage whatsoever or any loss, damages, costs, expenses or
liabilities caused (directly or indirectly) by any of the following arising out of, relating
to, or connected with this Contract or the Petroleum Operations carried out under this
Contract: (i) reservoir or formation damage; (ii) inability to produce, use or dispose of
Petroleum; (iii) loss or deferment of income; (iv) special or punitive damages; or (v)
other indirect damages or losses whether or not similar to the foregoing.

35.3 The CONTRACTOR shall indemnify and hold harmless the GOVERNMENT
against all losses, damages and liability arising under any claim, demand, action or
proceeding brought or instituted against the GOVERNMENT by any employee of the

68/112
35.4

35.5

35.6

35.7

CONTRACTOR or of any Subcontractor or by any dependent thereof, for personal
injuries, industrial illness, death or damage to personal property sustained in connection
with, related to or arising out of the performance or non-performance of this Contract
regardless of the fault or negligence in whole or in party of any entity or individual.

Notwithstanding Article 35.1, the GOVERNMENT shall indemnify and hold harmless
the CONTRACTOR and the CONTRACTOR Entities against all losses, damages and
liability arising under any claim, demand, action or proceeding brought or instituted
against the CONTRACTOR or any CONTRACTOR Entity by any employee of the
GOVERNMENT or of any Public Company or of any subcontractor of the foregoing or
by any dependent of any such employee, for personal injuries, industrial illness, death or
damage to personal property sustained in connection with, related to or arising out of the
performance or non-performance of this Contract regardless of the fault or negligence
in whole or in part of any entity or individual.

The CONTRACTOR shall take all necessary steps to respond to, and shall promptly
notify the GOVERNMENT of, all emergency and other events (including explosions,
leaks and spills), occurring in relation to the Petroleum Operations which are causing
or likely to cause material environmental damage or material risk to health and safety.
Such notice shall include a summary description of the circumstances and steps taken
and planned by the CONTRACTOR to control and remedy the situation. The
CONTRACTOR shall provide such additional reports to the GOVERNMENT as are
reasonably necessary in respect of the effects of such events and the course of all
actions taken to prevent further loss and to mitigate deleterious effects.

In the event of emergency situations as set out in Article 35.4 , at the request of the
CONTRACTOR, the GOVERNMENT, without prejudice and in addition to any
indemnification obligations the GOVERNMENT may have, shall assist the
CONTRACTOR, to the extent possible, in any emergency response, remedial or repair
effort by making available any labour. materials and equipment in reasonable quantities
requested by the CONTRACTOR which are not otherwise readily available to the
CONTRACTOR and by facilitating the measures taken by the CONTRACTOR to bring
into the Kurdistan Region personnel, materials and equipment to be used in any such
emergency response or remedial or repair effort. The CONTRACTOR shall reimburse
the GOVERNMENT's reasonable and necessary costs incurred in such efforts, which
reimbursed amounts shall be considered Petroleum Costs and shall be recovered by the
CONTRACTOR in accordance with the provisions of Articles | and 25,

The GOVERNMENT shall indemnify and hold harmless the CONTRACTOR and
cach CONTRACTOR Entity from and against all costs (including legal costs)
expenses, losses, damages and liability which such Person may suffer or incur, or
may result from such Person being denied, hindered or prevented from fully
exercising its rights or taking the full benefit of Articles 29.4, and 29.6 to 29.11,

Insurance

35.8

In accordance with prudent intemational petroleum industry practice, each
CONTRACTOR Entity shall maintain any insurance required by applicable Kurdistan
Region Law, as well as any insurance approved by the Management Committee.

Such insurance policies may cover;

Ne

69/112
35.9

35.10

35.11

35.12

36.2

36.3

36.4

(a) loss of and damage to material and equipment used in the Petroleum
Operations; and

(b) personal injury, damage to third parties and risks of pollution associated with
Petroleum Operations for reasonable amounts, within the limits approved by
the Management Committee.

Any insurance policy relating to this Contract shall name the GOVERNMENT as an
additional insured party and shall include a waiver of subrogation protecting the
GOVERNMENT against any claim, loss and damage resulting from any Petroleum
Operation conducted by or on behalf of the CONTRACTOR under this Contract, to
the extent that the CONTRACTOR is liable for such claim, loss or damage under this
Contract. The CONTRACTOR shall not be liable for and shall not purchase insurance
cover for any claims arising from negligence or wilful misconduct of the
GOVERNMENT or of any Public Company or of any of its or their subcontractors or of
any personnel of any of the foregoing.

Upon its written request, the GOVERNMENT shall be provided with insurance
certificates, including necessary details, for any insurance policy maintained by the
CONTRACTOR which relates to this Contract.

Each CONTRACTOR Entity shall be responsible for the filing of all claims made
under any insurance policy maintained by such CONTRACTOR Entity which relates
to this Contract. Any premiums and payments relating to such insurance policies shall
be considered Petroleum Costs and shall be recovered by the CONTRACTOR in
accordance with the provisions of Articles | and 25.

In any insurance policy maintained by a CONTRACTOR Entity which relates to this
Contract, the amount for which the CONTRACTOR itself is liable (the “Deductible
Amount”) shall be reasonably determined between the CONTRACTOR Entity and
the insurer and such Deductible Amount shall in the event of any insurance claim be
considered a Petroleum Cost and shall be recovered by the CONTRACTOR in
accordance with the provisions of Articles 1 and 25.

ARTICLE 36 —- INFORMATION AND CONFIDENTIALITY

The CONTRACTOR shall keep all records, data and information relating to the
Petroleum Operations in accordance with the Kurdistan Region Oil and Gas Law and
prudent international petroleum industry practice. In addition, it shall provide the
GOVERNMENT with such information and data as it is obliged to provide under
this Contract.

Upon the GOVERNMENT 's written request, the CONTRACTOR shall provide the
GOVERNMENT with samples of any rocks or any other items extracted during the
Petroleum Operations.

The GOVERNMENT shall have title to all data and information, whether raw, derived,
processed, interpreted or analysed, obtained pursuant to this Contract.

Each CONTRACTOR Entity shall have the right, without any limitation, to send Abroad
copies of all reports and technical data, magnetic tapes and other data relating to the
36.5

36.6

36.7

36.8

Petroleum Operations. Magnetic tapes or other data, the original of which must be
analysed and processed Abroad, may be transported out of the Kurdistan Region.

Any representatives authorised by the GOVERNMENT and notified to the
CONTRACTOR shall, upon reasonable prior written notice, have reasonable access
to any information and data relating to the Contract Area in the possession of the
CONTRACTOR which the CONTRACTOR js obliged to provide to the
GOVERNMENT pursuant to this Contract, It is understood that, when exercising
such right, the GOVERNMENT shall ensure it docs not unduly interfere with or
hinder the CONTRACTOR’ rights and activities,

The CONTRACTOR | shall provide the GOVERNMENT upon the
GOVERNMENT’s written request any analysis information, reports, tapes or other
data (geological, geophysical, logs, interpretations, drilling reports, etc.) related to the
Petroleum Operations in the possession of the CONTRACTOR. All available
originals of such data shall be transferred to the GOVERNMENT at the end of this
Contract.

Apart from the exceptions stated in this Article 36, the Parties undertake to keep all
data and information relating to this Contract and the Petroleum Operations
confidential during the entire term of this Contract and not to divulge or disclose such
data or information to third parties without the specific consent of the other Parties,
such consent not to be unreasonably withheld or delayed. The foregoing
confidentiality obligation shall not apply to information or data which:

{a) _ is or, through no fault of any Party, becomes part of the public domain;

(b) _ is known to the recipient at the date of disclosure;

(c) is required to be furnished in compliance with any applicable Law, by a
government agency having jurisdiction over a CONTRACTOR Entity, by a
court order or any other legal proceedings: or

(a) is required to be disclosed pursuant to the rules or regulations of any
government or recognised stock exchange having jurisdiction over a
CONTRACTOR Entity.

Notwithstanding the foregoing in Article 36.7, in accordance with prudent

international petroleum industry practice, such data and information may be disclosed

to:

(a) Affiliates of each CONTRACTOR Entity;

(>) employees, officers and directors of each CONTRACTOR Entity and their
respective Affiliated Companies for the purpose of the Petroleum Operations,
subject to each such entity taking customary precautions to ensure such
information is kept confidential;

(c) consultants or agents retained by any CONTRACTOR Entity or its Affiliates
for the purpose of analysing or evaluating information or data;

7W2

“GO
(d) banks or financial institutions retained by any CONTRACTOR Entity or its
Affiliates with a view to financing Petroleum Operations, including any
professional consultants retained by such bank or financial institution;

(©) bona fide prospective assignees of a participating interest under this Contract
(including any entity with whom a CONTRACTOR Entity and/or its Affiliates
are conducting bona fide negotiations directed towards a merger, consolidation or
the sale of a material portion of its or an Affiliates shares);

( Prospective or actual Subcontractors and supplicrs cngaged by a Party where
disclosure of such information is essential to such Subcontractor’s or supplier's
work for such Party; and

(g) any other Person or entity, upon the prior written approval of the non-
disclosing Parties,

provided that disclosure shall not be made pursuant to paragraphs (c), (d), (c) and (f),
unless such third party has entered into a confidentiality undertaking.

36.9 Any data and information relating to relinquished or surrendered arcas under this
Contract shall become the exclusive property of the GOVERNMENT, who shall
have the right to use same for any purpose, in particular for the purpose of promoting
said areas, Each CONTRACTOR Entity shall be entitled to keep copies of such data
and information and to use such data and information for any purpose.

36.10 Subject to the provisions of this Article 36, the CONTRACTOR may not sell nor
exchange any data related to the Petroleum Operations without the approval of the
GOVERNMENT, which approval shall not be unreasonably withheld or delayed
where, in the CONTRACTOR’s reasonable opinion, such sale or exchange would
benefit the Petroleum Operations.

ARTICLE 37 —- ENVIRONMENTAL PROVISIONS

37.1 During the performance of the Petroleum Operations, the CONTRACTOR shall take
reasonable measures to ensure that it, the Operator, its Subcontractors and agents
attend to the protection of the environment and prevention of pollution, in accordance
with prudent international petroleum industry practice in similar physical and
ecological environments and any then applicable Kurdistan Region Law.

37.2 Prior to surrendering a portion of the Contract Area, the CONTRACTOR shall take
reasonable measures to abandon the area to be surrendered in accordance with prudent
international petroleum industry practice in similar physical and ecological
environments. Such measures shall include removal or closure in place of facilities,
material and equipment together with reasonable measures necessary for the
preservation of fauna, flora and ecosystems, all in accordance with prudent
international petroleum industry practice in similar physical and ecological
environments. The CONTRACTOR shall only be responsible for site restoration or
environmental damage to the extent the same pertains solely and directly to Petroleum
Operations conducted pursuant to this Contract.

T2NA2

KA. £2 YP
37.3. The CONTRACTOR shall take reasonable precautions and measures in accordance
with prudent international petroleum industry practice in similar physical and
ecological environments to prevent any pollution which may arise directly as a result
of the Petroleum Operations and to protect the environment (fauna and flora), water
sources and any other natural resources when carrying out Petroleum Operations,

37.4 The CONTRACTOR shall, in accordance with prudent international petroleum
industry practice in similar physical and ecological environments. respect the
preservation of property, agricultural areas, and fisheries, when carrying out
Petroleum Operations.

37.5 The CONTRACTOR shall conduct and submit an environmental impact assessment
to the GOVERNMENT within six (6) months after the Effective Date.

National Parks and Nature Reserve Areas

37.6 The CONTRACTOR shall take reasonable measures to minimise any adverse
material impact on national parks and nature reserves which may arise directly as a
result of the Petroleum Operations, in accordance with prudent international
petroleum industry practice in similar physical and ecological environments.

37.7 The GOVERNMENT: (i) represents and warrants that, on the Effective Date, there
are no national parks, nature reserves or other protected areas located in whole or in
part within the Contract Area where the CONTRACTOR shail not be entitled to
carry out Petroleum Operations and (ii) covenants that during the term of this
Contract will not designate or create or permit the creation of any national parks,
nature reserves or other protected areas, located in whole or in part within the
Contract Area.

Expenditures

37.8 Any reasonable expenditure incurred by the CONTRACTOR in relation with this
Article 37 shall be deemed Petroleum Costs and shall be recovered by the
CONTRACTOR in accordance with the provisions of Articles 1 and 25.

Pre-existing Conditi

37.9 The CONTRACTOR is not responsible for any pre-existing environmental
conditions or any acts of unrelated third parties.

ARTICLE 38 — DECOMMISSIONING

38.1 To enable the CONTRACTOR to recover the costs associated with future Contract
Area Decommissioning Operations under this Contract, the CONTRACTOR shall
have the right to establish a reserve fund for future decommissioning and site
restoration (a “Decommissioning Reserve Fund"). The Decommissioning Reserve
Fund may be established at any time during the final ten (10) Calendar Years of the
term of the Production Operations of a Production Area but, upon the reasonable
request by the CONTRACTOR, the GOVERNMENT shall allow the
CONTRACTOR to establish such fund over a longer period. Once established, the
CONTRACTOR shall make regular contributions to the Decommissioning Reserve

T3I2
38.2

38.3

38.4

38.5

38.6

CM.

Fund based upon estimated Petroleum Field decommissioning and site restoration
costs in accordance with prudent international petroleum industry practice, and taking
into account interest received and future interest expected to be camed on the
Decommissioning Reserve Fund. Any contributions by the CONTRACTOR to the
Decommissioning Reserve Fund shall be made in Dollars and shall be deemed
Petroleum Costs when paid into the reserve fund, and shall be recovered by the
CONTRACTOR in accordance with the provisions of Articles 1 and 25.
Contributions to the Decommissioning Reserve Fund shall be placed with a first rate
bank approved by the Management Committee in accordance with Article 8.5.

If, at the end of the term of the Production Operations of the Production Area, the
GOVERNMENT decides to take over production operations in the Production Area:

(a) the GOVERNMENT shall become liable for its future Decommissioning
Operations;

(b) the contributions and any interest accumulated in the Decommissioning
Reserve Fund, to the extent that such contributions have been recovered as
Petroleum Costs, shall be paid to the GOVERNMENT; and

(c) the GOVERNMENT shall release the CONTRACTOR and the
CONTRACTOR Entities from any obligations relating to Decommissioning
Operations and shall indemnify the CONTRACTOR and the
CONTRACTOR Entities for any costs, liabilities, expenses, claims or
obligations associated therewith.

If the CONTRACTOR undertakes the Production Area Decommissioning Operations,
the contributions and any interest accumulated in the Decommissioning Reserve Fund
shall be paid to the CONTRACTOR and shall be used for the Decommissioning
Operations. The CONTRACTOR shall undertake any such Decommissioning
Operations in accordance with prudent intemational petroleum industry practice in
similar physical and ecological environments.

If the Decommissioning Reserve Fund is paid to the CONTRACTOR and the
Decommissioning Reserve Fund is not sufficient to cover all Decommissioning Costs
for the Contract Area, the balance shall be paid by the CONTRACTOR and may be
recovered, if applicable, by the CONTRACTOR Entitics or any of their Affiliates
from any other area which is the subject of another Petroleum Contract (as defined by
the Kurdistan Region Oil and Gas Law) anywhere in the Kurdistan Region and, to the
extent the balance is not recoverable as aforesaid, such remaining balance shall be paid
by the GOVERNMENT to the CONTRACTOR.

If the Decommissioning Reserve Fund is paid to the CONTRACTOR and the
Decommissioning Reserve Fund exceeds all Decommissioning Costs for the Contract
Area, the balance shall be transferred to the GOVERNMENT.

Any expenditure incurred by the CONTRACTOR in relation with this Article 38,
including any contributions to the Decommissioning Reserve Fund, shall be deemed

Petroleum Costs and shall be recovered by the CONTRACTOR in accordance with
the provisions of Articles | and 25.

74/2

4
38.7 The CONTRACTOR shall submit to the Management Committee for approval in
accordance with Article 8.5 a detailed plan for decommissioning the Contract Arca
facilities and site restoration (the “Decommissioning Plan”), such Decommissioning
Plan to be submitted no later than twenty four (24) Months prior to the date estimated
by the CONTRACTOR for the end of Commercial Production from the Contract
Area. The Management Committee shall provide comments, if any, on the
Decommissioning Plan within ninety (90) days after receipt. The CONTRACTOR's
completion of the Decommissioning Operations in accordance, in all material
respects, with the Decommissioning Plan for a Production Area approved by the
Management Committee shall satisfy all of the CONTRACTOR's obligations with
respect to the performance of Decommissioning Operations for such Production Area.
In the event the GOVERNMENT does not agree that Decommissioning Operations
for a Production Area were carried out in accordance with the approved
Decommissioning Plan, it must advise the CONTRACTOR within six (6) months of
CONTRACTOR’s completion of such operations.

ARTICLE 39 — ASSIGNMENT AND CHANGE OF CONTROL
Assignment to Affiliates

39,1 Each CONTRACTOR Entity shall be free to sell, assign, transfer or otherwise
dispose of all or part of its rights, obligations and interests under this Contract to an
Affiliated Company or to another CONTRACTOR Entity with the prior consent of
the GOVERNMENT, which consent shall not be unreasonably delayed or withheld.

Assignment to Third Parties

39.2. Each CONTRACTOR Entity shall have the right to sell, assign, transfer or otherwise
dispose of all or part of its rights and interests under this Contract to any third party
(not being an Affiliated Company or another CONTRACTOR Entity) with the prior
consent of GOVERNMENT, which consent shall not be unreasonably delayed or
withheld. Any CONTRACTOR Entity proposing to sell, assign, transfer or otherwise
dispose of all or part of its rights and interests under this Contract to any such third
party shall request such consent in writing, which request shall be accompanied by
reasonable evidence of the technical and financial capability of the proposed third
party assignee.

39.3. In order for any deed of sale, assignment, transfer or other disposal as provided under
Articles 39.1 or 39.2 to be effective, the Parties and the relevant third party, if any,
shall enter into a binding and enforceable instrument of assignment and novation,
which shall include an undertaking by the transferee or assignee to fulfil the
obligations under this Contract which correspond to the interest transferred or assigned.

39.4 By way of clarification, and not in limitation of the foregoing provisions of this
Article 39, the GOVERNMENT shall not be considered to be acting unreasonably in
withholding consent to any such assignment if the assignment to such proposed
assignee is deemed contrary to the GOVERNMENT's interests, as evidenced in
writing to that effect signed by the duly authorised representative of the
GOVERNMENT below.

~ Vid

TSIN2
C

my

39.5 In the event a CONTRACTOR Entity assigns or in any other way transfers its rights
and interests under this Contract, including through the exercise of the Option to
Participate, whether in whole or in part, such assignment or transfer shall not give rise
to any Tax, including on the consideration paid or received or on the income or gain
therefrom.

39.6 The GOVERNMENT may not at any time transfer any or all its rights and
obligations under this Contract to any Person, including to a Public Company or any
other company or entity, except in respect of its Government Interest upon exercise of its
Option to Participate in accordance with Article 4.

Change of Control

39.7 “Change of Control” for the purpose of this Article 39.7 means any direct or indirect
change of the identity to the Person who Controls a CONTRACTOR Entity (whether
through merger, sale of shares or of other equity interests, or otherwise) through a
single transaction or series of transactions, from one or more transferors to one or
more transferees, in which the market value of such entity’s participating interest
(which shall be as specified in the Joint Operating Agreement relating to this
Contract, or where there is only one CONTRACTOR Entity, one hundred (100%)
per cent) in this Contract represents more than seventy five per cent (75%) of the
aggregate market value of the assets of such entity and its Affiliates that are subject to
the Change in Control. For the purpose of this definition: “Control” means the direct
or indirect ownership or control of the majority of the voting rights of the applicable
entity at its shareholders’ meetings or their equivalent; and “market value” shall be
determined based upon the amount in cash a willing buyer would pay a willing seller
in an Arm’s Length transaction.

Each CONTRACTOR Entity which is or anticipates with a rcasonable degree of
certainty that it will be subject to a Change in Control, other than to an Affiliated
Company or a CONTRACTOR Entity, shall notify the GOVERNMENT as soon as
practicable after it becomes aware of the Change in Control or anticipated Change in
Control and request the consent of GOVERNMENT, which consent shall not be
unreasonably delayed or withheld.

A Change in Control shall not give rise to any Tax including on the consideration paid
or received or on the income or gain therefrom.

ARTICLE 40 —- FORCE MAJEURE

40.1 No delay, default, breach or omission of the CONTRACTOR in the execution of any
of its obligations under this Contract shall be considered a failure to perform this
Contract or be the subject of a dispute if such delay, default, breach or omission is due
to a case of Force Majeure. In such event the CONTRACTOR shall promptly notify
the GOVERNMENT in writing and take all reasonably appropriate measures to
perform its obligations under this Contract to the extent possible. The time resulting
from any such delay or curtailment in the execution of such obligations, increased by
the time necessary to repair any damage resulting from or occurred during such delay
or curtailment, shall be added to any time period provided under this Contract
(including the Exploration Period and any extension thereto, any Sub-Period and any

76/112

Ww &
\¢

c

ty

extension thereto and any Development Period and any extension thereto). The Parties
shall meet as soon as possible after the notification of Force Majeure with a view to
using reasonable endeavours to mitigate the effects thereof.

40.2. For the purpose of this Contract, “Force Majeure” means any event that is
unforeseeable, insurmountable and irresistible, not due to any error or omission by the
CONTRACTOR but due to circumstances beyond its control, which prevents or
impedes execution of all or part of its obligations under this Contract. Such events
shall include the following:

(a) war, whether declared or not, civil war, insurrection, riots, civil commotion,
terrorism, any other hostile acts, whether internal or external;

(b) strikes or other labour conflicts;
(c) accidents or blowouts;
(d) quarantine restrictions or epidemics;

(e) any act, event, happening or occurrence due to natural causes, in particular,
but without limitation, floods, storms, cyclones, fires, lightning, or
earthquakes;

(8 environmental restrictions, which the GOVERNMENT has not notified to the
CONTRACTOR;

(g) except in respect of the GOVERNMENT and/or any Public Company which
may be a CONTRACTOR Entity, any acts or orders of the
GOVERNMENT, any minister, ministry, department, sub-division, agency,
authority, council, committee, or other constituent element thereof, any
corporation owned and/or controlled by the any of the foregoing; and

(b) any acts or orders of any other government claiming or asserting jurisdiction
over the subject matter of this Contract, any minister, ministry, department,
sub-division, agency, authority, council, committee, or other constituent
element thereof, or any corporation owned and/or controlled by any of the
foregoing.

40.3. The intention of the Parties is that Force Majeure shall receive the interpretation that
complies most with prudent intemational petroleum industry practice. Force Majeure
affecting a CONTRACTOR Entity or an Affiliated Company of a CONTRACTOR
Entity shall be deemed Force Majeure affecting the CONTRACTOR if the
consequence of such Force Majeure prevents the performance of any of the
CONTRACTOR’s obligations under this Contract.

ARTICLE 41 — WAIVER OF SOVEREIGN IMMUNITY
The GOVERNMENT and any Public Company which may be a CONTRACTOR Entity at

any time hereby fully and irrevocably waives any claim to immunity for itself or any of its
assets.

THUNZ

IN. & gv
This waiver includes any claim to immunity from:

(a)

(b)

{c)

any expert determination, mediation, or arbitration proceedings commenced pursuant
to Article 42;

any judicial, administrative or other proceedings to aid the expert determination,
mediation, or arbitration proceedings commenced pursuant to Article 42; and

any effort to confirm, enforce or execute any decision, settlement, award, judgment,
service of process, execution order or attachment (including pre-judgment attachment)
that results from an expert determination, mediation, arbitration or any judicial,
administrative or other proceedings commenced pursuant to this Contract.

ARTICLE 42 ~ ARBITRATION AND EXPERT DETERMINATION

Negotiation, Mediation and Arbitration

42.1

For the purpose of this Article 42.1, “Dispute” shall mean any dispute, controversy or
claim (of any and every kind or type, whether based on contract, tort, statute,
regulation or otherwise) arising out of, relating to, or connected with this Contract or
the operations carried out under this Contract, including any dispute as the
construction, existence, validity, interpretation, enforceability, breach or termination
of this Contract, which arises between the Parties (or between any one or more
entities constituting the CONTRACTOR and the GOVERNMENT).

In the event of a Dispute, the parties to the Dispute shall use their reasonable
endeavours to negotiate promptly in good faith a mutually acceptable resolution of
such Dispute.

Subject to the provisions of Article 42,2, a Party who desires to submit a Dispute for
resolution which has not been promptly resolved as aforesaid shall commence the
dispute resolution process by providing the other parties to the Dispute written notice
of the Dispute (“Notice of Dispute”). The Notice of Dispute shall identify the parties
to the Dispute, shall contain a brief statement of the nature of the Dispute and the
relief requested and shall request negotiations among Senior Representatives.

(a) In the event that any Notice of Dispute is given in accordance with this Article
42.1, the parties to the Dispute shall first seek settlement of the dispute by
negotiation between Senior Representatives. “Senior Representative” means
any individual who has authority to negotiate the settlement of the Dispute for a
party to the Dispute, which for the GOVERNMENT shall mean the Minister of
Natural Resources. Within thirty (30) days after the date of delivery of the
Notice of Dispute, the Senior Representatives representing the parties to the
Dispute shall meet at a mutually acceptable date, time and place to exchange
relevant information in an attempt to resolve the Dispute. If a Senior
Representative intends to be accompanied at the meeting by a legal adviser, each
other party shall be given written notice of such intention and its Senior
Representative may also be accompanied at the meeting by a legal adviser.

(©) If the Dispute cannot be resolved by negotiation in accordance with Article 42.1
(a) within sixty (60) days after the date of the receipt by each party to the Dispute

78/112
A
of the Notice of Dispute or such further period as the parties to the Dispute may
agree in writing, any party to the Dispute may seck settlement of the dispute by
mediation in accordance with the London Court of International Arbitration
(“LCIA") Mediation Procedure, which Procedure shall be deemed to be
incorporated by reference into this Article, and the parties to such Dispute
shall submit to such mediation procedure.

{c) If the Dispute is not settled within the carlier of (A) sixty (60) days of the
appointment of the mediator, or such further period as the parties to the
Dispute may otherwise agree in writing under the mediation procedure under
Article 42.1 (b), and (B) one hundred and twenty (120) days after the delivery of
the Dispute Notice, any party to the Dispute may refer the Dispute to, and seek
final resolution by, arbitration under the LCIA Rules, which Rules shall be
deemed to be incorporated by reference into this Article.

(i) Any arbitration shall be conducted by three (3) arbitrators,

(ii) ‘If the parties to the Dispute are the GOVERNMENT and all the
CONTRACTOR Entities, the GOVERNMENT and the
CONTRACTOR shall each appoint one (1) arbitrator. If the parties to
the Dispute are the GOVERNMENT and more than one, but not all
the CONTRACTOR Entities, the GOVERNMENT shall appoint
one (1) arbitrator and such CONTRACTOR Entities shall appoint one
(1) arbitrator. If the partics to the Dispute are the GOVERNMENT
and one CONTRACTOR Entity, the GOVERNMENT and such
CONTRACTOR Entity shall each appoint one (1) arbitrator.

(iii) In any event, the two arbitrators so appointed shall, in good faith, use
all reasonable endeavours to agree on the appointment of the third
arbitrator, who will chair the arbitral tribunal. In case of failure to
appoint an arbitrator or to agree on the appointment of the third
arbitrator, Rules of the LCIA shall apply,

(vi) Arbitration shall take place in London, England. The language to be
used in any prior negotiation, mediation and in the arbitration shall be
English. During the arbitration procedure and until the arbitral
decision, the Parties shall continue to perform their obligations and take
no actions that would impair the Contract. The arbitral award may be
enforced by any court of competent jurisdiction, including in the
Kurdistan Region. Any award shall be expressed in Dollars.

(vy) The Parties agree that the arbitral award shall be final and not subject
to any appeal, including to the Courts of England on issues of Law.

(vi) With respect to any matter referred to arbitration under Article 43.4,

the arbitral tribunal shall have the authority to amend this Contract to
restore the economic position referred to in Article 43.3.

TIAL

\C\M- VA ge
Expert Determination

42,2 Any disagreement between the Parties relating to Articles 15.9, 27.2 and 27.9, as well
as any disagreement the Parties agree to refer to an expert, shall be submitted to an
expert. The Management Committee shall prepare and agree appropriate terms of
reference relating to the disagreement to be submitted to the expert, in accordance
with Article 8.5 (“Terms of Reference”), as soon as possible after the Effective Date.

(a)

(b)

(c)

General

The disagreement shall be submitted to an expert appointed by mutual
agreement of the Parties within thirty (30) days following the date of
preparation and agreement of the Terms of Reference by the Management
Committee. If the Parties cannot agree on the choice of the expert within such
thirty (30) day period, at the request of either Party, the expert shall be
appointed by the President of the Energy Institute in London, England. Any
expert appointed must have the necessary qualifications for reviewing and
deciding on the subject matter of the disagreement.

The duties of the expert shall be stated in the Terms of Reference prepared and
agreed by the Management Committee. The Management Committee shall
promptly provide the expert with the agreed Terms of Reference relating to the
disagreement. Each Party shall have the right to give to the expert in writing
any information which it considers useful, provided it does so within forty-five
(45) days after the expert’s appointment. Such information shall be provided
to the other Party at the same time and such other Party shall be entitled to
provide comments on such information to the first Party and the expert within
thirty (30) days after receiving such information. The expert shall have the
right to review and verify any information he deems useful to assist him in his
review of the disagreement.

The expert shall render his decision within forty-five (45) days of his receipt
of the Terms of Reference and the information referred to in Article 42.2.
Subject to the provisions of Article 15.9, any decision of the expert shall be
final and shall not be subject to any appeal, except in the case of manifest
error, fraud or malpractice. Any costs and expenses associated with the expert
determination shall be shared equally between the Parties.

42.3. No negotiation, mediation, arbitration or expert determination procedure under this
Article 42 shall exempt the Parties from fulfilling their respective legal and/or
contractual obligations,

ARTICLE 43 - GOVERNING LAW, FISCAL STABILITY AND AMENDMENTS
Governing Law
43.1 This Contract, including any dispute arising therefrom, thereunder or in relation
thereto and the agreement to arbitrate in Article 42, shall be governed by English law

(except any rule of English law which would refer the matter to another jurisdiction),
together with any relevant rules, customs and practices of international law, as well as

WM. & ge

80/112
by principles and practice generally accepted in petroleum producing countries and in
the international petroleum industry,

Fiscal Stabili

43.2

43.3

434

43.5

43.6

The obligations of the CONTRACTOR in respect of this Contract shall not be
changed by the GOVERNMENT and the general and overall equilibrium between
the Parties under this Contract shall not be affected in a substantial and lasting
manner.

The GOVERNMENT guarantees to the CONTRACTOR, for the entire duration of
this Contract, that it will maintain the stability of the legal, fiscal and economic
conditions of this Contract, as they result from this Contract and as they result from
the laws and regulations in force on the date of signature of this Contract, The
CONTRACTOR has entered into this Contract on the basis of the legal, fiscal and
economic framework prevailing at the Effective Date. If, at any time after the
Effective Date, there is any change in the legal, fiscal and/or economic framework
under the Kurdistan Region Law or other Law applicable in or to the Kurdistan Region
which detrimentally affects the CONTRACTOR, the CONTRACTOR Entities or
any other Person entitled to benefits under this Contract, the terms and conditions of
the Contract shall be altered so as to restore the CONTRACTOR, the
CONTRACTOR Entities and any other Person entitled to benefits under this
Contract to the same overall economic position (taking into account home country
taxes) as that which such Person would have been in, had no such change in the legal,
fiscal and/or economic framework occurred.

If the CONTRACTOR believes that its economic position, or the economic position
of a CONTRACTOR Entity or any other Person entitled to benefits under this
Contract, has been detrimentally affected as provided in Article 43.3, upon the
CONTRACTOR’s written request, the Parties shall meet to agree on any necessary
measures or making any appropriate amendments to the terms of this Contract to re-
establishing the equilibrium between the Parties and restoring the CONTRACTOR,
the CONTRACTOR Entities or any other Person entitled to benefits under this
Contract to the position (taking into account home country taxes) it was in prior to the
occurrence of the change having such detrimental effect. Should the Parties be unable
to agree on the merit of amending this Contract and/or on any amendments to be made
to this Contract within ninety (90) days of the CONTRACTOR’ request (or such other
period as may be agreed by the Parties), the CONTRACTOR may refer the matter in
dispute to arbitration as provided in Article 42.1, without the necessity of first referring
the matter to negotiation and mediation.

Without prejudice to the generality of the foregoing, the CONTRACTOR shall be
entitled to the benefit of any future changes to the petroleum legislation or any other
legislation complementing, amending or replacing it.

The Parties agree to cooperate in all possible ways with a view to fully achieving the
objectives of this Contract. The GOVERNMENT shall facilitate the performance of
the Petroleum Operations by promptly granting to the CONTRACTOR any
necessary authorisation, permit, licence or access right and making available any
existing facilities and services with a view to the Parties obtaining maximum mutual
benefit from the Contract.

0g?

81/112
Amendments

43.7 Any amendment to this Contract shall be the subject of a formal amendment, duly
approved in writing by the Parties and subject to the same conditions of validity as
this Contract. Notwithstanding the foregoing, the GOVERNMENT has the right and
authority to waive or modify the application of the provisions of this Contract on a
case-by-case basis without having to fulfil the conditions of validity of this Contract,

43.8 This Contract together with the written agreement between the GOVERNMENT and
each CONTRACTOR Entity entered into contemporancously with this Contract
constitute the entire agreement of the Parties and supersede any and all prior
understandings or agreements in respect of the subject matter of this Contract.

43.9 Unless otherwise expressly stated elsewhere in this Contract, no failure or delay of
any Party to exercise any right, power or remedy under this Contract shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right. power or
remedy preclude any other or future exercise thereof or the exercise of any other right,
power or remedy.

Validity

43.10 As signatories to this Contract for and on behalf of the GOVERNMENT, the Ministry
of Natural Resources in the Kurdistan Region and the Regional Council for the Oil
and Gas Affairs of the Kurdistan Region - Iraq hereby represent that they agree and
approve this Contract for the purposes of the Kurdistan Region Oil and Gas Law.

ARTICLE 44 ~ NOTICES

44.1 All notices, demands, instructions, waivers, consents or other communications to be
provided pursuant to this Contract shall be in writing in English, shall be effective
upon receipt, and shall be sent by receipted hand delivery or by email (followed by
delivery by reputable international air courier company with an establishment in Erbil
in the Kurdistan Region) to the following addresses:
To the GOVERNMENT:
Attention:
His Excellency the Minister of Natural Resources
Address:
Ministry of Natural Resources
Kurdistan Regional Government
Erbil, Kurdistan

Email: mor@krgoil.com

82/112
To the CONTRACTOR:

Attention:

Senior Vice President — Intemational Exploration
Email; tewikla@bhuntoil.com

Address:

If an or before November 15, 2008:

1445 Ross at Field

Dallas, Texas 75202 USA

If after November 15, 2008:
1900 North Akard Street
Dallas, Texas 75202 USA

To each CONTRACTOR Entity:

Hunt Oi! Company of the Kurdistan Region

Attention; Senior Vice President — International Exploration
Email: tcwikla@huntoil.com

Address:

Ifon or before November 15, 2008;

1445 Ross at Field

Dallas, Texas 75202 USA

If after November 15, 2008:

1900 North Akard Street
Dallas, Texas 75202 USA.

83/112
44.2

45,2

45.3

Impulse Energy Corporation

PO Box 71357, Jumeirah 1, Dubai U.A.E.
Attention: Marcel Daoud

+971 50 455 3442

Email: marcel.daoud@gmail.com

A notice delivered by email (followed by air courier) shall, save for manifest error, be
deemed to have been delivered upon its transmission by email.

The above address and/or designated representative of any of the Parties may be
changed on giving ten (10) days prior notice to the other Party delivered pursuant to
Article 44.1,

ARTICLE 45 —- TERMINATION

Subject to the provisions of Article 45.5, the GOVERNMENT shall have the right to
terminate this Contract in the event the CONTRACTOR:

{a) fails to meet a material financial obligation expressly stated in this Contract: or

(b) during the First Sub-Period does not carry out drilling and seismic acquisition,
as detailed in Article 10.2 or, during the Second Sub-Period (or earlier), does
not carry out drilling and seismic acquisition, as detailed in Article 10.3; or

(c) interrupts Production for a period of more than ninety (90) consecutive days with
no cause or justification acceptable in accordance with this Contract or under
prudent international petroleum industry practice, it being recognised that Force
Majeure is an acceptable justification for such interruptions; or

(d) intentionally extracts or produces any mineral which is not covered by the object
of this Contract, unless such extraction or production is expressly authorised or
unavoidable as a result of operations carried out in accordance with prudent
international petroleum industry practice; or

(c) if the CONTRACTOR comprises solely one entity, is declared bankrupt in
accordance with applicable Law; or

a) wilfully refuses to abide by negotiation, mediation, arbitration or expert decision
under Article 42.

The GOVERNMENT may also terminate the Contract only in respect of one
CONTRACTOR Entity if such entity is subject to a Change of Control for which the
GOVERNMENT has not given its authorisation in accordance with Article 39.7,

At any time prior to the Development Period, the CONTRACTOR shall have the
right to terminate this Contract by surrendering the entire Contract Area in accordance
with the provisions of Article 7.

Uk. tye
45.4

45.5

45.6

45.7

45.8

45.9

During the Development Period, the CONTRACTOR shall have the right to
terminate this Contract at any time by surrendering all Production Areas, provided its
then current obligations have been satisfied in accordance with this Contract.

If the GOVERNMENT intends to exercise its right to terminate this Contract
pursuant to Article 45.1, it shall first comply with the following provisions:

(a) | The GOVERNMENT shall notify the CONTRACTOR of its intention to
terminate this Contract stating the reasons for such termination and requesting
the latter:

(i) to remedy the default; or
(ii) to propose acceptable compensation.

(b) If, within three (3) Months after the notice referred to in Article 45.5(a), the
CONTRACTOR has not remedied the situation complained of by the
GOVERNMENT to its satisfaction or offered compensation acceptable to the
GOVERNMENT in each case acting reasonably, the GOVERNMENT shall
notify the CONTACTOR in writing that the Contract shall be terminated
from the termination date detailed in such notice. This Contract shall terminate
on such termination date unless the CONTRACTOR issues a notice of
dispute as provided under Article 42, in which case this Contract shall remain
in force until a final settlement of the dispute has been reached in accordance
with the dispute resolution provisions of Article 42.

The foregoing provisions of this Article 45.5 are subject to the proviso that, in case of
a dispute where there has been breach of this Contract which has been submitted to
dispute resolution pursuant to Article 42, the GOVERNMENT shall not be entitled to
exercise its right to terminate this Contract prior to a final determination under Article
42 in favour of the GOVERNMENT.

If the GOVERNMENT terminates this Contract pursuant to the provisions of Articles
45.1 and 45.5, the CONTRACTOR shall lose all its rights and interests under this
Contract. Notwithstanding the foregoing, the provisions of Articles 14.10, 16.7, 30,
31, 35.1, 35.3, 35.4, 35.7, 36, 38.2(c), 41, 42, 43.1 to 43.6 shall survive the
termination or expiry of this Contract.

If a CONTRACTOR Entity breaches Article 46.2, 46.3(b) or 46.4 the
GOVERNMENT or another CONTRACTOR Entity may terminate this Contract in
respect of the first CONTRACTOR Entity.

if the GOVERNMENT breaches Article 46,3(b) or 46.4 the CONTRACTOR may
terminate this Contract.

If the Contract is terminated under Article 45.2 or 45.7, the interest of the relevant
CONTRACTOR Entity shall be transferred to the other CONTRACTOR Entities in the
proportions in which their respective percentage interests bear to the aggregate of
their respective percentage interests under the relevant Joint Operating Agreement or
in such other proportions as such CONTRACTOR Entities shall agree between them
for the market value thereof (as such term is defined in Article 39.7), Such transfer shall

4? ge

85/112
not give rise to any Tax including on the consideration paid or received or on the
income or gain therefrom.

ARTICLE 46 —- APPLICATION OF CORRUPTION LAWS

If this Contract is reasonably proven to have been obtained in violation of Kurdistan
Region Law concerning corruption, this Contract is void ab initio.

Each CONTRACTOR Entity agrees that if it is, at any time, reasonably proven to be
in breach of Kurdistan Region Law concerning corruption the provisions of Article
45.7 apply.

The GOVERNMENT and each CONTRACTOR Entity agrees that in connection with
this Contract and the activities contemplated herein, neither it nor any of its directors,
officers, employees, agents, subcontractors, or Affiliates will take action, or omit to take
any action that would:

(a) violate any Law applicable to that Party; or

({b) cause the other Party to be in violation of any applicable law related to the
business practices of the Parties, including the principles described in the
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions and the U.S. Forcign Corrupt Practices Act, the anti-
bribery and corruption laws of Iraq, and the Kurdistan Region Law concerning
corruption.

The GOVERNMENT and cach CONTRACTOR Entity agrees and undertakes, on
behalf of itself, its directors, officers, employees, agents, subcontractors, or Affiliates,
not to pay any fees, commissions or rebates to any employee, officer or agent of the
other Party or its Affiliates or shareholders nor provide or cause to be provided to any
of them any gifts or entertainment of significant cost or value in connection with this
Contract or in order to influence or induce any actions or inactions in connection with
the commercial activities of the Parties hereunder.

ARTICLE 47 — EFFECTIVE DATE.

This Contract shall become effective and be binding on the Parties upon the signature of the
Contract by the duly authorised representatives of the GOVERNMENT and the
CONTRACTOR, as provided below.

86/112
Entered into in four (4) originals in Erbil, the Kurdistan Region on 8 September,
2007.

For the KURDISTAN REGIONAL GOVERNMENT

By:
Ashti Hawrami
Deputy Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
On behalf of the Regional Council On behalf of the Ministry of Natural
for the Oil and Gas Affairs of Resources in the Kurdistan Region

the Kurdistan Region - Iraq

For each CONTRACTOR Entity
HUNT OIL COMPANY OF THE KURDISTAN REGION

Vice President

IMPULSE ENERGY CORPORATION

1G. LO (OP 87/112
y xouuy Tuts Ury

Ll

12

13

14.1

14.2

1.4.3

ACCOUNTING PROCEDURE

PARAGRAPH | ~ GENERAL PROVISIONS
Purpose

To classify expenditures, define further Petroleum Costs (in addition to those defined
as such in the Articles of the Contract), and prescribe the manner in which the
CONTRACTOR’s Accounts shall be prepared and approved.

Definitions

Words and phrases to which a meaning has been assigned in Article | or other
Articles of the Contract shall have the same meaning when used in this Annex.

Inconsistency

In the event of any inconsistency or conflict between the provisions of this Annex and
the other provisions of the Contract, then the other provisions of the Contract shall
prevail.

Accounting Records and Reports

The CONTRACTOR shall maintain the Accounts in accordance with Article 15.1
and in accordance with this Accounting Procedure, including in accordance with the
charts of Accounts agreed under Paragraph 1.4.2.

Within sixty (60) days of the Effective Date, the CONTRACTOR shall submit to and
discuss with the GOVERNMENT a proposed outline of charts of Accounts, which
outline shall be in accordance with generally accepted standards and recognized
accounting systems and consistent with normal petroleum industry practice and
procedures, Within ninety (90) days of receiving the above submission, the
GOVERNMENT shall either provide written notification of its approval of the
proposal or request in writing revisions to the proposal, Within one hundred and
eighty (180) days after the Effective Date, the CONTRACTOR and the
GOVERNMENT shall agree on the outline of charts of Accounts which shall
describe the basis of the accounting system and procedures to be developed and used
under this Contract. Following such agreement, the CONTRACTOR shall
expeditiously prepare and provide the GOVERNMENT with formal copies of the
comprehensive charts of Accounts and manuals related to the accounting, recording
and reporting functions, and procedures which are, and shall be, observed under the
Contract.

Notwithstanding the generality of the foregoing, the CONTRACTOR shall make

regular Statements relating to the Petroleum Operations, These Statements are as
shown:

89/112

\. G CE

IV

144

1s

1.6

1.6.1

1.6.2

1.6.3

1.6.4

(a) Production Statement (as indicated in Paragraph 6).

(b) Value of Production and Pricing Statement (as indicated in Paragraph 7).
{c) Cost Recovery and Share Account Statement (as indicated in Paragraph 8).
(4) Statement of Expenditures and Receipts (as indicated in Paragraph 9).

(e) Final End-of-Year Statement (as indicated in Paragraph 10).

(f) Budget Statement (as indicated in Paragraph 12).

All reports and statements shall be prepared in accordance with the Contract,
Kurdistan Region Law, and where there are no relevant provisions of either of these,
in accordance with prudent international petroleum industry practice,

Language and Units of Account

All Accounts shall be maintained and prepared in the English language and shall be
recorded in Dollars. Where necessary for clarification, the CONTRACTOR may
also maintain Accounts in other currencies.

Audit and Inspection Rights of the GOVERNMENT

In addition to the provisions of Articles 15.3 to 15.7 and 15.9, the following
provisions shall apply to any audit carried out in accordance with Articles 15,3 to
15:7:

For purposes of auditing, the GOVERNMENT, acting reasonably and in accordance
with prudent international petroleum industry practice, may examine and verify, at
reasonable times upon reasonable prior written notice to the CONTRACTOR, all
charges and credits relating to the Petroleum Operations, such as books of account,
accounting entries, material records and inventories, vouchers, payrolls, invoices and
any other documents, correspondence and records including electronic records
reasonably considered necessary by the GOVERNMENT to audit and verify the
charges and credits, values and treatments.

Furthermore, the auditors shall have the right in connection with such audit, to visit
and inspect at reasonable times, all sites, plants, facilities, warehouses and offices of
the CONTRACTOR directly or indirectly serving the Petroleum Operations and to
question personnel associated with those Petroleum Operations.

Where the GOVERNMENT requires verification of charges made by an Affiliated
Company of the CONTRACTOR, the GOVERNMENT shall have the right to
obtain an audit certificate for such changes from an intemationally recognized firm of
public accountants acceptable to both the GOVERNMENT andthe
CONTRACTOR, which may be the CONTRACTOR’ statutory auditor.

All agreed adjustments resulting from an audit shall be promptly made in the
CONTRACTOR’s Accounts and any consequential adjustments to payments due to
the CONTRACTOR or to the GOVERNMENT, as the case may be, shall be made

promptly.

90/112

Ag CO
1.64

1.7

174

1.72

18

18.1

1.9

When issues are outstanding with respect to an audit, the CONTRACTOR shall
maintain the relevant documents and permit inspection thereof until the issue is
resolved.

Payments

Unless as otherwise provided in Article 24, Article 29 or other Articles of the
Contract:

All payments between the Parties shall, unless otherwise agreed, be in Dollars and be
made through a bank designated in writing by each receiving party: and all sums due
under the Contract shall be paid within thirty (30) days following the end of the
Month in which the obligation to make such payment occurred.

All sums due by one party to the other under the Contract shall, for each day such
sums are overdue, bear interest compounded monthly at LIBOR plus two per cent
(2%).

Curreacy Exchange Rates

In addition to the provisions of Article 29, the following provisions shall apply to any
exchanges of currency carried out in accordance with Article 29:

Amounts received and Petroleum Costs incurred, shall be converted from other
currencies into Dollars in accordance with the CONTRACTOR’s usual accounting
procedures which shall reflect generally accepted accounting practices in the
international petroleum industry, and with reference to exchange rates obtained in
accordance with Article 29.

Accrual Basis, Cash Flow Basis and Reports

All books and Accounts shall be prepared on an accrual basis in accordance with
generally accepted accounting principles used in the international petroleum industry.

Values and Treatments
Values and treatments proposed by the CONTRACTOR relating to all Petroleum

Costs shall be subject to challenge by the GOVERNMENT in the course of audit to
ensure that they are in accordance with the provisions of this Accounting Procedure.

PARAGRAPH 2 ~ CLASSIFICATION, DEFINITION AND ALLOCATION OF

21

COSTS AND EXPENSES
Segregation of Costs and Expenses

Petroleum Costs shall be segregated in accordance with the purposes for which such
Petroleum Costs are made. The purposes which shall qualify are:

(a) those which have been included in the approved Work Program and Budget
for the year in which the Costs and Expenditures are made;

9/112
2.2.

2.2.1

2.22
2.23

224

2.2.5

(b) expenditures incurred in cases of emergency as set out in Articles 11.7, 13.5,
13,9 35,5, 35.6 and any other Articles of the Contract;

(c) any other purposes agreed in the Articles of the Contract; and
(d) other items which have been agreed by the Parties from time to time.

All Petroleum Costs recoverable under Paragraph 3 relating to Petroleum Operations
shall be classified, defined and allocated as sct out below.

Exploration Costs

Exploration Costs are all direct and allocated indirect costs and expenditures incurred
in carrying out the Exploration Operations, including all direct and allocated indirect
costs and expenditures incurred in the search for Petroleum in an area which is, or was
at the time when such costs and expenses were incurred, part of the Contract Arca
including:

Aerial, geophysical, geochemical, paleontological, geological, topographical and
seismic surveys and studies and their interpretation and purchased geological and
geophysical information.

Stratigraphic test hole drilling and water well drilling.

Labour, materials, supplies, and services used in drilling wells with the object of
finding Petroleum or Appraisal Wells excluding any costs of the subsequent
completion of such wells as producing wells.

Facilities to the extent used in support of the purposes described in Paragraphs 2.2.1,
2.2.2 and 2.2.3, including access roads.

That portion of all service expenditures and that portion of all general and
administrative expenditures directly attributable to Exploration Costs or allocated
thereto on a consistent and equitable basis.

Any other expenditures incurred in the search for and appraisal of Petroleum after the
Effective Date and not otherwise covered under this Paragraph 2.2.

Gas Marketing Costs

Gas Marketing Costs are all direct and allocated indirect costs and expenditures
incurred in carrying out Gas Marketing Operations and include that portion of all
service expenditures and that portion of all general and administrative expenditures
directly attributable to Gas Marketing Costs or allocated thereto on a consistent and
equitable basis.

Development Costs
Development Costs are all direct and allocated indirect costs and expenditures

incurred in carrying out Development Operations including all direct and allocated
indirect costs and expenditures incurred in:

92/112
24.1

243

2.44

25

2.6

27

Drilling wells which are completed as producing wells and drilling wells for purposes
of producing from a Petroleum reservoir, whether these wells are dry or producing
and drilling wells for the injection of water or gas to enhance recovery of Petroleum.

Completing wells by way of installation of casing or equipment or otherwise after a
well has been drilled for the purpose of bringing the well into use as a producing well
or as a well for the injection of water or gas to enhance recovery of Petroleum.

The costs of Petroleum production, transport and storage facilities such as pipelines,
flow lines, production and treatment units, wellhead cquipment, subsurface
equipment, enhanced recovery systems, Petroleum storage facilities, and access roads
for production activities.

Engineering and design studies for the wells and facilities referred to in Paragraphs
2.4.1, 2.4.2 and 2.4.3.

And including that portion of all service expenditures and that portion of all general
and administrative expenditures directly attributable to Development Costs or
allocated thereto on a consistent and equitable basis; and any other expenditure
incurred in the Development Operations and not otherwise covered under
Paragraph 2.3.

Production Costs

Production Costs are all direct and allocated indirect costs and expenditures incurred
in carrying out Production Operations, including all direct and allocated indirect costs
and expenses incurred in Petroleum Operations after First Production which are other
than Exploration Costs, Gas Marketing Costs, Development Costs and
Decommissioning Costs. Production Costs include that portion of all service
expenditures and that portion of all general and administrative expenditures directly
attributable to Production Costs or allocated thereto on a consistent and equitable
basis.

Decommissioning Costs

Decommissioning Costs are all direct and allocated indirect costs and expenditures
incurred in carrying out Decommissioning Operations and include that portion of all
service expenditures and that portion of all general and administrative expenditures
directly attributable to Decommissioning Costs or allocated thereto on a consistent
and equitable basis, and the Decommissioning Reserve Fund shall be determined on
such basis, in advance of incurring such costs, as provided in Article 38 and, for the
purposes of cost recovery, the contributions to the Decommissioning Reserve Fund
shall be recovered in accordance with Article 38.

Service Expenditures

Service expenditures are expenditures in support of Petroleum Operations including
warehouses, vehicles, motorized rolling equipment, aircraft, fire and security stations,
workshops, water and sewerage plants, power plants, housing, community and
recreational facilities and furniture, tools and equipment used in these activities,
Service expenditures in any Calendar Year shall include the costs incurred in such

93/112

IN. @ f/
28

28.1

year to purchase and/or construct the said facilities as well as the annual costs of
maintaining and operating the same. All service expenditures shall be regularly
allocated as specified in Paragraphs 2.2.5, 2.3, 2.4, 2.5 and 2.6 to Exploration Costs,
Gas Marketing Costs, Development Costs, Production Costs and Decommissioning
Costs respectively and shall be separately shown under each of these categories.
Where service expenditures are made in respect of shared facilities, the basis of
allocation of costs to Petroleum Operations shall be consistent and equitable and shall
be specified.

General and Administrative Expenditures
General and administrative expenditures are:

All main office, field office and general administrative expenditures in the Kurdistan
Region including supervisory, accounting, procurement and employee relations
services,

Where the CONTRACTOR is an Affiliate of a group of companies whose
headquarters is Abroad (a “Foreign CONTRACTOR”), an annual overhead charge
shall be made for services rendered (excluding the direct expenditures as referred in
Paragraph 3,1.2.(b)) by any Affiliate of the Foreign CONTRACTOR outside the
Kurdistan Region to support and manage Petroleum Operations under the Contract, or
where the CONTRACTOR, not being a Foreign CONTRACTOR draws upon the
services of an Affiliate within the Kurdistan Region, an annual overhead charge shall
be made for services rendered (excluding the direct expenditures as referred in
Paragraphs 3.1.2.(a) and (b)) by such Affiliate to support and manage Petroleum
Operations under the Contract (“Parent Company Overhead”).

Parent Company Overhead will be deemed to cover the actual cost (being salaries,
wages and labour burden, employee benefits, travel, hotel and other normally
reimbursable expenses paid by the Affiliate of a CONTRACTOR in accordance with
its standard personnel policy in force in the relevant period, provision of office
accommodation and provision of services reasonably necessary for operation and
maintaining such staff offices) incurred for services rendered by those functions of
CONTRACTOR’s Affiliate, such as, but not limited to, international production
headquarters, international exploration headquarters, treasury, payroll, taxation,
insurance, legal, communications, computer services, controllers, personnel,
executive administrative management, research and development, central engineering
and process engineering which:

(a) cannot, without unreasonable effort and/or expenditure or without the release
of confidential data proprietary to any of the CONTRACTOR’s Affiliates, be
charged under any other section of this Annex; and

(b) are properly allocable to Petroleum Operations under the Contract. It is
understood, however, that services performed by the departments listed above
and other corporate departments which directly benefit Petroleum Operations
under the Contract shall be charged as direct costs in accordance with
Paragraph 3.

94/112

In respect of the costs of the CONTRACTOR'’s Parent Company Overhead, as
described above, the CONTRACTOR shall charge monthly to Petroleum Operations
‘an amount equal to the total of the following:

2.8.2.1 Exploration Overhead

The CONTRACTOR shall be entitled to an annual charge based on a sliding scale
percentage and charged monthly to Petroleum Operations. The basis for applying this
percentage shall be the total of Exploration Costs and Gas Marketing Costs during
each Calendar Year (exclusive of this Exploration Overhead) or fraction thereof less
expenditures which have been subjected to the two (2) per cent fee, referred to in
Paragraph 3.1.8(b). The sliding scale percentage shall be the following:

For the first four million Dollars (US$4,000,000) four per cent (4%)
For the next four million Dollars (US$4,000,000) three per cent (3%)
Over eight million Dollars (US$8,000,000) two per cent (2%)

The foregoing percentages may be reviewed but not more often than annually, and
any approved appropriate adjustment shall be made, if necessary, prospectively.

2.8.2.2 Development, Production and Decommissioning Operations Overhead

The overhead rates applicable to Development, Production and Decommissioning
Operations shall be agreed between the Parties in due course and shall incorporate the
following guidelines:

(a) |The CONTRACTOR’s charges must be charged as direct charges whenever
possible. Overhead charges exist only to compensate the CONTRACTOR’s
Affiliates for costs which are properly allocable to Petroleum Operations
under the Contract but which cannot, without unreasonable effort and/or
release of confidential data proprietary to the CONTRACTOR’s Affiliates,
be charged under any other section. Overhead costs are billed monthly.
Overhead must be commensurate with services rendered and based on actual
cost studies but may not exceed an amount calculated as a percentage of
certain annual expenditures excluding Exploration Costs and

(b) That percentage as well as the types of expenditures, which affect overhead
and those, which do not, shall be agreed among the Parties.

(c) The maximum percentage rates may be revised by mutual agreement not more
often than annually. The initial maximum percentage rates and the types of
expenditures to which they apply shall be agreed as soon as the Parties possess
reasonably reliable cost estimates for the relevant Production Area.

(d) Overhead charges are not subject to audit by GOVERNMENT.
(e) The CONTRACTOR shall upon request furnish at the end of each relevant
‘Calendar Year to the GOVERNMENT a confirmation by its statutory auditor

that the overhead costs actually charged do not duplicate any other charges
and that the method used in allocating overhead to Petroleum Operations

WW g2

95/112
hereunder as opposed to other activities is reasonable and in accordance with
generally accepted accounting practices.

(f) The CONTRACTOR must budget for overhead charges.

2.8.3. All general and administrative expenditures shall be regularly allocated as specified in
Paragraphs 2.2.5, 2.3, 2.4, 2.5 and 2.6 to Exploration Costs, Gas Marketing Costs,
Development Costs, Production Costs and Decommissioning Costs respectively and
shall be separately shown under cach of these categories.

PARAGRAPH 3 — COSTS, EXPENSES, EXPENDITURES AND CREDITS OF THE
CONTRACTOR

3.1 Costs Recoverable Without Further Approval of the GOVERNMENT

Petroleum Costs incurred by the CONTRACTOR pursuant to the Contract as
classified under the headings referred to in Paragraph 2 shall be recoverable for the
purpose of Article 25 of the Contract (except to the extent provided in Paragraph 4 or
elsewhere in this Annex), subject to audit as provided for in Article 1S and in
Paragraph 1.6,

3.1.1 Surface Rights

All direct costs necessary for the acquisition, renewal or relinquishment of surface
rights acquired and maintained in force for the purposes of the Contract,

3.1.2 Labour and Associated Labour Costs

(a) The CONTRACTOR’ locally recruited employees based in the Kurdistan
Region: Costs of all CONTRACTOR'S locally recruited employees who are
directly engaged in the conduct of Petroleum Operations under the Contract in
the Kurdistan Region. Such costs shall include the costs of salaries, wages,
bonuses, overtime, employee benefits and GOVERNMENT benefits for
employees and levies imposed on the CONTRACTOR as an employer,
transportation and relocation costs within the Kurdistan Region of the
employee and such members of the employee's family (limited to spouse and
dependent children) as required by law or customary practice in the Kurdistan
Region. If such employees are engaged in other activities in the Kurdistan
Region, in addition to Petroleum Operations, the cost of such employees shall
be apportioned on a time sheet basis according to sound and acceptable
accounting principles,

(b) Assigned Personnel: Costs of salaries and wages including bonuses of the
CONTRACTOR’s employees directly engaged in the conduct of the
Petroleum Operations under the Contract, whether temporarily or permanently
assigned, irrespective of the location of such employees, it being understood
that in the case of those personnel only a portion of whose time is wholly
dedicated to Petroleum Operations under the Contract, only that pro-rata
portion of applicable salaries, wages, and other costs as delineated in
Paragraphs 3.1.2(c), (d), (e), (f) and (g), shall be charged and the basis of such
pro-rata allocation shall be specified.

96/112

Jn. 2 ge
ks

c

Y

3.1.3

\y 7

(c) The CONTRACTOR’s costs regarding holiday, vacation, sickness and
disability benefits and living and housing and other customary allowances
applicable to the salarics and wages chargeable under Paragraph 3.1,2(b).

(d) Expenses or contributions made pursuant to assessments or obligations
imposed under Law which are applicable to the CONTRACTOR’s cost of
salaries and wages chargeable under Paragraph 3.1.2(b).

{e) | The CONTRACTOR’s cost of established plans for employees’ group life
insurance, hospitalization, pension, stock purchases, savings, bonus, and other
benefit plans of a like nature customarily granted to the CONTRACTOR's
employees, provided however that such costs are in accordance with generally
accepted standards in the intemational petroleum industry, applicable to
salaries and wages chargeable to Petroleum Operations under
Paragraph 3.1.2(b).

(wp Actual transportation and travel expenses of employees of CONTRACTOR,
including those made for travel and relocation of the expatriate employees,
including their families and personal effects, assigned to the Kurdistan Region
whose salaries and wages are chargeable to Petroleum Operations under
Paragraph 3.1.2(b).

Actual transportation expenses of expatriate personnel transferred to Petroleum
Operations from their country of origin shall be charged to the Petroleum Operations.
Transportation expenses of personnel transferred from Petroleum Operations to a
country other than the country of their origin shall not be charged to the Petroleum
Operations. Transportation cost as used in this section shall mean the cost of freight
and passenger service, meals, hotels, insurance and other expenditures related to
vacation and transfer travel and authorized under the CONTRACTOR’s standard
personnel policies. The CONTRACTOR shall ensure that all expenditures related to
transportation costs are equitably allocated to the activities, which have benefited
from the personnel concerned.

(g) Reasonable personal expenses of personnel whose salaries and wages are
chargeable to Petroleum Operations under Paragraph 3.1.2(b) and for which
expenses such personnel are reimbursed under the CONTRACTOR’s
standard personnel policies, In the event such expenses are not wholly
attributable to Petroleum Operations, the Petroleum Operations shall be
charged with only the applicable portion thereof, which shall be determined on
an equitable basis.

Trans; ion and Em Relocation Costs

The cost of transportation of employees, equipment, materials and supplies other than

as provided in Paragraph 3.1.2(f) necessary for the conduct of the Petroleum

Operations under the Contract along with other related costs such as, but not limited

to, import duties, customs fees, unloading charges, dock fees, and inland and ocean
freight charges.

97/112

O gr
3.1.4 Charges for Services
(a) Third Parties

The actual costs of contract services, services of professional consultants,
utilities, and other services necessary for the conduct of the Petroleum
Operations under the Contract performed by third parties other than an
Affiliate of the CONTRACTOR.

(b) Affiliates of the CONTRACTOR

(i) Professional and Administrative Services Expenses: cost of
professional and administrative services provided by any Affiliates of
the CONTRACTOR for the direct benefit of Petroleum Operations,
including services provided by the production, exploration, legal,
procurement, financial, insurance, accounting and computer services
divisions other than those covered by paragraphs 3.1.4 (b) (ii), 3.1.6
and 3.1.8 (b) which CONTRACTOR may use in lieu of having its
own employees. Such charges shall reflect the cost of providing their
services, Such charges shall not include any clement of profit and shall
be no more or less favourable than similar charges for other operations
carried on by the CONTRACTOR and its Affiliates, The chargeout
rate shall include all costs incurred by Affiliates incidental to the
employment of such personnel including all Labour and Associated
Labour Costs and the cost of maintaining and operating offices and
providing all support services for such personnel. Costs of travel of
such personnel in respect of Petroleum Operations will be directly
charged. The charges for such services shall not exceed those
prevailing if performed by non-Affiliated third parties, taking into
account the quality and availability of such services. Where the work is
performed outside the home office base of such personnel, the daily
rate shall be charged from the date such personnel leave the home
office base where they usually work up to their return thereto,
including days which are not working days in the location where the
work is performed, excluding any holiday entitlements derived by such
personnel from their employment at their home office base.

(ii) Scientific or Technical Personnel: cost of scientific or technical
personnel services provided by any Affiliate of the CONTRACTOR
for the direct benefit of Petroleum Operations, which cost shall be
charged on a cost of service basis and shall not include any element of
profit. The chargeout rate shall include all costs incurred by Affiliates
incidental to the employment of such personnel including all Labour
and Associated Labour Costs and the cost of maintaining and operating
offices and providing all support services for such personnel costs of
travel of such personnel in respect of Petroleum Operations will be
directly charged. The charges for such services shall not exceed those
prevailing if performed by non-affiliated third parties, taking into
account the quality and availability of such services. Unless the work
to be done by such personnel is covered by an approved Work Program

98/112
3.1.6

3.1.7

and Budget, the CONTRACTOR shall not authorize work by such
personne! without approval of the GOVERNMENT.

(iii) | Equipment and facilities: use of equipment and facilities owned and
furnished by the CONTRACTOR’s Affiliates, at rates commensurate
with the cost of ownership and operation; provided, however, that such
rates shall not exceed those currently prevailing for the supply of like
equipment and facilities on comparable terms in the area where the
Petroleum Operations are being conducted and shall be on an arm’s
length basis. On the request of the GOVERNMENT, the
CONTRACTOR shall provide the GOVERNMENT with evidence
of such rates being on an arm’s length basis, (If the GOVERNMENT
considers that any such rate is not on an arm’s length basis then the
GOVERNMENT has the right to refer the matter to an expert pursuant
to Article 42.2 of the Contract). The equipment and facilities referred to
herein shall exclude major investment items such as (but not limited
to) drilling rigs, producing platforms, oil treating facilities, oil and gas
loading and transportation systems, storage and terminal facilities and
other major facilities, rates for which shall be subject to separate
agreement with the GOVERNMENT.

Communications

Cost of acquiring, leasing, installing, operating, repairing and maintaining
communication systems including radio and microwave facilities within and between
the Contract Area and the CONTRACTOR’ nearest base facility.

Net cost to the CONTRACTOR of establishing, maintaining and operating any
office, sub-office, warehouse, housing or other facility directly serving the Petroleum
Operations. If any such facility services more than onc contract areca the net costs
thercof shall be allocated on an equitable basis in accordance with prudent
international petroleum industry practice.

Ecological and Environment

{a) Costs incurred in the Contract Area as a result of legislation for archaeological

and geophysical surveys relating to identification and protection of cultural
sites or resources;

(b) Costs incurred in environmental or ecological surveys required by regulatory
authorities, including an environmental impact assessment commissioned
pursuant to Article 37,5 of the Contract and any other costs incurred in
complying with the requirements of Article 37;

{c) | Costs to provide or have available pollution containment and removal
equipment;

99/112
(d)

fe)

(

(zg)

Costs of actual control and cleanup of oil spills, and of such further
responsibilities resulting therefrom as may be required by applicable laws and
regulations;

Costs of restoration of the operating environment incurred pursuant to an
approved scheme prepared in accordance with Article 38 of the Contract;

Any costs incurred for the decommissioning of facilities and site restoration,
including any related activity required by the GOVERNMENT or other
competent authority or by the Contract; and

Any contributions made by the CONTRACTOR to the Decommissioning
Reserve Fund in accordance with Article 38, when such contributions are
made,

3.1.8 Material and Equipment Costs

Costs of materials and supplies, equipment, machines, tools and any other goods of a
similar nature used or consumed in Petroleum Operations subject to the following:

(a)

(b)

(c)

(d)

Acquisition - the CONTRACTOR shall only supply or purchase materials
for use in Petroleum Operations that may be used in the foreseeable future.
‘The accumulation of surplus stocks and inventory shall be avoided so far as is
reasonably practical and consistent with efficient and economical operations.
Inventory levels shall, however, take into account the time lag for
replacement, emergency needs, weather conditions affecting operations and
similar considerations.

Components of costs, arm's length transactions - except as otherwise
provided in paragraph 3.1.8(d) , material purchased by the CONTRACTOR
in arm's length transactions in the open market for use in the Petroleum
Operations under the Contract shall be valued to include invoice price less
trade and cash discounts (if any), licence fees, purchase and procurement fees
plus freight and forwarding charges between point of supply and point of
shipment, freight to port of destination, insurance, taxes, customs duties,
consular fees, excise taxes, other items chargeable against imported materials
and, where applicable, handling and transportation expenses from point of
importation to warehouse of operating site. Where an Affiliate of the
CONTRACTOR has arranged the purchase, coordinated the forwarding and
expediting effort, its costs should not exceed those currently prevailing in
normal arm’s length transactions on the open market and in any casc shall not
exceed a fee equal to two per cent (2%) of the value of the materials added to
the cost of the materials purchased.

Accounting - such material costs shall be charged to the accounting records
and books in accordance with the “First in, First Out” (FIFO) method;

Material purchased from or sold to Affiliates of the CONTRACTOR or
transferred from other activities of the CONTRACTOR to or from Petroleum
Operations under this Contract shall be valued and charged or credited at the
prices specified in Paragraphs 3.1.8(d)(i), 3.1.8(d)(ii) and 3.1.8(d\(iii):

100/112

WN. B ge
ji New material, including used new material moved from inventory
(Condition “A”), shall be valued at the current intemational net price
which shall not exceed the price prevailing in normal arm's length
transactions in the open market.

(ii) | Used material (Conditions “B”, “C” and “D”;

(A) Material which is in sound and serviceable condition and is
suitable for re-use without reconditioning shall be classified as
Condition “B” and priced at seventy five per cent (75%) of the
current price of new material defined in Paragraph 3.1.8(d)(i);

(B) — Material which cannot be classified as Condition “B” but which
after reconditioning will be further serviceable for its original
function shall be classified as Condition “C” and priced at not
more than fifty per cent (50%) of the current price of new
material as defined in 3.1.8(d)i) . The cost of reconditioning
Shall be charged to the reconditioned material provided that the
value of Condition “C” material plus the cost of reconditioning
do not exceed the value of Condition “B” material:

(C) Material which cannot be classified as Condition “B” or
Condition “C” shall be classified as Condition “D” and priced
at a value commensurate with its use by the CONTRACTOR.
If material is not fit for use by the CONTRACTOR it shall be
disposed of as junk.

(iii) Material involving erection costs shall be charged at the applicable
condition percentage of the current knocked-down price of new
material as defined in Paragraph 3.1,8(d)(i) -

(iv) | When the use of material is temporary and its service to the Petroleum
Operations under the Contract does not justify the reduction in price as
provided for in paragraph 3.1.8.(d)(ii(b), such material shall be priced
on a basis that will result in a net charge to the accounts under the
Contract consistent with the value of the service rendered,

(vy) Premium prices - whenever material is not readily obtainable at
published or listed prices because of national emergencies, strikes or
other unusual causes over which the CONTRACTOR has no control,
the CONTRACTOR may charge Petroleum Operations for the
required material at the CONTRACTOR’s actual cost incurred in
providing such material, in making it suitable for use, and in moving it
to the Contract Area; provided notice in writing is furnished to the
GOVERNMENT of the proposed charge prior to charging Petroleum
Operations for such material and the GOVERNMENT shall have the
right to challenge the transaction on audit.

(vi) Warranty of material furnished by the CONTRACTOR - the

CONTRACTOR does not warrant the material furnished. In case of
defective material, credit shall not be passed to Petroleum Operations

1O1/112
3.1.10

until adjustment has been received by the CONTRACTOR from the
manufacturers of the material or their agents.

(vii) Adjustments arising from material inventories conducted in accordance
with Paragraph 5.2.

(ce) Equipment of the CONTRACTOR charged at rates not to exceed the average
commercial rates of non-affiliated third partics for equipment, facilitics,
installations and utilities for use in the area where the same are used. On
request, the CONTRACTOR shall furnish a list of rates and the basis of
application, Such rates shall be revised when found to be either excessive or
insufficient, but not more than once every six (6) Months.

Drilling tools and other equipment lost in the hole or damaged beyond repair
may be charged at replacement cost less depreciation plus transportation costs
to deliver like equipment to the location where used.

( Use of leased or hired machinery and/or equipment in the Petroleum
Operations shall be charged at full cost to the CONTRACTOR. This may
include mobilisation and de-mobilisation charges, lease and hire fees, as well
as other contractual costs,

Rentals and Taxes

All rentals of every kind and nature levied by any GOVERNMENT and all Taxes
imposed in connection with the CONTRACTOR's assets, income or activities under
the Contract and paid directly by the CONTRACTOR or any CONTRACTOR
Entity (save where the contrary is expressly provided in the Contract) with the
exception of Taxes described in Article 31.2) and bonus payments made under Article
32.

If the CONTRACTOR, any CONTRACTOR Entity or any of its Affiliated
Companies is subject to income or withholding tax as a result of services performed at
cost for the Petroleum Operations under the Contract, its charges for such services
may be increased by the amount required to cover such taxes (grossed up) including
taxes on such gross up.

Insurance and Losses

Insurance premiums and costs incurred for insurance carried for the benefit of the
Petroleum Operations provided that such insurance is customary, affords prudent
protection against risk and is at a premium no higher than that charged on a
competitive basis by insurance companies which are not Affiliated Companics of the
CONTRACTOR, Except in cases of failure to insure where insurance coverage is
required pursuant to the Contract, actual costs and losses incurred shall be recoverable
to the extent not made good by insurance unless such losses result solely from an act
of wilful misconduct by the CONTRACTOR. Such costs may include repair and
replacement of property in the Contract Area resulting from damages or losses
incurred by fire, flood, storm, theft, accident or such other cause.

102/112

Me f®
3.1.11 Legal Expenses

All reasonable costs and expenses resulting from the handling, investigating,
asserting, defending, or settling of any claim or legal action necessary or expedient for
the procuring, perfecting, retention and protection of the Contract Area, and in
defending or prosecuting lawsuits involving the Contract Area or any third party
claim arising out of the Petroleum Operations under the Contract, or sums paid in
respect of legal services necessary for the protection of the joint interest of the
GOVERNMENT and the CONTRACTOR shall be recoverable. Such expenditures
shall include attomey’s fees, court costs, arbitration costs, costs of investigation, and
procurement of evidence and amounts paid in settlement or satisfaction of any such
litigation and claims provided such costs are not covered elsewhere in the Annex.
Where legal services are rendered in such matters by salaried or regularly retained
lawyers of the CONTRACTOR or an Affiliated Company of the CONTRACTOR,
such compensation shall be included instead under Paragraph 3.1.2 of 3.1.4(b) as
applicable.

3.1.12 Claims
Expenditures made in the settlement or satisfaction of any loss, claim, damage,
judgement or other expense arising out of or relating to Petroleum Operations, except
as may otherwise be covered elsewhere in the Annex.

3.1.13 Training Costs

All costs and expenses incurred by the CONTRACTOR in the training of its
employees engaged in Petroleum Operations under the Contract.

3.1.14 and Administrative
The costs described in Paragraph 2.8.1 and the charge described in Paragraph 2.8.2.

3.1.15 Banking Charges and Currency Exchange Losses
Charges and fees by the banks for money transfers, payments and foreign exchange
transactions, as well as currency exchange losses incurred by the CONTRACTOR in
connection with the Petroleum Operations.

3.1.16 Other Expenditures
Other reasonable expenditures not covered or dealt with in the foregoing provisions of
Paragraph 3 which are necessarily incurred by the CONTRACTOR for the proper,
economical and efficient conduct of Petroleum Operations.

3.2 Credit Under the Contract
The proceeds, other than the proceeds from the sale of Petroleum received from
Petroleum Operations under the Contract, including the items listed below shall be

credited to the Accounts under the Contract for the purposes of Article 25 of the
Contract:

103/112

‘iM. &
321

3.2.2

3.2.3

3.24

3.2.5

3.2.6

3.2.7

3.2.8

3.29

33

‘The proceeds of any insurance or claim or judicial awards in connection with
Petroleum Operations under the Contract or any asscts charged to the Accounts under
the Contract where such operations or assets have been insured and the premia
charged to the Accounts under the Contract.

Legal costs charged to the accounts under Paragraph 3.1.11 and subsequently
recovered by the CONTRACTOR.

Revenue received from third parties for the use of property or assets the cost of which
has been charged to the Accounts under the Contract.

Any adjustment received by the CONTRACTOR from the suppliers/manufacturers
or their agents in connection with a defective material the cost of which was
previously charged by the CONTRACTOR to the Accounts under the Contract.

Rentals, refunds, including refunds of taxes paid, or other credits received by the
CONTRACTOR which apply to any charge which has been made to the Accounts
under the Contract, but excluding any award granted to the CONTRACTOR under
arbitration or expert proceedings.

Costs originally charged to the Accounts under the Contract for materials
subsequently exported from the Kurdistan Region or transferred to another Contract
Area within the Kurdistan Region.

Proceeds from the sale or exchange by the CONTRACTOR of plant or facilities used
in Petroleum Operations the acquisition costs of which have been charged to the
Accounts under the Contract.

Proceeds derived from the sale or license of any intellectual property the development
costs of which were incurred pursuant to and are recoverable under the Contract.

Proceeds derived from the sale, exchange, lease, hire, transfer or disposal in any
manner whatsoever of any other item the costs of which have been charged to
Petroleum Operations.

Duplication of Charges and Credits

Notwithstanding any provision to the contrary in this Accounting Procedure, there
shall be no duplication of charges or credits to the Accounts under the Contract,

PARAGRAPH 4 — COSTS AND EXPENSES NOT TO BE TREATED AS
RECOVERABLE

The following costs and expenditures shall not be included in the Petroleum Costs
recoverable under Article 25;

41.

\S ay

Taxes on income or profit paid to any GOVERNMENT authority except taxes and
duties that may be included in the costs of material and equipment purchased for the
Petroleum Operations;

104/112

le kD
),

@ }

VJ

42,

43.
44
45.

46.
47

48

49
4.10

$1

5.2

IA.

Any payment made to the GOVERNMENT by reason of the failure of the
CONTRACTOR to fulfil its Minimum Exploration Obligations in respect of the
relevant Sub-Period under the Contract.

The cost of any letter of guarantee, if any, required under the Contract;
‘The bonuses set out in Article 32 of the Contract:

Costs of marketing or transportation of Petroleum beyond the Delivery Point
(excluding Gas Marketing Costs);

Attorney’s fees and other costs of proceedings in connection with arbitration under
Article 42 of the Contract or internationally recognised independent expert
determination as provided in the Contract or this Accounting Procedure:

Any interests, fees, costs and expenses paid by the CONTRACTOR for loans and
any other form of financing or advances for the financing of the Petroleum Costs
entered into by the CONTRACTOR with third partics or Affiliated Companies;

Any accounting provision for depreciation and/or amortisation, excluding any
adjustments in value pursuant to Paragraph 3.1.8;

Dividends, repayment of equity or repayment of intercompany loans
Fines and penalties imposed under Law.

PARAGRAPH 5 — RECORDS AND VALUATION OF ASSETS
Records

The CONTRACTOR shall maintain detailed records of property in use for
Petroleum Operations under the Contract in accordance with prudent international
petroleum industry practice for exploration and production activities.

Inventories

Inventories of property in use in Petroleum Operations shall be taken at reasonable
intervals but at least once a year with respect to movable assets and once every three
(3) years with respect to immovable assets. The CONTRACTOR shall give the
GOVERNMENT at least thirty (30) days written notice of its intention to take such
inventory and the GOVERNMENT shall have the right to be represented when such
inventory is taken.

Failure of the GOVERNMENT to be represented at an inventory shall bind the
GOVERNMENT to accept the inventory taken by the CONTRACTOR.

The CONTRACTOR shall clearly inform GOVERNMENT about the principles
upon which valuation of the inventory has been based. The CONTRACTOR shall
make every effort to provide to the GOVERNMENT a full report on such inventory
within thirty (30) days of the taking of the inventory. When an assignment of rights
under the Contract takes place the CONTRACTOR may, at the request of the

105/112

CP
assignee, take a special inventory provided that the costs of such inventory are borne
by the assignee.
PARAGRAPH 6 ~ PRODUCTION STATEMENT

6.1 Production Information
Without prejudice to the rights and obligations of the Parties under Article 16 of the
Contract, from the date of First Production from the Contract Area the
CONTRACTOR shall submit a monthly production statement to the
GOVERNMENT showing the following information separately for each producing
Development Area and in aggregate for the Contract Area:

6.1.1 The quantity of Crude Oil produced and saved.

6.1.2 The quality characteristics of such Crude Oil produced and saved.

6.1.3 The quantity of Natural Gas produced and saved,

6.1.4 The quality characteristics of such Natural Gas produced and saved.

6.1.5 The quantities of Crude Oil and Natural Gas used for the purposes of carrying on
drilling and production operations and pumping to field storage.

6.1.6 The quantities of Crude Oil and Natural Gas unavoidably lost.

6.1.7 The quantities of Natural Gas flared and vented.

6.1.8 The size of Petroleum stocks held at the beginning of the calendar Month in question.

6.1.9 The size of Petroleum stocks held at the end of the calendar Month in question.

6.1.10 The quantities of Natural Gas reinjected into the Reservoir.

6.1.11 In respect of the Contract Area as a whole, the quantities of Petroleum transferred at
the Measurement Point. All quantities shown in this Statement shall be expressed in
both volumetric terms (Barrels of oil and cubic meters of gas) and in weight (metric
tonnes).

6.2 Submission of Production Statement
The Production Statement for each calendar Month shall be submitted to the
GOVERNMENT no later than ten (10) days after the end of such calendar Month,

PARAGRAPH 7 — VALUE OF PRODUCTION AND PRICING STATEMENT

7A Value of Production and Pricing Statement Information

The CONTRACTOR shall, for the purposes of Article 25 of the Contract, prepare a

statement providing calculations of the value of Crude Oil produced and saved during
each Quarter.

106/112

\U. 6
This “Value of Production and Pricing Statement” shall contain the following
information:

7.1.1 The quantities and prices realized therefor by the CONTRACTOR in respect of
sales of Natural Gas and Crude Oil delivered to third parties made during the Quarter
in question,

7.1.2. The quantities and prices realized therefor by the CONTRACTOR in respect of sales
of Natural Gas and Crude Oil delivered during the Quarter in question, other than to
Third Parties,

7.2 Submission of Value of Production and Pricing Statement
The Value of Production and Pricing Statement for each Quarter shail be submitted to
the GOVERNMENT not later than twenty-one (21) days after the end of such
Quarter.

PARAGRAPH 8 — COST RECOVERY AND SHARE ACCOUNT STATEMENT

8.1 Cost Recovery Statement

The CONTRACTOR shall prepare with respect to each Quarter a Cost Recovery
Statement containing the following information:-

8.1.1 Recoverable Petroleum Costs carried forward from the previous Quarter, if any.
8.1.2 Recoverable Petroleum Costs for the Quarter in question.
8.1.3 Credits under the Contract for the Quarter in question.

8.1.4 Total Recoverable Petroleum Costs for the Quarter in question (Paragraph 8.1.1 plus
Paragraph 8.1.2, net of Paragraph 8.1.3 ).

8.1.5 Quantity and value of Petroleum applied to cost recovery pursuant to Article 25 taken
by the CONTRACTOR for the Quarter in question.

8.1.6 Amount of recoverable Petroleum Costs to be carried forward into the next Quarter
(Paragraph 8.1.4 net of Paragraph 8.1.5).

8.2. Cumulative Production Statement

The CONTRACTOR shall prepare with respect to each Quarter a Cumulative
Production Statement containing the following information;

$.2,1 The cumulative production position at the end of the Quarter preceding the Quarter in
question.

8.2.2 Production of Export Petroleum for the Quarter in question.
8.2.4 The cumulative production position at the end of the Quarter in question.

107/112
8.2.5

8.2.6

o1

Be
9.1.2
9.1.3
9.1.4
92

The amount of Petroleum applicd to Royalty pursuant to Article 24, cost recovery
pursuant to Article 25 and Profit Petroleum pursuant to Article 26 taken by the
GOVERNMENT and by the CONTRACTOR, respectively, during the Quarter in
question.

The forecast of production and the share of Petroleum applied to Royalty pursuant to
Article 24, cost recovery pursuant to Article 25 and Profit Oil pursuant to Article 26
due to the GOVERNMENT and to the CONTRACTOR, respectively, for the next
succeeding Quarter.

Preparation and Submission of Cost Recovery and Cumulative Production
Statements

Provisional Cost Recovery and Cumulative Production Statements, containing
estimated information where necessary, shall be submitted by the CONTRACTOR
on the last day of each Quarter for the purposes of Article 25 of the Contract.

Final quarterly Cost Recovery and Cumulative Production Statements shall be
submitted within thirty (30) days of the end of the Quarter in question.

Annual Statement

For the purposes of Article 25 of the Contract, an Annual Cost recovery and
Cumulative Production Statement shal! be submitted within ninety (90) days of the
end of each Year. The Annual Statement shall contain the categories of information
listed in Paragraphs 8.1 and 8.2 for the Year in question, separated into the Quarters
of the Year in question and showing the cumulative positions at the end of the Year in
question with respect to cumulative unrecovered Petroleum Costs and Cumulative
Production.

PARAGRAPH 9 ~ STATEMENT OF EXPENDITURE AND RECEIPTS

The CONTRACTOR shall prepare with respect to each Quarter a Statement of
Expenditure and Receipts under the Contract. The Statement will distinguish between
Exploration Costs, Gas Marketing Costs, Development Costs, Production Costs and
Decommissioning Costs and will identify major items of expenditures within these
categories, The Statement will show the following:

Actual expenditures and receipts for the Quarter in question.

Cumulative expenditure and receipts for the budget Calendar Year in question.

Latest forecast cumulative expenditures at the Calendar Year end,

Variations between budget forecast and latest forecast and explanations thereof.

The Statement of Expenditure and Receipts of each Quarter shall be submitted to the
GOVERNMENT ono later than thirty (30) days after the end of such Quarter.

108/112
i
!

PARAGRAPH 10 — FINAL END-OF-YEAR STATEMENT

The CONTRACTOR will prepare a Final End-of-Year Statement. The Statement will
contain information as provided in the Production Statement, Value of Production and
Pricing Statement, Cost Recovery and Cumulative Production Statements and Statement of
Expenditures and Receipts but will be based on actual quantities of Petroleum produced and
expenses incurred. This Statement will be used to make any adjustments that are necessary to
the payments made by the CONTRACTOR under the Contract. The Final End-of-Year
Statement of each Calendar Year shall be submitted to the GOVERNMENT within ninety
(90) days of the end of such Calendar Year.

PARAGRAPH 11 — AUDITS

Bach such report and statement provided for in Paragraph 6 through 10 shall be considered
true and correct, unless the GOVERNMENT raises an exception thereto within the
timeframe and under the process set out in Article 15 of the Contract.

PARAGRAPH 12 ~ ANNUAL WORK PROGRAM AND BUDGET

11.1 Each annual Work Program and Budget to be prepared in accordance with Articles
11, 12 and 14 of the Contract, in respect of Exploration Costs, Gas Marketing Costs,
Development Costs and Production Costs respectively will show the following:

11.1.1 Forecast expenditures for the budget Calendar Year in question including a quarterly
classification of such expenditures.

11,1.2 Cumulative expenditures to the end of said budget Calendar Year.

11.1.3 A schedule showing the most important individual items of Development Costs (if
applicable) for said budget Year.

PARAGRAPH 13 —- CONTRACTOR ENTITY INCOME TAX COMPUTATION

13.1 For the purpose of Article 31.3(b) of the Contract, the net taxable profits of each
CONTRACTOR Entity from all the Petroleum Operations carried out under this
Contract, shall be calculated in accordance with this Paragraph.

13.2 Each CONTRACTOR Entity shall maintain for each Calendar Year separate
Accounts with respect to the Petroleum Operations which shall be used, inter alia, to
establish a profit and loss account and a balance sheet which will show the results of
the Petroleum Operations carried out in such Calendar Year as well as the assets and
liabilities assigned or directly related thereto. The profit and loss account will be
maintained under the accrual method of accounting.

13.3 For purposes of determining the net taxable profits of each CONTRACTOR Entity
for corporate income tax purposes:

13.3.1 the profit and loss account of such CONTRACTOR Entity shall be credited with the
following:

109/112

U.. 2
(a)

(b)

(c)

(d)

(c)

if the Royalty is paid in cash pursuant to Article 24, revenues arising from the
disposal of Royalty volumes as recorded in such entity’s Accounts and
determined in accordance with the provisions of Article 24;

revenues arising from the disposal of any Available Petroleum to which such
entity is entitled for recovery of its Petroleum Costs as recorded in its
Accounts and determined in accordance with the provisions of Article 25;

revenues from the disposal of any Profit Petroleum to which such entity is
entitled under Article 26 as is recorded in its Accounts and determined in
accordance with the provisions of Article 26;

any other revenues or proceeds directly connected to the Petroleum Operations
including those arising from the disposal of related Petroleum substances, or
from the treatment, storage and transportation of products for third parties;

any exchange gains realised or other financial income carned by such entity in
connection with the Petroleum Operations;

13.3.2 the profit and loss account for such CONTRACTOR Entity shall be debited with all
charges incurred for the purposes of the Petroleum Operations whether incurred inside
or outside the Kurdistan Region, which charges shall include the following:

MV.

(a)

(b)

(©)

(@d

in addition to the charges specifically set forth below in this Paragraph, all
other Petroleum Costs, including the costs of supplies, personnel and
manpower expenses, and the cost of services provided to the
CONTRACTOR in connection with the Petroleum Costs;

if the Royalty is paid in cash pursuant to Article 24, Royalty payments made
and as recorded in such entity's Accounts and determined in accordance with
the provisions of Article 24;

General and administrative expenditures related to the Petroleum Operations
performed under this Contract;

depreciation of capital expenditure in accordance with the following
provisions:

(i) capital expenditures incurred by the CONTRACTOR for the purposes
of the Petroleum Operations shall be depreciated on a reducing balance
basis;

(ii) the depreciation rates, which shall be applicable from the Calendar
Year during which such capital expenditures are incurred, or from the
Calendar Year during which the assets corresponding to said capital
expenditures are put into normal service, whichever is later, for the
first Calendar Year in question and for each subsequent Calendar Year,
are as follows:

HO/112
{e)

(p

(g)

(h)

®

\N.

Nature of the capital asset to be depreciated Annual depreciation Rate

Permanent buildings 10.0%
Temporary buildings 20.0%
Office and home furniture and fixtures. 20.0%
Productive wells 20.0%
Production and delivery equipment 20.0%
Drilling equipment 20.0%
Pipelines 20.0%
Automotive equipment 20.0%
Marine and aviation equipment 20.0%
All other capital assets 20.0%

Exploration Costs (which for the avoidance of doubt include appraisal
expenditures) shall be deductible on a reducing balance basis at the rate of
20% per annum.

interest and fees paid to creditors of the CONTRACTOR, for their actual
amount;

losses of Assets resulting from destruction or damage, assets which are
renounced or abandoned during the year, assets which are transferred under
Article 20.2, bad debts, indemnities paid to third parties as compensation for
damage;

any other costs, expenses, losses or charges directly related to the Petroleum
Operations, including exchange losses realised in connection with the
Petroleum Operations as well as the bonuses provided in Article 32, the
Exploration Rental provided in Article 6.3, the Production Rental provided in
Article 13.10, the allocation to training, provided in Article 23.7 and the
allocation to the Environment Fund provided in Article 23.9, the costs
specified in Articles 23.11, 38.1 and 38.6 and transportation and marketing
costs beyond the Delivery Point;

the amount of non-offset losses relating to the previous Calendar Years, which

shall be carried forward for an indefinite period until full settlement of said
losses or termination of this Contract;

1EL/112

Se ge
13.3.3. the net profit of such CONTRACTOR Entity shall be equal to the difference
between all the amounts credited and all the amounts debited in the profit and loss
account; and

(a) if this amount is negative, it shall constitute a loss.

(b) if the amount is positive, it shall be grossed up to take account of the fact that
such entity's corporate income tax is being settled out of the
GOVERNMENT ’s share of the Profit Petroleum in accordance with Article
31.2, by applying the following formula in order to provide such entity's net
taxable profits for corporate income tax purposes:

Net Taxable Net Profits’ (100 - Applicable Rate of Corporate Income Tax )
Profits= 100

13.4 For purposes of determining each CONTRACTOR Entity’s liability to corporate
income tax for a tax year in respect of the Petroleum Operations carried out under this
Contract, the net taxable profits (if any) for such tax year shall be multiplied by the
applicable rate of corporate income tax, as provided in Article 31,3(a).

112/112
